EXHIBIT 10.28
 
SHIRE PLC
 
as the Company
 
 
 ABBEY NATIONAL TREASURY SERVICES PLC
(trading as Santander Global Banking and Markets)
 
BANC OF AMERICA SECURITIES LIMITED
 
BARCLAYS CAPITAL
 
CITIGROUP GLOBAL MARKETS LIMITED
 
LLOYDS TSB BANK PLC
 
THE ROYAL BANK OF SCOTLAND PLC
 
as mandated lead arrangers and bookrunners
 
CREDIT SUISSE AG, LONDON BRANCH
 
DEUTSCHE BANK AG, LONDON BRANCH
 
GOLDMAN SACHS INTERNATIONAL
 
MORGAN STANLEY BANK, N.A.
 
SUMITOMO MITSUI BANKING CORPORATION, BRUSSELS BRANCH
 
as arrangers
 
with
 
BARCLAYS BANK PLC
 
as Facility Agent, Euro Swingline Agent and Dollar Swingline Agent


 
 
US$ 1,200,000,000
 
MULTICURRENCY REVOLVING AND SWINGLINE
FACILITIES AGREEMENT
 
DATED 23 NOVEMBER 2010
 

 
 
SLAUGHTER AND MAY
One Bunhill Row
London
EC1Y 8YY
 
(REL/KYH)
506171078_4.DOC
 
 
 

--------------------------------------------------------------------------------

 
 
 
CONTENTS
 
Clause
Page

           
1.
Definitions and interpretation
1
     
2.
The Facilities
25
     
3.
Purpose
28
     
4.
Conditions of Utilisation
28
     
5.
Utilisation - Revolving Loans
30
     
6.
Utilisation - Swingline Loans
31
     
7.
Swingline Loans
36
     
8.
Selection of currencies
40
     
9.
Amount of Optional Currencies
41
     
10.
Repayment
42
     
11.
Illegality, voluntary prepayment and cancellation
43
     
12.
Mandatory prepayment
45
     
13.
Restrictions
46
     
14.
Interest
47
     
15.
Interest Periods
49
     
16.
Changes to the calculation of interest
50
     
17.
Fees
51
     
18.
Tax gross-up and indemnities
53
     
19.
Increased Costs
64
     
20.
Other indemnities
66

 
 
 
 

--------------------------------------------------------------------------------

 
 
21.
Mitigation by the Lenders
67
     
22.
Costs and expenses
68
     
23.
Guarantee and indemnity
70
     
24.
Representations
77
     
25.
Information undertakings
82
     
26.
Financial covenants
86
     
27.
General undertakings
92
     
28.
Events of Default
99
     
29.
Changes to the Lenders
104
     
30.
Changes to the Obligors
110
     
31.
Role of the Agents and the Arrangers
113
     
32.
Conduct of Business by the Finance Parties
120
     
33.
Sharing among the Finance Parties
121
     
34.
Payment mechanics
123
     
35.
Set-off
126
     
36.
Notices
126
     
37.
Calculations and certificates
128
     
38.
Partial invalidity
129
     
39.
Remedies and waivers
129
     
40.
Amendments and waivers
129
     
41.
Confidentiality
134
     
42.
Counterparts
138

 
 
 

--------------------------------------------------------------------------------

 
 
43.
Governing law
139
     
44.
Enforcement
139

 
 
 
 

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT is dated 23 November 2010 and made between:
 
(1)
SHIRE PLC, a registered public company incorporated in Jersey under the
Companies (Jersey) Law 1991 with registered number 99854 (the "Company", the
"Original Guarantor" and an Original Borrower);

 
(2)
THE SUBSIDIARIES of the Company listed in Part I of Schedule 1 (The Parties) as
Original Borrowers;

 
(3)
ABBEY NATIONAL TREASURY SERVICES PLC (TRADING AS SANTANDER GLOBAL BANKING AND
MARKETS), BANC OF AMERICA SECURITIES LIMITED, BARCLAYS CAPITAL, CITIGROUP GLOBAL
MARKETS LIMITED, LLOYDS TSB BANK PLC and THE ROYAL BANK OF SCOTLAND PLC as
mandated lead arrangers and bookrunners and CREDIT SUISSE AG, LONDON BRANCH,
DEUTSCHE BANK AG, LONDON BRANCH, GOLDMAN SACHS INTERNATIONAL, MORGAN STANLEY
BANK, N.A., and SUMITOMO MITSUI BANKING CORPORATION, BRUSSELS BRANCH as
arrangers (the mandated lead arrangers and bookrunners and arrangers, whether
acting individually or together, the "Arrangers");

 
(4)
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Parties) as
revolving lenders (the "Original Revolving Lenders");

 
(5)
THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The Parties) as
dollar swingline lenders (the "Original Dollar Swingline Lenders");

 
(6)
THE FINANCIAL INSTITUTIONS listed in Part IV of Schedule 1 (The Parties) as euro
swingline lenders (the "Original Euro Swingline Lenders");

 
(7)
BARCLAYS BANK PLC as facility agent of the other Finance Parties (in this
capacity, the "Facility Agent");

 
(8)
BARCLAYS BANK PLC as euro swingline agent of the other Finance Parties (in this
capacity, the "Euro Swingline Agent"); and

 
(9)
BARCLAYS BANK PLC as dollar swingline agent of the other Finance Parties (in
this capacity, the "Dollar Swingline Agent").

 
IT IS AGREED as follows:
 
SECTION 1
INTERPRETATION
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
 
 

--------------------------------------------------------------------------------

 
 
"2007 Agreement" means the multicurrency term and revolving facilities agreement
dated 20 February 2007, as amended and restated on 19 July 2007 and as further
amended and restated on 23 May 2008 between, among others, the Parent Company,
ABN Amro Bank N.V., Barclays Capital, Citigroup Global Markets Limited, and The
Royal Bank of Scotland plc.
 
"Acceptable Bank" means a bank or financial institution which has a rating for
its long term unsecured and non-credit enhanced debt obligations of A or higher
by Standard & Poor's Rating Services or Fitch Ratings Ltd or A2 or higher by
Moody's Investor Services Limited or a comparable rating from an internationally
recognised credit rating agency.
 
"Accession Letter" means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).
 
"Additional Borrower" means each company which becomes an Additional Borrower in
accordance with Clause 30 (Changes to the Obligors).
 
"Additional Cost Rate" has the meaning given to it in Schedule 4 (Mandatory Cost
formulae).
 
"Additional Guarantor" means each company which becomes an Additional Guarantor
in accordance with Clause 30 (Changes to the Obligors).
 
"Additional Obligor" means an Additional Borrower or an Additional Guarantor.
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company,
provided that, in relation to The Royal Bank of Scotland plc, the term
"Affiliate" shall include The Royal Bank of Scotland N.V. and each of its
Affiliates, but shall not include (i) the UK government or any member or
instrumentality thereof, including Her Majesty's Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any persons or entities controlled by or under common control with the
UK government or any member or instrumentality thereof (including HM Treasury
and UK Financial Investments Limited) and which are not part of The Royal Bank
of Scotland Group plc and its subsidiaries or subsidiary undertakings.
 
"Agents" means the Dollar Swingline Agent, the Euro Swingline Agent and the
Facility Agent, and "Agent" means, as the context may require, any of them.
 
“Anti-Terrorism/Anti-Money Laundering Laws” means each of:
 

 
(a)
the Executive Order;

 

 
(b)
the USA Patriot Act;

 

 
(c)
the US Money Laundering Control Act of 1986, Public Law 99-570; and

 

 
(d)
any similar executive order issued or law enacted in the United States after the
date of this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
“Assignment Agreement” means an agreement substantially in the form set out in
Part 1 of Schedule 5 (Form of Assignment Agreement).
 
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
"Availability Period" means, in relation to the Revolving Facility, the period
from and including the date of this Agreement to the date which is one week
prior to the Termination Date.
 
"Available Commitment" means a Lender's Commitment minus:
 

 
(a)
the Base Currency Amount of its participation in any outstanding Loans; and

 
 
(b)
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Loans that are due to be made under that Facility on or
before the proposed Utilisation Date,

 
other than, in either case, a Revolving Lender's participation in any Revolving
Loans that are due to be repaid or prepaid on or before the proposed Utilisation
Date.
 
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
 
"Base Currency" means US Dollars.
 
"Base Currency Amount" means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower (or the Parent Company on behalf of
a Borrower) for that Loan (or, if the amount requested is not denominated in the
Base Currency, that amount converted into the Base Currency at the Facility
Agent's Spot Rate of Exchange on the date which is, subject as otherwise
provided, three Business Days before the Utilisation Date or, if later, on the
date the Facility Agent receives the Utilisation Request) adjusted to reflect
any repayment, prepayment, consolidation or division of the Loan.
 
"Borrower" means an Original Borrower or an Additional Borrower, unless it has
ceased to be a Borrower in accordance with Clause 30 (Changes to the Obligors).
 
"Break Costs" means the amount (if any) by which:
 
 
(a)
the interest excluding the Margin which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 
exceeds:
 
 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the total sum received by it on deposit with a leading bank in the Relevant
Interbank Market for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.

 
 
3

--------------------------------------------------------------------------------

 
 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and:
 
 
(a)
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or

 

 
(b)
(in relation to any date for payment or purchase of euro) any TARGET Day.

 
"Code" means, at any date, the US Internal Revenue Code of 1986 and the
regulations promulgated thereunder as in effect at such date.
 
"Commitment" means a Revolving Facility Commitment or a Swingline Commitment.
 
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
 
"Confidential Information" means all information relating to the Parent Company,
any member of the Group, the Group, the Finance Documents or a Facility of which
a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or a Facility from either:
 

 
(a)
any member of the Group or any of its advisers; or

 
 
(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

 
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 
 
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 41 (Confidentiality); or

 
 
(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 
 
(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraph (a) or (b) above or is lawfully obtained by that
Finance Party after that date, from a source which is, as far as that Finance
Party is aware, unconnected with the Group and which, in either case, as far as
that Finance Party is aware, has not been obtained in breach of, and is not
otherwise subject to, any obligation of confidentiality.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in the form as set out in Schedule 12 (Form of Confidentiality Undertaking) or
in any other form agreed between the Parent Company and the Facility Agent.
 
 
4

--------------------------------------------------------------------------------

 
 
"CTA" means the Corporation Tax Act 2009.
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 28 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause 28 (Events of Default)) be an Event of Default.
 
"Defaulting Lender" means any Lender:
 
 
(a)
which has failed to make its participation in a Loan available or has notified
any Agent or Obligor or has indicated publicly that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Clause 5.4 (Lenders' participation) or Clause 6.4 (Swingline
Lenders' participation), as applicable;

 

 
(b)
which has otherwise rescinded or repudiated a Finance Document; or

 

 
(c)
with respect to which an Insolvency Event has occurred and is continuing,

 
unless, in the case of paragraph (a) above:
 

 
(i) 
its failure to pay is caused by:

 

 
(A) 
administrative or technical error; or

 

 
(B) 
a Disruption Event; and

 
payment is made within three Business Days of its due date;
 
 
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question; or

 
 
(iii)
the circumstances contemplated by Clause 11.1 (Illegality) apply in respect of
that Lender and the Lender has given notice thereof to the Facility Agent in
accordance with such Clause.

 
 
“Designated Person” means a person:

 
 
(a)
listed in the annex to, or otherwise known by a member of the Group to be
subject to the provisions of, territorial economic sanctions administered by
OFAC;

 
 
(b)
named as a “Specially Designated Nationals and Blocked Person” on the most
current list published by OFAC on its official website or any replacement
website or other replacement official publication of such list; or

 
 
(c)
designated by the US President or Secretary of State as the subject of sanctions
pursuant to the US Iran Sanctions Act of 1966, Public Law 104-172,

 
 
5

--------------------------------------------------------------------------------

 
 
 
 
as amended by the Comprehensive Iran Sanctions, Accountability, and Divestment
Act of 2010, Public Law 111-195.

 
"Disruption Event" means either or both of:
 
 
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 
 
(b)
the occurrence of any other event which results in a disruption (including
without limitation, disruption of a technical or systems-related nature) to the
treasury or payments operations of a Party preventing that, or any other Party:

 
 
(i)
from performing its payment obligations under the Finance Documents; or

 
 
(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

 
and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
 
"Dollar Swingline Facility" means the dollar swingline facility as described in
paragraph  (A) of Clause 7.1 (Swingline).
 
"Dollar Swingline Lender" means:
 

 
(a)
an Original Dollar Swingline Lender; and

 
 
(b)
any other person that becomes a Dollar Swingline Lender after the date of this
Agreement in accordance with Clause 2.2 (Increase) or Clause 29 (Changes to the
Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
"Dollar Swingline Loan" means a loan to be made under the Dollar Swingline
Facility or the principal amount outstanding for the time being of that loan.
 
"Employee Plan" means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which a US Obligor or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.
 
 
6

--------------------------------------------------------------------------------

 
 
"ERISA" means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued under
it, all as the same may be in effect at such date.
 
"ERISA Affiliate" means any person that for the purposes of Title I and Title IV
of ERISA and Section 412 of the Code would be deemed at any relevant time to be
a single employer with an Obligor, pursuant to Section 414(b), (c), (m) or (o)
of the Code or Section 4001 of ERISA.
 
"ERISA Event" means:
 
 
(a)
any reportable event, as defined in Section 4043 of ERISA and the regulations
promulgated thereunder, with respect to an Employee Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified of such event;

 
 
(b)
the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;

 
 
(c)
the institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;

 
 
(d)
with respect to any Employee Plan the failure to satisfy the minimum funding
standard within the meaning of Section 412 of the Code or Section 303 of ERISA
or the filing of any request for a minimum funding waiver under Section 412 of
the Code with respect to any Employee Plan or Multiemployer Plan;

 
 
(e)
an engagement in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;

 
 
(f)
the complete or partial withdrawal of any US Obligor or any ERISA Affiliate from
a Multiemployer Plan; and

 
 
(g)
an Obligor or an ERISA Affiliate incurring any liability under Title IV of ERISA
with respect to any Employee Plan (other than premiums due and not delinquent
under Section 4007 of ERISA).

 
"Euro Swingline Facility" means the euro swingline facility as described in
paragraph (B) of Clause 7.1 (Swingline).
 
"Euro Swingline Lender" means:
 

 
(a)
an Original Euro Swingline Lender; and

 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)
any other person that becomes a Euro Swingline Lender after the date of this
Agreement in accordance with Clause 2.2 (Increase) or Clause 29 (Changes to the
Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
"Euro Swingline Loan" means a loan to be made under the Euro Swingline Facility
or the principal amount outstanding for the time being of that loan.
 
“EURIBOR” means, in relation to any Loan in euro:
 

 
(a)
the applicable Screen Rate; or

 
 
(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request quoted by the Reference Banks to
leading banks in the European interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.
 
"Event of Default" means any event or circumstance specified as such in Clause
28 (Events of Default).
 
“Executive Order” means the US Executive Order No 13224 on Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit or Support
Terrorism, which came into effect on 24 September 2001, as amended.
 
"Existing Financial Indebtedness" means the existing Financial Indebtedness
listed in Schedule 11 (Existing Financial Indebtedness).
 
"Existing Loans" means the existing loans listed in Schedule 10 (Existing
Loans).
 
"Existing Security" means the existing Security listed in Schedule 9 (Existing
Security).
 
"Facility" means the Revolving Facility or the Swingline Facility.
 
"Facility Agent's Spot Rate of Exchange" means the Facility Agent's spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market at or about 11:00 a.m. on a particular day.
 
"Facility Office" means:
 
 
(a)
in relation to a Revolving Lender, the office identified as such opposite such
Lender's name in Part II of Schedule 1 (The Parties) or such other office as it
may from time to time select;

 
 
(b)
in relation to a Dollar Swingline Lender, the office identified as such opposite
such Swingline Lender's name in Part III of Schedule 1 (The Parties) or such

 
 
8

--------------------------------------------------------------------------------

 
 
 
 
other office in the United States of America (in the same time zone as New York
City, or elsewhere provided that such office of such Lender can operate in full
in accordance with New York City time zone hours) in each case as it may from
time to time select;

 
 
(c)
in relation to a Euro Swingline Lender, the office identified as such opposite
such Swingline Lender's name in Part IV of Schedule 1 (The Parties) or such
other office as it may from time to time select; and

 
 
(d)
in relation to a New Lender, the office notified by that New Lender to the
Facility Agent in writing on or before the date it becomes a Lender as the
office through which it will perform its obligations under this Agreement
(including as may be notified at the end of the Transfer Certificate to which it
is party as a transferee), or such other office as it may from time to time
select.

 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof, and any current or future regulations promulgated thereunder or official
interpretations thereof.
 
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Arrangers and the Parent Company (or an Agent and the
Parent Company) setting out any of the fees referred to in Clause 17 (Fees).
 
"Finance Document" means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter, any Utilisation Request and any other document
designated as such by the Facility Agent and the Parent Company.
 
"Finance Party" means any Agent, Arranger or Lender.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 

 
(a)
moneys borrowed;

 
 
(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 
 
(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
 
(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with US GAAP, be treated as a finance or capital
lease (but excluding the amount of any liability in respect of any lease or hire
purchase contract which would not, in accordance with US GAAP as at the date of
this Agreement, be treated as a finance or capital lease);

 
 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
 
(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
 
9

--------------------------------------------------------------------------------

 
 
 
(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
 
(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 
 
(i)
any amount raised by the issue of redeemable shares which are redeemable prior
to the fifth anniversary of the date of this Agreement other than redeemable
shares issued by a Subsidiary of the Parent Company where such redeemable shares
are acquired by another member of the Group as consideration for, or in
connection with, an issue by a member of the Group of equity securities or, to
the extent not so acquired, are redeemed within 30 days after the date of their
issue;

 
 
(j)
any amount of any liability under an advance or deferred purchase agreement if
one of the primary reasons behind the entry into such agreement is to raise
finance (excluding, for the avoidance of doubt, milestone and deferred
consideration payments in respect of acquisitions of shares or other assets
which are the subject of any acquisition); and

 
 
(k)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
above.

 
"Fraudulent Transfer Law" means any applicable US Bankruptcy Law or any
applicable US state fraudulent transfer or conveyance law.
 
"Group" means the Parent Company and its Subsidiaries for the time being.
 
"Guarantor" means the Original Guarantor and any Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 30 (Changes to the
Obligors).
 
"Guidelines" means, together, guideline S-02.123 in relation to interbank loans
of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von Bankguthaben,
deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September 1986),
guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
"Obligationen" vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
"Steuerliche Behandlung von Konsortialdarlehen, Schuld-scheindarlehen, Wechseln
und Unterbeteiligungen" vom January 2000), guideline S-02.122.2 in relation to
deposits of April 1999 (Merkblatt "Kundenguthaben" vom April 1999) and the
circular letter No. 15 of 7 February 2007 (1-015-DVS-2007) in relation to bonds
and derivative financial instruments as subject matter of taxation of Swiss
federal income tax, Swiss Withholding Tax and Swiss Stamp Taxes, in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
 
 
10

--------------------------------------------------------------------------------

 
 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
"Impaired Agent" means an Agent at any time when:
 
 
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 

 
(b)
such Agent otherwise rescinds or repudiates a Finance Document;

 
 
(c)
(if such Agent is also a Lender) it is a Defaulting Lender under paragraph (a)
or (b) of the definition of "Defaulting Lender"; or

 

 
(d) 
an Insolvency Event has occurred and is continuing with respect to such Agent;

 
unless, in the case of paragraph (a) above:
 

 
(i) 
its failure to pay is caused by:

 
(A)           administrative or technical error; or
 
(B)           a Disruption Event; and
 
payment is made within five Business Days of its due date; or
 
 
(ii)
such Agent is disputing in good faith whether it is contractually obliged to
make the payment in question.

 
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 14 (Form of Increase Confirmation).
 
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
 
"Insolvency Event" means, in relation to a Finance Party:
 
 
(a)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that
Finance Party or all or substantially all of that Finance Party's assets;

 
 
(b)
that Finance Party suspends making payments on all or substantially all of its
debts or publicly announces an intention to do so; or

 
 
(c)
any analogous procedure or step is taken in any jurisdiction with respect to
that Finance Party.

 
"Interest Period" means, in relation to a Loan (not being a Swingline Loan),
each period determined in accordance with Clause 15 (Interest Periods), in
relation to an Unpaid Sum, each period determined in accordance with Clause 14.3
(Default interest)
 
 
11

--------------------------------------------------------------------------------

 
 
and, in relation to a Swingline Loan, the period determined in accordance with
paragraph (A) of Clause 6.3 (Completion of a Utilisation Request for Swingline
Loans).
 
"Ireland" means the Republic of Ireland.
 
"IRS" means the United States Internal Revenue Service or any successor.
 
"Lender" means a Swingline Lender and/or a Revolving Lender, as the context
requires.
 
"LIBOR" means, in relation to any Loan:
 

 
(a)
the applicable Screen Rate; or

 
 
(b)
(if no Screen Rate is available for the currency or Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by three Reference Banks
to leading banks in the London interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.
 
"Loan" means a Revolving Loan or a Swingline Loan.
 
“Luxembourg” means the Grand Duchy of Luxembourg.
 
“Luxembourg Borrower” means a Borrower which is incorporated in Luxembourg or
(without prejudice to any other term of this Agreement) has validly transferred
its registered office and central administration to Luxembourg.
 
“Luxembourg Guarantor” means a Guarantor which is incorporated in Luxembourg or
(without prejudice to any other term of this Agreement) has validly transferred
its registered office and central administration to Luxembourg.
 
“Luxembourg Obligor” means a Luxembourg Borrower or a Luxembourg Guarantor.
 
"Majority Lenders" means, subject to Clause 40.3 (Disenfranchisement of
Defaulting Lenders):
 
 
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate not less than  662/3 per cent. of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated not less than 662/3 per
cent. of the Total Commitments immediately prior to the reduction); or

 
 
(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate not less than 662/3 per cent. of all the Loans then
outstanding.

 
 
12

--------------------------------------------------------------------------------

 
 
"Mandatory Cost" means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost formulae).
 
"Margin" means:
 
(a)        subject to paragraph (b) below:
 

 
(i)
0.90 per cent. per annum prior to receipt by the Facility Agent of the first
Compliance Certificate required to be delivered after the date of this Agreement
pursuant to Clause 25.2 (Compliance Certificate); and

 
 
(ii)
at all other times when the ratio of Net Debt to EBITDA in respect of the most
recently completed financial year or financial half year is within the range set
out below, the rate set out opposite such range in the table below:

 
Ratio of Net Debt to EBITDA
Margin
(per cent. per annum)
   
Greater than 3.5:1
2.25
   
Greater than 3.0:1 but less than or equal to 3.5:1
1.80
   
Greater than 2.5:1 but less than or equal to 3.0:1
1.50
   
Greater than 2.0:1 but less than or equal to 2.5:1
1.25
   
Greater than 1.5:1 but less than or equal to 2.0:1
1.10
   
Greater than 1.0:1 but less than or equal to 1.5:1
1.00
   
Less than or equal to 1.0:1
0.90

 
and any reduction or increase in the Margin in the table above shall take effect
five Business Days after receipt by the Facility Agent of the relevant
Compliance Certificate pursuant to Clause 25 (Information undertakings). For the
purpose of determining the Margin, "Net Debt" and "EBITDA" shall be determined
in accordance with Clause 26.1 (Financial definitions); or
 
 
(b)
if and for so long as (x) an Event of Default under Clause 28.2 (Financial
covenants) is continuing or (y) if the Parent Company is in default of its
obligations under Clause 25 (Information undertakings) to provide a Compliance
Certificate or relevant financial statements and the Parent Company has failed
to remedy such default within five Business Days following notification by the
Facility Agent, the Margin will be:

 
 
(i)
at any time covered by the election of an increased Leverage Ratio under
paragraph (A) of Clause 26.2 (Financial condition), 2.25 per cent.; and

 
 
13

--------------------------------------------------------------------------------

 
 

 
(ii)
at any other time, 1.80 per cent. per annum,

 
for so long as such default continues.
 
"Margin Stock" means margin stock or "margin security" within the meaning of
Regulations U and X.
 
"Material Adverse Effect" means a:
 
 
(a)
material adverse change in the business, operations, assets or financial
condition of the Group taken as a whole which is likely to have a material
adverse effect on the ability of the Obligors taken as a whole or the Parent
Company to perform their respective payment obligations under the Finance
Documents; or

 
 
(b)
material adverse effect on the validity or enforceability of the Finance
Documents or the rights or remedies of any Finance Party under the Finance
Documents.

 
"Material Company" means, at any time:
 

 
(a)
an Obligor; or

 
 
(b)
a Subsidiary of the Parent Company which has EBITDA (as defined in Clause 26.1
(Financial definitions) but calculated as though it applied to it) representing
10 per cent. or more of the EBITDA of the Group.

 
Compliance with such conditions shall be determined by reference to the most
recent Compliance Certificate supplied by the Parent Company and/or the latest
audited financial statements of that Subsidiary (consolidated in the case of a
Subsidiary which itself has Subsidiaries) and the latest audited consolidated
financial statements of the Group.
 
A report by the auditors of the Parent Company that a Subsidiary is or is not a
Material Company (determined in accordance with the preceding paragraph) shall,
in the absence of manifest error, be conclusive and binding on all Parties.
 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 
 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one or, if there is not, on the
immediately preceding Business Day;

 
 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 
 
14

--------------------------------------------------------------------------------

 
 
 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules will only apply to the last Month of any period.
 
"Multiemployer Plan" means a "multiemployer plan" (as defined in Section
4001(a)(3) of ERISA) in respect of which a US Obligor or any ERISA Affiliate is
an “employer” as defined in Section 3(5) of ERISA.
 
"Newco Scheme" means a scheme of arrangement or analogous proceeding (each, a
"Scheme", and including any modification, addition or condition thereto approved
by the relevant court) which effects, in accordance with Clause 27.10 (Top
Newco), the interposition of one or more limited liability companies (each, a
"Newco") between:
 
 
(a)
in relation to the first Scheme following the date of this Agreement, the
shareholders immediately prior to that Scheme of the Company and the Company; or

 
 
(b)
in relation to any subsequent Scheme, the Newco interposed by the previous
Scheme and its shareholders (provided that, where more than one Newco was
interposed as part of the previous Scheme, only the top such Newco shall
constitute Newco for these purposes).

 
 
“Newco Scheme Date” means the date of completion of any Newco Scheme.

 
 
“Non-Qualifying Bank” means any person who does not qualify as a Qualifying
Bank.

 
“Non-Restricted Sub-Participation” means a sub-participation in respect of the
rights and/or obligations of a Lender under this Agreement which is
substantially in the form recommended from time to time by the LMA where such
form includes a provision on status of participation substantially in the form
set out in Clause 6.1 (Status of Participation) of the LMA Funded Participation
(PAR) form as at the date of this Agreement or Clause 7.1 (Status of
Participation) of the LMA Risk Participation (PAR) form as at the date of this
Agreement, as applicable.
 
"Obligor" means a Borrower or a Guarantor.
 
"Obligor's Agent" means SGF, appointed to act on behalf of each Obligor in
relation to the Finance Documents pursuant to Clause 2.4 (Obligors' Agent).
 
"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).
 
"Original Financial Statements" means, in relation to the Parent Company, the
audited consolidated financial statements of the Group for the financial year
ended 31 December 2009.
 
"Original Obligor" means an Original Borrower or the Original Guarantor.
 
 
15

--------------------------------------------------------------------------------

 
 
“Parent Company” means the Company or, after completion of any Newco Scheme in
accordance with the terms of this Agreement, the most recently interposed Top
Newco.
 
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"PBGC" means the US Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.
 
"Permitted Securitisation" means any arrangements forming part of a transaction
involving the securitisation or other financing of assets or cash flows (or
both) relating to royalty income provided that, while the aggregate amount of
the Total Commitments of all the Revolving Lenders in respect of the Revolving
Facility is greater than US$ 500,000,000, the Parent Company provides a
certificate to the Facility Agent signed by two directors (one of which is the
finance director of the Parent Company) confirming that the proceeds of that
securitisation or other financing are to be applied upon receipt such that there
has been a permanent reduction of the Revolving Facility of an amount equivalent
to the net amount anticipated to be received by the Group from such
securitisation or other financings upon entering into of such arrangement in
accordance with Clauses 11.2 (Voluntary cancellation) and 11.3 (Voluntary
prepayment of Loans).
 
"Qualifying Bank" means any person or entity, including any commercial bank or
financial institution (irrespective of its jurisdiction or organisation), which
is licensed as a bank by the banking laws in force in its jurisdiction of
incorporation and any branch of a legal entity, which is licensed as a bank by
the banking laws in force in the jurisdiction where such branch is situated, and
which, in each case, exercises as its main purpose a true banking activity,
having bank personnel, premises, communication devices of its own and authority
of decision making, all in accordance with the Guidelines.
 
"Qualifying Lender" has the meaning given to it in Clause 18 (Tax gross-up and
indemnities).
 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:
 
(a)           (if the currency is sterling) the first day of that period;
 
(b)           (if the currency is euro) two TARGET Days before the first day of
that period; or
 
(c)           (for any other currency) two Business Days before the first day of
that period,
 
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and, if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).
 
 
16

--------------------------------------------------------------------------------

 
 
"Reference Banks" means, in relation to LIBOR, the principal London offices of
Lloyds TSB Bank plc, The Royal Bank of Scotland plc, Barclays Bank PLC and
Citibank, N.A., London Branch or such other banks as may be appointed by the
Facility Agent in consultation with the Parent Company.
 
"Register" has the meaning given to that term in Clause 31.19 (The Register).
 
"Regulation T", "Regulation U" or "Regulation X" means, respectively, Regulation
T, U or X of the Board of Governors of the Federal Reserve System of the United
States (or any successor) as now and from time to time in effect from the date
of this Agreement and all official rulings and interpretations thereof and
thereunder.
 
"Relevant Interbank Market" means, in relation to euro, the European Interbank
Market and, in relation to any other currency, the London interbank market.
 
"Repeating Representations" means each of the representations set out in Clauses
24.2 (Status) to 24.7 (Governing law and enforcement), Clause 24.10 (No
default), Clause 24.13 (Pari passu ranking), and Clause 24.14 (ERISA and
Multiemployer Plans) to Clause 24.18 (Compliance with Twenty Non-Bank Rule).
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
"Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
 
“Restricted Sub-Participation” means a sub-participation, including by way of
risk participation of the rights and/or the obligations of a Lender under this
Agreement which is not a Non-Restricted Sub-Participation.
 
"Revolving Facility" means the revolving facility made available under this
Agreement as described in Clause 2.1 (Grant of Revolving Facility).
 
"Revolving Facility Commitment" means:
 
 
(a)
in relation to an Original Revolving Lender, the amount in the Base Currency set
opposite its name under the heading "Revolving Facility Commitment" in Part II
of Schedule 1 (The Parties) to this Agreement and the amount of any other
Revolving Facility Commitment transferred to it under this Agreement or assumed
by it in accordance with Clause 2.2 (Increase); and

 
 
(b)
in relation to any other Revolving Lender, the amount in the Base Currency of
any Revolving Facility Commitment transferred to it under this Agreement, or
assumed by it in accordance with Clause 2.2 (Increase),

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Revolving Lender" means:
 

 
(a)
an Original Revolving Lender; and

 
 
17

--------------------------------------------------------------------------------

 
 
 
(b)
any bank or financial institution which has become a Revolving Lender after the
date of this Agreement in accordance with Clause 2.2 (Increase) or Clause 29
(Changes to the Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
"Revolving Loan" means a loan to be made under the Revolving Facility or the
principal amount outstanding for the time being under that loan.
 
"Rollover Loan" means one or more Revolving Loans (other than Swingline Loans):
 
 
(a)
made or to be made on the same day that a maturing Revolving Loan is due to be
repaid;

 
 
(b)
the aggregate amount of which is equal to or less than the maturing Revolving
Loan;

 
 
(c)
in the same currency as the maturing Revolving Loan (unless it arose as a result
of the operation of Clause 8.3 (Revocation of currency)); and

 
 
(d)
made or to be made to the same Borrower for the purpose of refinancing a
maturing Revolving Loan.

 
"Screen Rate" means:
 
 
(a)
in relation to LIBOR, the British Bankers' Association Interest Settlement Rate
for the relevant currency and period; and

 
 
(b)
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period,

 
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Facility Agent may specify a
reasonable alternative page or service displaying the appropriate rate after
consultation with the Parent Company and the Lenders.
 
"SEC" means the United States Securities and Exchange Commission or any
successor thereto.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
“Separate Loan” has the meaning given to that term in Clause 10.1 (Repayment of
Revolving Loans).
 
"SGF" means Shire Global Finance, a private unlimited company incorporated in
England with registered number 05418960.
 
 
18

--------------------------------------------------------------------------------

 
 
"Specified Time" means a time determined in accordance with Schedule 13
(Timetables).
 
"Subsidiary" means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.
 
"Swingline Agent" means the Dollar Swingline Agent or the Euro Swingline Agent.
 
"Swingline Commitment" means:
 
 
(a)
in relation to an Original Dollar Swingline Lender or an Original Euro Swingline
Lender, the amount in the Base Currency set opposite its name under the heading
"Swingline Commitment" in Part III or Part IV, respectively, of Schedule 1 (The
Parties) of this Agreement and the amount of any other Swingline Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); or

 
 
(b)
in relation to any other Swingline Lender, the amount in the Base Currency of
any Swingline Commitment transferred to it under this Agreement or assumed by it
in accordance with Clause 2.2 (Increase),

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Swingline Facility" means the swingline facility made available under this
Agreement comprising the Dollar Swingline Facility and the Euro Swingline
Facility.
 
"Swingline Lender" means a Dollar Swingline Lender or a Euro Swingline Lender.
 
"Swingline Loan" means a Dollar Swingline Loan or a Euro Swingline Loan.
 
"Swiss Federal Tax Administration" means the federal tax administration office
within the federal department of finance of the Swiss Confederation
(Eidgenössische Steuerverwaltung (EStV)).
 
"Swiss Obligor" means an Obligor incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to Art. 9 of the Swiss Withholding Tax Act and/or Art. 4 of the Swiss Stamp Tax
Act.
 
"Swiss Stamp Tax" means a Tax imposed under the Swiss Stamp Tax Act.
 
"Swiss Stamp Tax Act" means the Swiss Federal Act on Stamp Taxes of 27 June 1973
(Bundesgesetz über die Stempelabgaben) together with the related ordinances,
regulations and guidelines, all as amended and applicable from time to time.
 
"Swiss Withholding Tax" means Taxes imposed under the Swiss Withholding Tax Act.
 
"Swiss Withholding Tax Act" means the Swiss Federal Act on the Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with the
related ordinances, regulations and guidelines, all as amended and applicable
from time to time.
 
 
19

--------------------------------------------------------------------------------

 
 
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
 
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
"Termination Date" means the date which is the fifth anniversary of the date of
this Agreement.
 
"Top Newco" means the top Newco most recently interposed by any Newco Scheme
from time to time.
 
"Total Commitments" means the aggregate of the Revolving Facility Commitments,
being US$ 1,200,000,000 at the date of this Agreement.
 
"Transfer Certificate" means a certificate substantially in the form set out in
Part 2 of Schedule 5 (Form of Transfer Certificate) or any other form agreed
between the Facility Agent and the Parent Company.
 
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
 
 
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 
 
(b)
the date on which the Facility Agent executes the relevant Assignment Agreement
or Transfer Certificate.

 
"Twenty Non-Bank Rule" means the rule that (without duplication) the aggregate
number of creditors (including the Lenders), other than Qualifying Banks, of a
Swiss Borrower under all its outstanding debts relevant for classification as a
debenture (Kassenobligation) (including debt arising under this Agreement and
intragroup loans (if and to the extent intragroup loans are not exempt in
accordance with the ordinance of the Swiss Federal Council of 18 June 2010
amending the Swiss Federal Ordinance on withholding tax and the Swiss Federal
Ordinance on stamp duties with effect as of 1 August 2010)) facilities and / or
private placements must not at any time exceed twenty, all in accordance with
the meaning of the Guidelines or legislation or explanatory notes addressing the
same issues which are in force at such time.
 
"UK Borrower" means a Borrower which is incorporated in the United Kingdom.
 
"Unfunded Pension Liability" means the excess of an Employee Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
plan's assets, determined in accordance with the assumptions used for funding
the Employee Plan pursuant to Section 430 of the Code for the applicable plan
year.
 
 
20

--------------------------------------------------------------------------------

 
 
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
"US" and "United States" means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.
 
"US Bankruptcy Law" means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code) or any other United States federal or state bankruptcy,
insolvency or similar law.
 
"US Borrower" means a Borrower whose jurisdiction of creation or organisation is
a state of the United States of America or the District of Columbia.
 
"US GAAP" means generally accepted accounting principles in the United States of
America.
 
"US Guarantor" means a Guarantor whose jurisdiction of creation or organisation
is a state of the United States of America or the District of Columbia.
 
"US Lender" means any Lender that is:
 

 
(a)
organised under the laws of the United States or a state thereof;

 
 
(b)
a branch or agency licensed under the laws of the United States or a state
thereof; or

 

 
(c)
controlled by a person described in paragraph (a) above.

 
"US Obligor" means a US Borrower or a US Guarantor.
 
"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States, as amended.
 
"Utilisation" means a utilisation of a Facility.
 
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
 
"Utilisation Request" means a notice substantially in the form set out in Part I
(Utilisation Request – Revolving Loan) or Part II (Utilisation Request –
Swingline Loan) of Schedule 3 (Requests).
 
"VAT" means, in respect of the United Kingdom, value added tax as provided for
in the Value Added Tax Act 1994, in respect of Ireland, the Value Added Tax Act
1972 and, in each case, any regulations promulgated thereunder and any other Tax
of a similar nature.
 
 
21

--------------------------------------------------------------------------------

 
 
1.2
Construction

 
 
(A)
Unless a contrary indication appears any reference in this Agreement to:

 
 
(i)
an "Agent", the "Facility Agent", the "Euro Swingline Agent", the "Dollar
Swingline Agent", the "Arrangers", any "Finance Party", any "Lender", any
"Obligor", "SGF" or the "Obligors’ Agent", or any "Party" shall be construed so
as to include its successors in title, permitted assigns and permitted
transferees;

 
 
(ii)
"assets" includes present and future properties, revenues and rights of every
description;

 
 
(iii)
a "company" shall be construed so as to include any corporation or other body
corporate, wherever and however incorporated or established;

 
 
(iv)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 
 
(v)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
 
(vi)
a "person" includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

 
 
(vii)
a "regulation" includes any regulation, rule, official directive or guideline
(whether or not having the force of law but if not having the force of law being
of a type which any person to which it applies is accustomed to comply) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other similar authority or organisation;

 
 
(viii)
a provision of law or regulation (including an accounting standard) is a
reference to that provision as amended or re-enacted;

 
 
(ix)
a time of day is a reference to London time; and

 
 
(x)
"Barclays Capital" means the investment banking division of Barclays Bank PLC.

 
 
(B)
Section, Clause and Schedule headings are for ease of reference only.

 
 
(C)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance

 
 
22

--------------------------------------------------------------------------------

 
 
 
 
Document has the same meaning in that Finance Document or notice as in this
Agreement.

 
 
(D)
A Default or an Event of Default is "continuing" if it has not been remedied or
waived.

 
1.3
Currency symbols and definitions

 
"$", "dollars", "US Dollars" and "US$" denote the lawful currency for the time
being of the United States of America.
 
"EUR" and "euro" means the single currency unit of the Participating Member
States.
 
"£" and "sterling" denote the lawful currency for the time being of the United
Kingdom.
 
1.4
Third party rights

 
 
(A)
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or to enjoy the benefit of any term of this
Agreement.

 
 
(B)
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 
1.5
Irish terms

 
 
(A)
an “administration” includes an examinership within the meaning of the Companies
(Amendment) Act 1990 of Ireland (as amended); and

 
 
(B)
an “administrator” includes an examiner within the meaning of the Companies
(Amendment) Act 1990 of Ireland (as amended).

 
1.6
Luxembourg terms

 
In this Agreement, where relating to a Luxembourg Borrower or Luxembourg
Guarantor, a reference to:
 
 
(A)
“insolvency proceeding” includes, without limitation, bankruptcy (faillite)
proceedings within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code, insolvency proceedings pursuant to EU Insolvency Regulation (1346/2000),
voluntary or judicial liquidation (liquidation volontaire ou judiciaire),
composition with creditors (concordat préventif de faillite) within the meaning
of the law of 14 April 1886 on arrangements to prevent insolvency, as amended,
reprieve from payment (sursis de paiement) within the meaning of Articles 593
ff. of the Luxembourg commercial code and, controlled management (gestion
contrôlée) within the meaning of the grand ducal regulation of 24 May 1935 on
controlled management; and

 
 
23

--------------------------------------------------------------------------------

 
 
 
(B)
a “receiver”, “administrative receiver”, “administrator” or the like includes,
without limitation, a juge-délégué, commissaire, juge-commissaire, liquidateur
or curateur.

 


 
24

--------------------------------------------------------------------------------

 
 
SECTION 2
FACILITIES
 
2.
THE FACILITIES

 
2.1
Grant of Revolving Facility

 
 
(A)
Subject to the terms of this Agreement, the Revolving Lenders make available to
the Borrowers a multicurrency revolving loan facility in an aggregate amount
equal to the Total Commitments.

 
 
(B)
The Revolving Facility incorporates the Swingline Facility as set out in Clause
6 (Utilisation – Swingline Loans) and Clause 7 (Swingline Loans).

 
2.2
Increase

 
 
(A)
The Parent Company may by giving prior notice to the Facility Agent by no later
than 30 days after the effective date of a cancellation of:

 
 
(i)
the Available Commitments of a Defaulting Lender (and, if applicable, of any
Affiliate of that Lender which is a Swingline Lender) in accordance with Clause
11.4 (Right of repayment and cancellation in relation to a single Lender or
Defaulting Lender); or

 
 
(ii)
the Commitments of a Lender in accordance with Clause 11.1 (Illegality) or
paragraph (A) of Clause 11.4 (Right of repayment and cancellation in relation to
a single Lender or Defaulting Lender),

 
request that the Total Commitments be increased (and the Total Commitments shall
be so increased) in an aggregate amount in the Base Currency of up to the amount
of the Available Commitments or Commitments so cancelled, as follows:
 
 
(a)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities which (in each case) is
or are Qualifying Banks and shall not be a member of the Group (each an
"Increase Lender") selected by the Parent Company and each of which confirms in
writing its willingness to assume (whether in the Increase Confirmation or
otherwise) and does assume all the obligations of a Lender corresponding to that
part of the increased Commitments which it is to assume, as if it had been an
Original Lender;

 
 
(b)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another which differ from the
rights and obligations owed by each Obligor and the Lender whose Commitment has
been cancelled (the "Cancelled Lender") to each other only insofar as that
Obligor and the Increase Lender have assumed and/or

 
 
25

--------------------------------------------------------------------------------

 
 
 
 
acquired the same in place of that Obligor and the Cancelled Lender;

 
 
(c)
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another which differ from the rights and
obligations owed by the Cancelled Lender and each of the other Finance Parties
to each other only insofar as the Increase Lender and those Finance Parties have
assumed and/or acquired the same in place of the Cancelled Lender and those
Finance Parties;

 
 
(d)
the Commitments of the other Lenders shall continue in full force and effect;
and

 
 
(e)
any increase in the Total Commitments shall take effect on the date specified by
the Parent Company in the notice referred to above or any later date on which
the conditions set out in paragraph (B) below are satisfied.

 
 
(B)
An increase in the Total Commitments will be effective only on:

 
 
(i)
the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender;

 
 
(ii)
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the performance by the Facility Agent of all necessary "know
your customer" or other similar checks under all applicable laws and regulations
in relation to the assumption of the increased Commitments by that Increase
Lender, the completion of which the Facility Agent shall promptly notify to the
Parent Company and the Increase Lender.

 
 
(C)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 
 
(D)
The Parent Company shall, on the date upon which the increase takes effect, pay
to the Facility Agent (for its own account) a fee of US$ 3,000 and the Parent
Company shall promptly on demand pay the Facility Agent the amount of all costs
and expenses (including legal fees) reasonably incurred by it in connection with
any increase in Commitments under this Clause 2.2.

 
 
(E)
Clause 29.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

 
 
26

--------------------------------------------------------------------------------

 
 
 
(i)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 
 
(ii)
the "New Lender" were references to that "Increase Lender"; and

 
 
(iii)
a "re-transfer" and "re-assignment" were references to, respectively, a
"transfer" and "assignment".

 
2.3
Finance Parties' rights and obligations

 
 
(A)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 
 
(B)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 
 
(C)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 
2.4
Obligors' Agent

 
 
(A)
Each Obligor (other than SGF) by its execution of this Agreement or an Accession
Letter irrevocably appoints SGF to act on its behalf as its agent in relation to
the Finance Documents and irrevocably authorises:

 
 
(i)
SGF on its behalf to supply all information concerning itself contemplated by
this Agreement to the Finance Parties and to give all notices and instructions
(including, in the case of a Borrower, Utilisation Requests), to execute on its
behalf any Accession Letter, to make such agreements and to effect the relevant
amendments, supplements and variations capable of being given, made or effected
by any Obligor notwithstanding that they may affect the Obligor, without further
reference to or the consent of that Obligor; and

 
 
(ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to SGF,

 
and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.
 
 
(B)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the

 
 
27

--------------------------------------------------------------------------------

 
 
 
 
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to that or any other Obligor and whether occurring before or after
such other Obligor became an Obligor under any Finance Document) shall be
binding for all purposes on that Obligor as if that Obligor had expressly made,
given or concurred with it. In the event of any conflict between any notices or
other communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.

 
3.
PURPOSE

 
3.1
Purpose

 
Each Borrower shall apply all amounts borrowed by it under the Revolving
Facility towards financing the general corporate purposes of the Group.
 
3.2
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4.
CONDITIONS OF UTILISATION

 
4.1
Initial conditions precedent

 
No Borrower (nor the Parent Company) may deliver a Utilisation Request unless
the Facility Agent has received all of the documents and other evidence listed
in Part I of Schedule 2 (Conditions precedent) in form and substance
satisfactory to the Facility Agent (acting reasonably). The Facility Agent shall
notify the Parent Company and the Lenders promptly upon being so satisfied.
 
4.2
Further conditions precedent

 
 
(A)
The Lenders will be obliged to comply with Clause 5.4 (Lenders' participation)
in relation to a Loan only if on the date of the Utilisation Request and on the
proposed Utilisation Date:

 
 
(B)
in the case of a Rollover Loan, no Event of Default has occurred and is
continuing or would result from the proposed Loan and, in the case of any other
Loan, no Default is continuing or will result from the proposed Loan; and

 
 
(C)
the Repeating Representations to be made by each Obligor are true in all
material respects.

 
 
28

--------------------------------------------------------------------------------

 
 
4.3
Conditions relating to Optional Currencies

 
 
(A)
A currency will constitute an Optional Currency in relation to a Revolving Loan
if it is sterling or euro or it is:

 
 
(i)
readily available in the amount required and freely convertible into the Base
Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Revolving Loan; and

 
 
(ii)
a currency which has been approved by the Facility Agent (acting on the
instructions of all the Revolving Lenders acting reasonably) on or prior to
receipt by the Facility Agent of the relevant Utilisation Request for that
Revolving Loan.

 
 
(B)
If the Facility Agent has received a written request from the Parent Company for
a currency to be approved under paragraph (A) above, the Facility Agent will
confirm to the Parent Company by the Specified Time:

 
 
(i)
whether or not the Revolving Lenders have granted their approval; and

 
 
(ii)
if approval has been granted, the minimum amount for any subsequent Utilisation
in that currency which will be an amount equivalent to US$ 10,000,000 (rounded
to the nearest 1,000,000).

 
4.4
Maximum number of Loans

 
 
(A)
A Borrower may not deliver a Utilisation Request if, as a result of the proposed
Utilisation, seventeen or more Loans would be outstanding, unless otherwise
agreed by the Parent Company and the Facility Agent.

 
 
(B)
Any Loan made by a single Lender under Clause 8.3 (Revocation of Currency) shall
not be taken into account in this Clause 4.4.

 
 
(C)
Any Separate Loan shall not be taken into account in this Clause 4.4.

 
4.5
Maximum number of currencies

 
A Borrower may not deliver a Utilisation Request if, as a result of the proposed
Utilisation, Loans denominated in seven or more currencies would be outstanding,
unless otherwise agreed by the Parent Company and the Facility Agent.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 3
UTILISATION
 
5.
UTILISATION - REVOLVING LOANS

 
5.1
Delivery of a Utilisation Request

 
A Borrower may utilise the Revolving Facility (other than for the purpose of
drawing Swingline Loans which may be drawn in accordance with Clause 6.2
(Delivery of a Utilisation Request for Swingline Loans)) by delivery by it (or
the Parent Company on behalf of the Borrower) to the Facility Agent of a duly
completed Utilisation Request not later than the Specified Time.
 
5.2
Completion of a Utilisation Request

 
 
(A)
Each Utilisation Request delivered to the Facility Agent pursuant to Clause 5.1
(Delivery of a Utilisation Request) is irrevocable and will not be regarded as
having been duly completed unless:

 
 
(i)
it specifies that it is for a Revolving Loan;

 
 
(ii)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Revolving Facility;

 
 
(iii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 
 
(iv)
the proposed Interest Period complies with Clause 15 (Interest Periods).

 
 
(B)
Only one Revolving Loan may be requested in each Utilisation Request delivered
to the Facility Agent pursuant to Clause 5.1 (Delivery of a Utilisation
Request).

 
5.3
Currency and amount

 
 
(A)
The currency specified in a Utilisation Request delivered to the Facility Agent
pursuant to Clause 5.1 (Delivery of a Utilisation Request) for the purpose of
drawing Revolving Loans must be the Base Currency or an Optional Currency.

 
 
(B)
The amount of the proposed Revolving Loan must be:

 
 
(i)
if the currency selected is the Base Currency, a minimum of US$ 10,000,000 or,
if less, the Available Facility; or

 
 
(ii)
if the currency selected is euro, a minimum of the euro equivalent of US$
10,000,000 (rounded to the nearest 1,000,000) or, if the currency selected is
sterling, a minimum of the sterling equivalent of US$ 10,000,000 (rounded to the
nearest 1,000,000) or, if the currency selected is an Optional Currency other
than euro or sterling, the

 
 
30

--------------------------------------------------------------------------------

 
 
 
 
minimum amount specified by the Facility Agent pursuant to paragraph (B)(ii) of
Clause 4.3 (Conditions relating to Optional Currencies) or, if less, the
Available Facility.

 
5.4
Lenders' participation

 
 
(A)
If the conditions set out in this Agreement have been met, each Revolving Lender
shall make its participation in each Revolving Loan available by the Utilisation
Date through its Facility Office.

 
 
(B)
Subject to Clause 8.3 (Revocation of Currency), the amount of each Revolving
Lender's participation in each Revolving Loan (not being a Swingline Loan) will
be equal to the proportion borne by its Available Commitment to the Available
Facility immediately prior to making the Revolving Loan.

 
 
(C)
The Facility Agent shall determine the Base Currency Amount of each Revolving
Loan which is to be made in an Optional Currency and shall notify each Revolving
Lender of the amount, currency and the Base Currency Amount of each Revolving
Loan and the amount of its participation in that Revolving Loan, in each case by
the Specified Time.

 
6.
UTILISATION - SWINGLINE LOANS

 
6.1
General

 
 
(A)
In this Clause 6 and Clause 7 (Swingline Loans):

 
 
(i)
"Available Swingline Commitment" of a Swingline Lender means (but without
limiting paragraph (E) of Clause 6.4 (Swingline Lenders' participation) and
Clause 6.5 (Relationship with Revolving Facility)) that Lender's Swingline
Commitment minus:

 
 
(a)
the Base Currency Amount of its participation in any outstanding Swingline
Loans; and

 
 
(b)
in relation to any proposed Utilisation under the Swingline Facility, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under the Swingline Facility on or before the proposed Utilisation Date,

 
other than that Lender's participation in any Swingline Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
 
 
(ii)
"Available Swingline Facility" means the aggregate for the time being of each
Swingline Lender's Available Swingline Commitment.

 
 
(iii)
"Euro Swingline Business Day" means any TARGET Day which is also a Business Day.

 
 
31

--------------------------------------------------------------------------------

 
 
 
(iv)
"Euro Swingline Rate" means, in relation to a Euro Swingline Loan, the
percentage rate per annum which is the aggregate of:

 
 
(a)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Euro Swingline Agent at its request quoted by the Reference
Banks to leading banks in the European interbank market as at the time the Euro
Swingline Agent notifies the relevant Swingline Lenders of details of the
participation of the relevant Swingline Lenders in accordance with paragraph (D)
of Clause 6.4 (Swingline Lenders' participation) on the Utilisation Date for
that Euro Swingline Loan for the offering of deposits in euro for a period
comparable to the Interest Period for the relevant Euro Swingline Loan and for
settlement on that day;

 
 
(b)
the Margin; and

 
 
(c)
Mandatory Cost (if any).

 
For the purposes of this paragraph, the “Reference Banks” are the principal
offices in London of the Reference Banks, or such other banks as may be
appointed by the Euro Swingline Agent in consultation with the Parent Company.
 
 
(v)
"Federal Funds Rate" means, in relation to any day, the rate per annum equal to:

 
 
(a)
the weighted average of the rates on overnight Federal funds transactions with
members of the US Federal Reserve System arranged by Federal funds brokers, as
published for that day (or, if that day is not a New York Business Day, for the
immediately preceding New York Business Day) by the Federal Reserve Bank of New
York; or

 
 
(b)
if a rate is not so published for any day which is a New York Business Day, the
average of the quotations for that day on such transactions received by the
Dollar Swingline Agent from three Federal funds brokers of recognised standing
selected by the Dollar Swingline Agent.

 
 
(vi)
"New York Business Day" means a day (other than a Saturday or Sunday) on which
banks are open for general business in New York City.

 
 
(vii)
"Overall Commitment" of a Lender means:

 
 
(a)
its Revolving Facility Commitment; or

 
 
32

--------------------------------------------------------------------------------

 
 
 
(b)
in the case of a Swingline Lender which does not have a Revolving Facility
Commitment, the Revolving Facility Commitment of a Lender which is its
Affiliate.

 
 
(viii)
"Total Swingline Commitments" means the aggregate of the Swingline Commitments,
being US$ 250,000,000 at the date of this Agreement.

 
For the avoidance of doubt, the amounts set out in Part III of Schedule 1 (The
Parties) and Part IV of Schedule 1 (The Parties) are not double counted and
operate in the alternative subject to paragraph (E) of Clause 6.4 (Swingline
Lenders’ participation), such that in aggregate across the Dollar Swingline
Facility and the Euro Swingline Facility no more than an amount equal to the
Total Swingline Commitments (or the euro equivalent thereof) may be drawn at any
time.
 
 
(B)
Any reference in this Agreement to:

 
 
(i)
an "Interest Period" includes each period determined under this Agreement by
reference to which interest on a Swingline Loan is calculated; and

 
 
(ii)
a "Lender" includes a Dollar Swingline Lender and a Euro Swingline Lender unless
the context otherwise requires.



 
 
(C)
(i)
Clauses 4.2 (Further conditions precedent) and 4.3 (Conditions relating to
Optional Currencies);

 
 
(ii)
Clause 5 (Utilisation – Revolving Loans);

 
 
(iii)
Clause 8 (Selection of currencies);

 
 
(iv)
Clause 14 (Interest) as it applies to the calculation of interest on a Loan but
not default interest on an overdue amount;

 
 
(v)
Clause 15 (Interest Period); and

 
 
(vi)
Clause 16 (Changes to the calculation of interest),

 
do not apply to Swingline Loans.
 
6.2
Delivery of a Utilisation Request for Swingline Loans

 
 
(A)
A Borrower may utilise the Swingline Facility by delivery by it (or the Parent
Company on behalf of a Borrower) to the relevant Swingline Agent (copied to the
Facility Agent) of a duly completed Utilisation Request in the form of Part II
of Schedule 3 (Requests) not later than the Specified Time.

 
 
(B)
Each Utilisation Request:

 
 
33

--------------------------------------------------------------------------------

 
 
 
(i)
for a Dollar Swingline Loan must be sent to the Dollar Swingline Agent to the
address in New York notified by the Dollar Swingline Agent for this purpose; and

 
 
(ii)
for a Euro Swingline Loan must be sent to the Euro Swingline Agent to the
address in London notified by the Euro Swingline Agent for this purpose.

 
6.3
Completion of a Utilisation Request for Swingline Loans

 
 
(A)
Each Utilisation Request for a Swingline Loan is irrevocable and will not be
regarded as having been duly completed unless:

 
 
(i)
it identifies the Borrower;

 
 
(ii)
it specifies that it is for a Dollar Swingline Loan or a Euro Swingline Loan;

 
 
(iii)
the proposed Utilisation Date is:

 
 
(a)
in relation to a Dollar Swingline Loan, a New York Business Day; and

 
 
(b)
in relation to a Euro Swingline Loan, a Euro Swingline Business Day,

 
within the Availability Period applicable to the Revolving Facility;
 
 
(iv)
the Swingline Loan is:

 
 
(a)
in relation to a Dollar Swingline Loan, denominated in US Dollars; and

 
 
(b)
in relation to a Euro Swingline Loan, denominated in euro;

 
 
(v)
the amount of the proposed Swingline Loan is an amount whose Base Currency
Amount is not more than the Available Swingline Facility and is a minimum of US$
10,000,000 or, if less, the Available Swingline Facility; and

 
 
(vi)
the proposed Interest Period:

 
 
(a)
does not overrun the Termination Date;

 
 
(b)
is a period of not more than five New York Business Days (in relation to a
Dollar Swingline Loan) or five Euro Swingline Business Days (in relation to a
Euro Swingline Loan); and

 
 
34

--------------------------------------------------------------------------------

 
 
 
(c)
ends on a New York Business Day (in relation to a Dollar Swingline Loan) or a
Euro Swingline Business Day (in relation to a Euro Swingline Loan).

 
 
(B)
Only one Swingline Loan may be requested in each Utilisation Request.

 
6.4
Swingline Lenders' participation

 
 
(A)
If the conditions set out in this Agreement have been met, each Swingline Lender
shall make its participation in each Swingline Loan available through its
relevant Facility Office.

 
 
(B)
The Swingline Lenders will only be obliged to comply with paragraph (A) above if
on the date of the Utilisation Request and on the proposed Utilisation Date:

 
 
(i)
no Default is continuing or would result from the proposed Utilisation; and

 
 
(ii)
the Repeating Representations to be made by each Obligor are true in all
material respects.

 
 
(C)
The amount of each Swingline Lender's participation in each Swingline Loan will
be equal to the proportion borne by its Available Swingline Commitment to the
Available Swingline Facility immediately prior to making the Swingline Loan,
adjusted to take account of any limit applying under Clause 6.5 (Relationship
with Revolving Facility).

 
 
(D)
The relevant Swingline Agent shall determine the Base Currency Amount of each
relevant Swingline Loan and notify each relevant Swingline Lender of the amount
of each relevant Swingline Loan and its participation in that relevant Swingline
Loan by the Specified Time.

 
 
(E)
Utilisation by a Borrower of the Euro Swingline Facility shall reduce the
Available Swingline Commitment in respect of the Dollar Swingline Facility
rateably by an amount equivalent to the Base Currency Amount of that
Utilisation. Utilisation by a Borrower of the Dollar Swingline Facility shall
reduce the Available Swingline Commitment in respect of the Euro Swingline
Facility rateably by an amount equivalent to the Base Currency Amount of that
Utilisation.

 
6.5
Relationship with Revolving Facility

 
 
(A)
This Clause applies when a Swingline Loan is outstanding or is to be borrowed.

 
 
(B)
The Revolving Facility may be used by way of Swingline Loans. The Swingline
Facility is not independent of the Revolving Facility.

 
 
(C)
Notwithstanding any other term of this Agreement, a Lender is only obliged to
participate in a Revolving Loan or a Swingline Loan to the extent that it would
not result in the Base Currency Amount of its participation and that of a Lender

 
 
35

--------------------------------------------------------------------------------

 
 
 
 
which is its Affiliate in the Revolving Loans, the Dollar Swingline Loans and
the Euro Swingline Loans exceeding its Overall Commitment.

 
 
(D)
Where, but for the operation of paragraph (C) above, the Base Currency Amount of
a Lender's participation and that of a Lender which is its Affiliate in the
Revolving Loans, the Dollar Swingline Loans and the Euro Swingline Loans would
have exceeded its Overall Commitment, the excess will be apportioned among the
other Lenders participating in the relevant Loan pro rata according to their
relevant Commitments. This calculation will be applied as often as necessary
until the Loan is apportioned among the relevant Lenders in a manner consistent
with  paragraph (C) above.

 
 
(E)
The amount of a proposed Dollar Swingline Loan or, as the case may be, the Base
Currency Amount of a proposed Euro Swingline Loan must not, when aggregated with
the Base Currency Amount of all outstanding Swingline Loans, exceed the Total
Swingline Commitments.

 
7.
SWINGLINE LOANS

 
7.1
Swingline

 
Subject to the terms of this Agreement, the Swingline Lenders make available to
the Borrowers a swingline loan facility comprising:
 
 
(A)
a dollar swingline loan facility in an aggregate amount equal to the Total
Swingline Commitments; and

 
 
(B)
a euro swingline loan facility in an aggregate amount equal to the euro
equivalent of the Total Swingline Commitments.

 
7.2
Purpose

 
Each Borrower shall apply all amounts borrowed by it under each of the Dollar
Swingline Facility and the Euro Swingline Facility towards general corporate
purposes. A Swingline Loan may not be applied in repayment or prepayment of
another Swingline Loan.
 
7.3
Repayment

 
 
(A)
Each Borrower that has drawn a Swingline Loan shall repay that Swingline Loan on
the last day of its Interest Period.

 
 
(B)
Subject to paragraph (D) below, if a Swingline Loan is not repaid in full on its
due date and the repayment of which is not otherwise funded under the Revolving
Facility, the relevant Swingline Agent shall (if requested to do so in writing
by any affected Swingline Lender) set a date (the "Loss Sharing Date") on which
payments shall be made between the Lenders to re-distribute the unpaid amount
between them. The relevant Swingline Agent shall give at least three Business
Days' notice to each affected Lender of the Loss Sharing Date and notify it of
the amounts to be paid or received by it.

 
 
36

--------------------------------------------------------------------------------

 
 
 
(C)
Subject to paragraph (D) below, on the Loss Sharing Date each Lender must pay to
the relevant Swingline Agent its Proportion of the Unpaid Amount minus its (or
its Affiliate's) Unpaid Swingline Participation (if any). If this produces a
negative figure for a Lender no amount need be paid by that Lender.

 
 
(D)
On the Loss Sharing Date, if any Lender is a Defaulting Lender, then, in
accordance with the provisions of paragraph (C) of Clause 40.3
(Disenfranchisement of Defaulting Lenders), such Lender shall continue to be
obliged to make the payments contemplated in paragraph (C) above and the
calculation of Proportion or Unpaid Swingline Participation shall not be
adjusted by virtue of the provisions of Clause 40.3, provided that if such
Defaulting Lender does not in fact make the applicable payment to the Swingline
Agent on the Loss Sharing Date in accordance with paragraph  (C) above:

 
 
(i)
such Defaulting Lender (or its Affiliate) in its capacity as a Swingline Lender)
shall not be entitled to any payment from amounts received by the Swingline
Agent or directly from any Lender pursuant to paragraphs (B) and (C) above;

 
 
(ii)
all other Lenders (or any Affiliate) shall be entitled to receive their payment
from amounts received by the Swingline Agent or directly from any other Lender
pursuant to paragraphs (B) and (C) above, notwithstanding any other provision of
this Agreement to the contrary, and

 
 
(iii)
the Defaulting Lender’s (or its Affiliate’s) participation in the Swingline Loan
shall be deemed to be remaining outstanding and unpaid.

 
 
(E)
Out of the funds received by the relevant Swingline Agent pursuant to paragraph
(C) the relevant Swingline Agent shall pay to each Swingline Lender an amount
equal to the Shortfall (if any) of that Swingline Lender.

 
 
(F)
If the amount actually received by the relevant Swingline Agent from the Lenders
is insufficient to pay the full amount of the Shortfall of all Dollar Swingline
Lenders or, as the case may be, all Euro Swingline Lenders then the amount
actually received will be distributed amongst the Dollar Swingline Lenders or,
as the case may be, all Euro Swingline Lenders pro rata to the Shortfall of each
Dollar Swingline Lender or, as the case may be, Euro Swingline Lender.



 
 
(G)
(i)
On a payment under paragraphs (B) to (F) above, the paying Lender will be
subrogated to the rights of the Swingline Lenders which have shared in the
payment received.

 
 
(ii)
If and to the extent a paying Lender is not able to rely on its rights under
paragraph i above, the relevant Borrower shall be liable to the paying Lender
for a debt equal to the amount the paying Lender has paid under paragraphs (B)
to (F) above.

 
 
37

--------------------------------------------------------------------------------

 
 
 
(iii)
Any payment under paragraphs (B) to (E) above does not reduce the obligations in
aggregate of any Obligor.

 
 
(H)
In this Clause 7.3:

 

 
(i)
The "Proportion" of a Lender means the proportion borne by:

 
 
(a)
its Revolving Facility Commitment (or, if the Total Commitments are then zero,
its Revolving Facility Commitment immediately prior to their reduction to zero)
minus the Base Currency Amount of its participation (or that of a Lender which
is its Affiliate) in any outstanding Revolving Loans (but ignoring its (or its
Affiliate's) participation in the unpaid Swingline Loan); to

 
 
(b)
the Total Commitments (or, if the Total Commitments are then zero, the Total
Commitments immediately prior to their reduction to zero) minus any outstanding
Revolving Loans (but ignoring the unpaid Swingline Loan).

 
 
(ii)
The "Shortfall" of a Swingline Lender is an amount equal to its Unpaid Swingline
Participation minus its (or its Affiliate's) Proportion of the Unpaid Amount.

 
 
(iii)
"Unpaid Amount" means, in relation to a Swingline Loan, any principal not repaid
and/or any interest accrued but unpaid on that Swingline Loan calculated from
the Utilisation Date to the Loss Sharing Date.

 
 
(iv)
The "Unpaid Swingline Participation" of a Lender means that part of the Unpaid
Amount (if any) owed to that Lender (or its Affiliate) (before any
redistribution under this Clause 7.3 (Repayment)).

 
7.4
Voluntary prepayment of Swingline Loans

 
 
(A)
The Borrower to which a Swingline Loan has been made may prepay at any time the
whole of that Swingline Loan.

 
 
(B)
Unless a contrary indication appears in this Agreement, any part of the
Swingline Facility which is prepaid may be reborrowed in accordance with the
terms of this Agreement.

 
7.5
Interest

 
 
(A)
The rate of interest on each Dollar Swingline Loan for any day during its
Interest Period is the higher of:

 
 
(i)
the prime commercial lending rate in US Dollars announced by the Dollar
Swingline Agent at the Specified Time and in force on that day; and

 
 
38

--------------------------------------------------------------------------------

 
 
 
(ii)
0.5 per cent. per annum over the rate per annum determined by the Dollar
Swingline Agent to be the Federal Funds Rate (as published by the Federal
Reserve Bank of New York) for that day.

 
 
(B)
The rate of interest on each Euro Swingline Loan for its Interest Period is the
Euro Swingline Rate.

 
 
(C)
The Dollar Swingline Agent or, as the case may be, the Euro Swingline Agent
shall promptly notify the Dollar Swingline Lenders or, as the case may be, the
Euro Swingline Lenders and the relevant Borrower of the determination of the
rate of interest under paragraph (A) or (B) above.

 
 
(D)
If any day during an Interest Period for a Dollar Swingline Advance is not a New
York Business Day, the rate of interest on such Dollar Swingline Loan on that
day will be the rate applicable to the immediately preceding New York Business
Day.

 
 
(E)
Each Borrower shall pay accrued interest on each Swingline Loan made to it on
the last day of its Interest Period.

 
7.6
Interest Period

 
 
(A)
Each Swingline Loan has one Interest Period only.

 
 
(B)
The Interest Period for a Swingline Loan must be selected in the relevant
Utilisation Request.

 
7.7
Dollar Swingline Agent, Euro Swingline Agent

 
 
(A)
Each Swingline Agent may perform its duties in respect of the Dollar Swingline
Facility or the Euro Swingline Facility, as the case may be, through an
Affiliate or Affiliates acting as its agent.

 
 
(B)
Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Euro Swingline Lender
shall (in proportion to its share of the Total Swingline Commitments or, if the
Total Swingline Commitments are then zero, to its share of the Total Swingline
Commitments immediately prior to their reduction to zero) pay to or indemnify
the Euro Swingline Agent, within three Business Days of demand, for or against
any cost, loss or liability incurred by the Euro Swingline Agent or any
Affiliate of the Euro Swingline Agent (other than by reason of the Euro
Swingline Agent's or such Affiliate's gross negligence or wilful misconduct) in
acting as the Euro Swingline Agent (unless the Euro Swingline Agent or such
Affiliate has been reimbursed by an Obligor pursuant to this Agreement).

 
 
(C)
Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Dollar Swingline
Lender shall (in proportion to its share of the Total Swingline Commitments or,
if the Total Swingline Commitments are then zero, to its share of the Total
Swingline Commitments immediately prior to their reduction to zero) pay to or

 
 
39

--------------------------------------------------------------------------------

 
 
 
 
indemnify the Dollar Swingline Agent, within three Business Days of demand, for
or against any cost, loss or liability incurred by the Dollar Swingline Agent or
any Affiliate of the Dollar Swingline Agent (other than by reason of the Dollar
Swingline Agent's or such Affiliate's gross negligence or wilful misconduct) in
acting as the Dollar Swingline Agent (unless the Dollar Swingline Agent or such
Affiliate has been reimbursed by an Obligor pursuant to this Agreement).

 
7.8
Conditions of assignment or transfer

 
Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Overall Commitment is not less than:
 
 
(A)
its Swingline Commitment; or

 
 
(B)
if it does not have a Swingline Commitment, the Swingline Commitment of a Lender
which is its Affiliate.

 
8.
SELECTION OF CURRENCIES

 
8.1
Availability of Optional Currencies

 
A Borrower may request that a Revolving Loan be denominated in an Optional
Currency in accordance with the provisions of Clause 4.3 (Conditions relating to
Optional Currencies).
 
8.2
Selection

 
 
(A)
A Borrower (or the Parent Company on behalf of a Borrower) may select the
currency of a Revolving Loan for an Interest Period in the relevant Utilisation
Request.

 
 
(B)
The Facility Agent shall notify each Revolving Lender of the proposed currency
or currencies of each Revolving Loan promptly after it is ascertained.

 
8.3
Revocation of currency

 
Notwithstanding Clause 8.1 (Availability of Optional Currencies), and without
prejudice to Clause 16.2 (Market disruption) or Clause 11.1 (Illegality), if,
before the Specified Time on any Quotation Day, the Facility Agent receives
notice from a Revolving Lender that:
 
 
(A)
the Optional Currency (other than sterling or euro) requested is not readily
available to it in the amount required; or

 
 
(B)
compliance with its obligation to participate in the Revolving Loan in the
proposed Optional Currency would contravene a law or regulation applicable to
it,

 
the Facility Agent shall give notice to the relevant Borrower and to the
Revolving Lenders to that effect before the Specified Time on that day. In this
event, any Revolving
 
 
40

--------------------------------------------------------------------------------

 
 
Lender that gives notice pursuant to this Clause 8.3 will be required to
participate in the Revolving Loan in the Base Currency (in an amount equal to
that Revolving Lender's proportion of the Base Currency Amount of the Revolving
Loan that is due to be made) and its participation will be treated as a separate
Revolving Loan denominated in the Base Currency during that Interest Period.
 
9.
AMOUNT OF OPTIONAL CURRENCIES

 
9.1
Drawdowns

 
If a Revolving Loan is to be drawn down in an Optional Currency, the amount of
each Revolving Lender's participation in that Revolving Loan will be determined
by converting into that currency the Revolving Lender's participation in the
Base Currency Amount of that Revolving Loan.
 
9.2
Notification

 
The Facility Agent shall notify the Revolving Lenders and the Parent Company of
Optional Currency amounts (and the Facility Agent's applicable Spot Rate of
Exchange) promptly after they are ascertained.
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
 
10.
REPAYMENT

 
10.1
Repayment of Revolving Loans

 
 
(A)
Subject to paragraphs (B) to (F)  below, each Borrower which has drawn a
Revolving Loan shall repay that Revolving Loan on the last day of its Interest
Period.

 
 
(B)
Without prejudice to each Borrower's obligation under paragraph (A) above, if
one or more Revolving Loans are to be made available to a Borrower:

 
 
(i)
on the same day that a maturing Revolving Loan is, or maturing Revolving Loans
are, due to be repaid by that Borrower;

 
 
(ii)
in the same currency as the maturing Revolving Loan or maturing Revolving Loans
(unless it or they arose as a result of the operation of Clause 8.3 (Revocation
of currency)); and

 
 
(iii)
in whole or in part for the purpose of refinancing the maturing Revolving Loan
or maturing Revolving Loans,

 
the aggregate amount of the new Revolving Loans shall, unless the Parent Company
notified the Facility Agent to the contrary in its Utilisation Request, be
treated as if applied in or towards repayment of the maturing Revolving Loan or
maturing Revolving Loans, so that:
 
 
(a)
if the aggregate amount of the maturing Revolving Loan or maturing Revolving
Loans exceeds the aggregate amount of the new Revolving Loans:

 
 
(1)
the relevant Borrower will only be required to pay an amount in cash in
accordance with Clause 34.1 (Payments to each Agent) in the relevant currency
equal to that excess; and

 
 
(2)
each Lender's participation (if any) in the new Revolving Loans shall be treated
as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation (if any) in the maturing Revolving Loan
or maturing Revolving Loans and that Lender will not be required to make its
participation in the new Revolving Loans available in cash in accordance with
Clause 34.1 (Payments to each Agent); and

 
 
(b)
if the aggregate amount of the maturing Revolving Loan or maturing Revolving
Loans is equal to or less than the aggregate amount of the new Revolving Loans:

 
 
42

--------------------------------------------------------------------------------

 
 
 
(1)
the relevant Borrower will not be required to make any payment in cash in
accordance with Clause 34.1 (Payments to each Agent); and

 
 
(2)
each Lender will be required to make its participation in the new Revolving
Loans available in accordance with Clause 34.1 (Payments to each Agent) only to
the extent that its participation (if any) in the new Revolving Loans exceeds
that Lender's participation (if any) in the maturing Revolving Loan and the
remainder of that Lender's participation in the new Revolving Loans shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation in the maturing Revolving Loan.

 
 
(C)
Subject to Clause 11.4 (Right of repayment and cancellation in relation to a
single Lender or Defaulting Lender), at any time when a Lender becomes a
Defaulting Lender, the maturity date of each of the participations of that
Lender in the Revolving Loans (other than Swingline Loans) then outstanding will
be automatically extended to the Termination Date and will be treated as
separate Revolving Loans (each, a “Separate Loan”) denominated in the currency
in which the relevant participations are outstanding.

 
 
(D)
A Borrower to whom a Separate Loan is outstanding may prepay that Loan by giving
not less than five Business Days’ (or such shorter period as the relevant
Defaulting Lender may agree) prior notice to the Facility Agent.  The Facility
Agent will forward a copy of a prepayment notice received in accordance with
this paragraph (D) to the Defaulting Lender concerned as soon as practicable on
receipt.

 
 
(E)
Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Facility
Agent (acting reasonably) and will be payable by that Borrower to the Facility
Agent for the account of that Defaulting Lender in accordance with Clause 34.1
(Payments to each Agent) on the last day of each Interest Period of that Loan.

 
 
(F)
The terms of this Agreement relating to Revolving Loans (other than Swingline
Loans) generally shall continue to apply to Separate Loans other than to the
extent inconsistent with paragraphs (C) to (E) above, in which case those
paragraphs shall prevail in respect of any Separate Loan.

 
11.
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 
11.1
Illegality

 
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan, that Lender shall promptly notify the Facility
Agent upon becoming aware of that event and shall also notify the Facility Agent
that it requires either or both of the following:
 
 
43

--------------------------------------------------------------------------------

 
 
 
(A)
upon the Facility Agent notifying the Parent Company, the Commitment of that
Lender will be immediately cancelled; and/or

 
 
(B)
each Borrower shall repay that Lender's participation in the Loans made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Facility Agent has notified the Parent Company or, if earlier, the date
specified by the Lender in the notice delivered to the Facility Agent (being no
earlier than the last day of any applicable grace period permitted by law).

 
11.2
Voluntary cancellation

 
 
(A)
The Parent Company may, if it gives the Facility Agent not less than five
Business Days' (or such shorter period as the Majority Lenders may agree) prior
notice, cancel the whole or any part (being a minimum amount of US$ 10,000,000)
of an Available Facility. Any cancellation under this Clause 11.2 shall reduce
the Commitments of the Lenders rateably under the relevant Facility.

 
 
(B)
If, as a result of any cancellation of the Available Revolving Facility in
relation to the Revolving Facility, the Total Commitments in relation to the
Revolving Facility would be less than the Total Swingline Commitments, then the
amount of the Total Swingline Commitments shall reduce so that they equal the
Total Commitments. Any such cancellation of the Total Swingline Commitments
shall reduce the Swingline Commitments of the Lenders rateably.

 
11.3
Voluntary prepayment of Loans

 
The Borrower to which a Loan has been made may, if it gives the Facility Agent
not less than five Business Days' (or such shorter period as the Majority
Lenders may agree) prior notice, prepay the whole or any part of a Loan (but, if
in part, being an amount that reduces the Base Currency Amount of the Loan by a
minimum amount of US$ 10,000,000).
 
11.4
Right of repayment and cancellation in relation to a single Lender or Defaulting
Lender

 
 
(A)
If:

 
 
(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (D) of Clause 18.2 (Tax gross-up) or Clause 14.5 (Minimum interest);

 
 
(ii)
the Parent Company receives a demand from the Facility Agent under Clause 18.3
(Tax indemnity) or Clause 19.1 (Increased Costs); or

 
 
(iii)
a Lender becomes a Defaulting Lender,

 
the Parent Company may, while the circumstance under paragraphs (i) or (iii)
above or the circumstance giving rise to the demand or notice under paragraph
(ii) above continues, give the Facility Agent notice of cancellation of the
 
 
44

--------------------------------------------------------------------------------

 
 
Commitment of that Lender (and, if applicable, of any Affiliate of that Lender
which is a Swingline Lender) and its intention to procure the repayment of that
Lender's participation (and, if applicable, of the participation of any
Affiliate of that Lender which is a Swingline Lender) in the Loans.
 
 
(B)
On receipt of a notice from the Parent Company referred to in paragraph (A)
above the Commitment of that Lender shall immediately be reduced to zero.

 
 
(C)
On the last day of each Interest Period which ends after the Parent Company has
given notice under paragraph (A) above (or, if earlier, the date specified by
the Parent Company in that notice), each Borrower to which a Loan is outstanding
shall repay that Lender's participation (and, if applicable, the participation
of any Affiliate of that Lender which is a Swingline Lender) in that Loan.

 
12.
MANDATORY PREPAYMENT

 
12.1
If any person or group of persons acting in concert gains control of the Parent
Company (other than pursuant to a Newco Scheme):

 
 
(A)
the Parent Company shall promptly notify the Facility Agent upon becoming aware
of that event;

 
 
(B)
a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan); and

 
 
(C)
if a Lender so requires, the Facility Agent shall, by not less than 30 days'
notice to the Parent Company, cancel that Lender's Commitments and declare all
outstanding Loans due to such Lender, together with accrued interest, and all
other amounts accrued under the Finance Documents immediately due and payable,
whereupon that Lender's Commitment will be cancelled and all such outstanding
amounts will become immediately due and payable.

 
12.2
For the purpose of Clause 12.1 above "control" means:

 
 
(A)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to cast, or control the casting of, more than one-half of the maximum
number of votes that may be cast at a general meeting of the Parent Company; or

 
 
(B)
the holding of more than one-half of the issued share capital of the Parent
Company (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

 
12.3
For the purpose of Clause 12.1 above "acting in concert" means a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition by any of them, either
directly or indirectly, of shares in the Parent Company, to obtain or
consolidate control of the Parent Company.

 
 
45

--------------------------------------------------------------------------------

 
 
12.4
If a date for prepayment of a Loan falls otherwise than on the last day of an
Interest Period, such prepayment may be made on the last day of that Loan’s then
current Interest Period (unless the relevant Lender instead requires prepayment
upon expiry of the notice to the Parent Company pursuant to Clause 12.1(C) (or
such longer period as that Lender and the Parent Company may agree), provided
that in such case no Break Costs shall be payable in relation thereto).

 
13.
RESTRICTIONS

 
13.1
Notices of cancellation and prepayment

 
Any notice of cancellation or prepayment given by any Party under Clause
11 (Illegality, voluntary prepayment and cancellation) or Clause 12 (Mandatory
prepayment) shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.
 
13.2
Interest and other amounts

 
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
 
13.3
Reborrowing of Revolving Facility

 
Unless a contrary indication appears in this Agreement, any part of a Revolving
Facility which is prepaid may be reborrowed in accordance with the terms of this
Agreement.
 
13.4
Prepayment in accordance with Agreement

 
The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
 
13.5
No reinstatement of Commitments

 
(For the avoidance of doubt, subject to Clause 2.2 (Increase)) no amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.
 
13.6
Facility Agent's receipt of notices

 
If the Facility Agent receives a notice under Clause 11(Illegality, voluntary
prepayment and cancellation) or Clause 12 (Mandatory prepayment) it shall
promptly forward a copy of that notice to either the Parent Company or the
affected Lender, as appropriate.
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 5
COSTS OF UTILISATION
 
14.
INTEREST

 
14.1
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 
 
(A)
Margin;

 
 
(B)
LIBOR or, in relation to any Loan in euro, EURIBOR; and

 
 
(C)
Mandatory Cost, if any.

 
14.2
Payment of interest

 
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).
 
14.3
Default interest

 
 
(A)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (B) below, is one per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably). Any interest accruing under this Clause 14.3 shall be
immediately payable by the Obligor on demand by the Facility Agent.

 
 
(B)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 
 
(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 
 
(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. higher than the rate which would have applied if
the overdue amount had not become due.

 
 
(C)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 
 
47

--------------------------------------------------------------------------------

 
 
14.4
Notification of rates of interest

 
The Facility Agent shall promptly notify the Lenders and the Parent Company of
the determination of a rate of interest under this Agreement.
 
14.5
Minimum interest

 
 
(A)
When entering into this Agreement, the Parties have assumed that the interest
payable at the rates set out in this Clause 14 (Interest), or in other Clauses
of this Agreement, is not, and will not become, subject to any Tax Deduction (as
defined in Clause 18.1 (Definitions)) on account of Swiss Withholding Tax.
Notwithstanding that the Parties do not anticipate that any payment of interest
will be subject to a Tax Deduction on account of Swiss Withholding Tax will be
required by law in respect of any interest payable, they agree that, in the
event that:

 
 
(i)
a Tax Deduction on account of Swiss Withholding Tax is required by law in
respect of any interest payable by an Obligor under the Finance Documents; and

 
 
(ii)
it is unlawful for that Obligor to comply with Clause 18.2 (Tax gross-up) for
any reason (where this would otherwise be required by the terms of Clause 18.2
(Tax gross-up)),

 
then:
 
 
(a)
the applicable interest rate in relation to that interest payment shall be (x)
the interest rate which would have applied to that interest payment (as provided
for in Clause 14.1 (Calculation of interest)) in the absence of this paragraph,
divided by (y) 1 minus the rate at which the relevant Tax Deduction is required
to be made (where the rate at which the relevant Tax Deduction is required to be
made is for this purpose expressed as a fraction of 1); and

 
 
(b)
(1)
the Obligor shall be obliged to pay the relevant interest at the adjusted rate
in accordance with this paragraph;

 
 
(2)
the Obligor shall make the Tax Deduction (within the time allowed and in the
minimum amount required by law) on the interest so recalculated; and

 
 
(3)
all references in the Finance Documents to a rate of interest applicable to the
relevant Loan under the Finance Documents shall be construed accordingly.



 
 
(B)
(i)
To the extent that interest payable by the Obligor under a Finance Document
becomes subject to Swiss Withholding Tax, each relevant Lender and each Obligor
shall co-operate in completing any procedural formalities (including submitting
forms and documents required by the

 
 
48

--------------------------------------------------------------------------------

 
 
appropriate Tax authority) to the extent possible and necessary for that Obligor
to obtain authorisation):
 
 
(a)
to make interest payments without them being subject to Swiss Withholding Tax;
or

 
 
(b)
to be subject to Swiss Withholding Tax at a rate reduced under applicable double
taxation treaties.

 
 
(ii)
In the event Swiss Withholding Tax is refunded to a Lender by the Swiss Federal
Tax Administration after such Lender has received an increased payment under
paragraph (A) above, the relevant Lender shall forward, after deduction of
costs, such amount to the Obligor to the extent such Lender would otherwise have
received more interest than payable to it under the Finance Documents.

 
 
(C)
An Obligor shall not be required to make any increased payment to a specific
Lender under paragraph (A) above if the Obligor is able to demonstrate that the
interest payment could have been made to such Lender without Tax Deduction (or
at a lower rate) had such Lender complied with its obligations under paragraph
(B)  above.

 
15.
INTEREST PERIODS

 
15.1
Selection of Interest Periods

 
 
(A)
A Borrower (or the Parent Company on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan.

 
 
(B)
Subject to this Clause 15, a Borrower (or the Parent Company) may select an
Interest Period of one week, one, two, three or six Months or any other period
agreed between the Parent Company and the Facility Agent (acting on the
instructions of all the Lenders), provided that the Borrowers (or the Parent
Company) may select a maximum of five one-week interest periods in aggregate per
year.

 
 
(C)
An Interest Period for a Loan shall not extend beyond the Termination Date.

 
15.2
Overrunning of the Termination Date

 
If an Interest Period in respect of a Loan borrowed would otherwise overrun the
Termination Date, it shall be shortened so that it ends on the Termination Date.
 
 
49

--------------------------------------------------------------------------------

 
 
15.3
Other adjustments

 
 
(A)
If an Interest Period is not a period of a number of Months and it would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

 
 
(B)
The Facility Agent (after prior consultation with the Lenders) and the Parent
Company may enter into such other arrangements as they may agree for the
adjustment of Interest Periods.

 
15.4
Notification

 
The Facility Agent shall notify the relevant Borrower and the Lenders of the
duration of each Interest Period promptly after ascertaining its duration.
 
16.
CHANGES TO THE CALCULATION OF INTEREST

 
16.1
Absence of quotations

 
Subject to Clause 16.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.
 
16.2
Market disruption

 
 
(A)
If a Market Disruption Event occurs in relation to a Loan (not being a Swingline
Loan) for any Interest Period, then the rate of interest on each Lender's share
of that Loan for the Interest Period shall be the rate per annum which is the
sum of:

 
 
(i)
the Margin;

 
 
(ii)
the rate notified to the Facility Agent by that Lender as soon as practicable,
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and

 
 
(iii)
the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.

 
 
(B)
In this Agreement "Market Disruption Event" means:

 
 
(i)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine LIBOR or, if applicable,
EURIBOR for the relevant currency and Interest Period; or

 
 
50

--------------------------------------------------------------------------------

 
 
 
(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50 per cent. of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR or, if applicable, EURIBOR.

 
 
(iii)
If a Market Disruption Event occurs, the Facility Agent shall promptly notify
the Parent Company thereof, together with notice of the funding rates selected
by the Lenders under paragraph (A)(ii) above.

 
16.3
Alternative basis of interest or funding

 
 
(A)
If a Market Disruption Event occurs and the Facility Agent or the Parent Company
so requires, the Facility Agent and the Parent Company shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 
 
(B)
Any alternative basis agreed pursuant to paragraph (A) above shall, with the
prior consent of all the Lenders and the Parent Company, be binding on all
Parties.

 
16.4
Break Costs

 
 
(A)
Each Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 
 
(B)
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

 
17.
FEES

 
17.1
Commitment fee

 
 
(A)
The Parent Company shall pay to the Facility Agent (for the account of each
Lender) a fee in the Base Currency computed at the rate of 35 per cent. per
annum of the applicable Margin on that Lender's Available Commitment under the
Revolving Facility for the Availability Period.

 
 
(B)
The accrued commitment fee is payable quarterly in arrear on the last day of
each successive period of three Months which ends during the Availability
Period, on the last day of the Availability Period and, if cancelled in full, on
the cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective.

 
 
51

--------------------------------------------------------------------------------

 
 
 
(C)
No commitment fee is payable to the Facility Agent (for the account of a Lender)
on any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 
17.2
Utilisation fee

 
 
(A)
The Parent Company shall pay to the Facility Agent (for the account of each
Lender) a fee in the Base Currency computed at the rate of:

 
 
(i)
if and to the extent the aggregate Base Currency Amount of all outstanding Loans
is an amount exceeding US$ 500,000,000 (the amount by which such amount exceeds
US$ 500,000,000, the "First Exceeding Amount") but equal to or less than US$
850,000,000, 0.20 per cent. per annum of the Base Currency Amount of that
Lender's participation in such First Exceeding Amount of outstanding Loans (and,
for the avoidance of doubt, no utilisation fee shall be payable under this
paragraph (i) on any amount of outstanding Loans to the extent exceeding US$
850,000,000); and

 
 
(ii)
if and to the extent the aggregate Base Currency Amount of all outstanding Loans
is an amount exceeding US$ 850,000,000 (the amount by which such amount exceeds
US$ 850,000,000, the "Second Exceeding Amount"), 0.40 per cent. per annum of the
Base Currency Amount of that Lender's participation in such Second Exceeding
Amount of outstanding Loans.

 
 
(B)
The accrued utilisation fee is payable quarterly in arrear on the last day of
each successive period of three Months which ends during the Availability
Period, on the Termination Date and, if the Facilities are prepaid and cancelled
in full, on the date of such prepayment and cancellation.

 
17.3
Front end fee

 
The Parent Company shall pay to the Facility Agent (for the account of the
Arrangers) a front end fee in the amount and at the times agreed in a Fee
Letter.
 
17.4
Agency fee

 
The Parent Company shall pay to the Facility Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.
 
 
52

--------------------------------------------------------------------------------

 
 
SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
 
18.
TAX GROSS-UP AND INDEMNITIES

 
18.1
Definitions

 
 
(A)
In this Agreement:

 
“Dependent Territory” means, at any time, one of the dependent or associated
territories of the European Union at the date of this Agreement.
 
“European Member State” means, at any time, the member countries of the European
Union at the date of this Agreement.
 
"HMRC DT Treaty Passport Scheme" means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme for overseas corporate lenders.
 
"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
"Qualifying Lender" means:
 
 
(a)
with respect to a payment made by an Obligor incorporated in the United Kingdom:

 
 
(i)
a Lender which is beneficially entitled to the interest payable to that Lender
in respect of an advance under a Finance Document and is a Lender:

 
 
(1)
which is a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) making an advance under a Finance Document; or

 
 
(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made,

 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
 
(ii)           a Treaty Lender with respect to the United Kingdom
 
(such Qualifying Lender within this Clause 18.1(A)(a) being a “UK Qualifying
Lender”);
 
 
53

--------------------------------------------------------------------------------

 
 
 
(b)
with respect to a payment made by an Obligor resident for Tax purposes in
Ireland:

 
 
(i)
a Lender which is beneficially entitled to the interest payable to that Lender
in respect of an advance under a Finance Document and is:

 
 
(1)
an entity which is, pursuant to Section 9 of the Irish Central Bank Act 1971,
licensed to carry on banking business in Ireland and whose Facility Office is
located in Ireland and which is carrying on a bona fide banking business in
Ireland for the purposes of Section 246(3)(a) of the Irish Taxes Consolidation
Act 1997;

 
 
(2)
an authorised credit institution under the terms of Directive 2006/48/EC and has
duly established a branch in Ireland or has made all necessary notifications to
its home state competent authorities required thereunder in relation to its
intention to carry on banking business in Ireland and carries on a bona fide
banking business in Ireland for the purposes of Section 246(3)(a) of the Irish
Taxes Consolidation Act 1997 and has its Facility Office located in Ireland; or

 
 
(3)
a company (within the meaning of Section 4 of the Irish Taxes Consolidation Act
1997):

 
 
(A)
which, by virtue of the law of a Relevant Territory is resident in the Relevant
Territory for the purposes of Tax and that jurisdiction imposes a Tax that
generally applies to interest receivable in that jurisdiction by companies from
sources outside that jurisdiction; or

 
 
(B)
in receipt of interest which:

 
 
(x)
is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

 
 
(y)
would be exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
signed on or before the date on which the relevant interest is paid but not in
force on that date, assuming

 
 
54

--------------------------------------------------------------------------------

 
 
 
 
that treaty had the force of law on that date;

 
provided that, in the case of both (A) and (B) above, such company does not
provide its commitment through or in connection with a branch or agency in
Ireland; or
 
(ii)           a Treaty Lender with respect to Ireland
 
(such Qualifying Lender within this Clause 18.1(A)(b) being an “Irish Qualifying
Lender”);
 
                      (c)           with respect to a payment made by a US
Obligor, a Lender which is:
 
 
(i)
a "United States person" within the meaning of Section 7701(a)(30) of the Code,
provided such Lender has timely delivered to the Facility Agent for transmission
to the Obligor making such payment two original copies of properly completed and
executed IRS Form W-9 (or any successor form) either directly or under cover of
IRS Form W-8IMY (or any successor form) certifying its status as "United States
person"; or

 
 
(ii)
a Treaty Lender with respect to the United States of America, provided such
Lender has timely delivered to the Facility Agent for transmission to the
Obligor making such payment two original copies of properly completed and
executed IRS Form W-8BEN (or any successor form) either directly or under cover
of IRS Form W-8IMY (or any successor form) certifying its entitlement to receive
such payments without any such deduction or withholdings under a double taxation
treaty; or

 
 
(iii)
entitled to receive payments under the Finance Documents without deduction or
withholding of any United States federal Tax either as a result of such payments
being effectively connected with the conduct by such Lender of a trade or
business within the United States or under the portfolio interest exemption,
provided such Lender has timely delivered to the Facility Agent for transmission
to the Obligor making such payment two original copies of either properly
completed and executed (1) IRS Form W-8ECI (or any successor form) either
directly or under cover of IRS Form W-8IMY (or any successor form) certifying
that the payments made pursuant to the Finance Documents are effectively
connected with the conduct by that Lender of a trade or business within the
United States or (2) IRS Form W-8BEN (or any successor form) either directly or
under cover of IRS Form W-8IMY (or any successor form) claiming exemption from
withholding in respect of payments made pursuant to the Finance Documents under
the portfolio interest exemption and a statement certifying that such Lender is
not a person described in Section 871(h)(3)(B) or Section

 
 
55

--------------------------------------------------------------------------------

 
 
 
 
881(c)(3) of the Code or (3) such other applicable form prescribed by the IRS
certifying as to such Lender's entitlement to exemption from United States
withholding tax with respect to all payments to be made to such Lender under the
Finance Documents

 
(such Qualifying Lender within this Clause 18.1(A)(c) being a “US Qualifying
Lender”) and, for the purposes of paragraph (c)(iii) above and paragraph
18.2(E)(i) and 18.2(E)(vi) of Clause 18.2 (Tax gross-up) below, in the case of a
Lender that is not treated as the beneficial owner of the payment (or a portion
thereof) under Chapter 3 and related provisions (including Sections 871, 881,
3406, 6401, 6405 and 6409) of the Code, the term "Lender" shall mean the person
who is so treated as the beneficial owner of the payment (or portion thereof);
 
 
(d)
with respect to a payment made by a Swiss Obligor, a Lender which is a
Qualifying Bank (such Qualifying Lender within this Clause 18.1(A)(d) being a
“Swiss Qualifying Lender”); and

 
 
(e)
with respect to a payment made by a Luxembourg Obligor, a Lender which is
neither:

 
 
(i)
an individual resident in a European Member State or in a Dependent Territory;
nor

 
 
(ii)
an entity which would be one referred to in article 4.2 of the Savings Directive
(as drafted at the date of this Agreement) if the reference to a “Member State”
in the first line of such article instead referred to a “European Member State
or a Dependent Territory”, as each such term is defined for the purposes of this
Agreement

 
 
(such Qualifying Lender within this Clause 18.1(A)(e) being a “Luxembourg
Qualifying Lender”).

 
“Relevant Territory” means:
 

 
(a)
a member state of the European Communities (other than Ireland); or

 
 
(b)
to the extent not a member state of the European Communities, a jurisdiction
with which Ireland has entered into a double taxation treaty that either has the
force of law by virtue of section 826(1) of the Irish Taxes Consolidation Act
1997 or which will have the force of law on completion of the procedures set out
in section 826(1) of the Irish Taxes Consolidation Act 1997.

 
“Savings Directive” means the Council Directive No 2003/48/EC of June 2003 on
taxation of savings income in the forms of interest payments (OJEC L 157,
26/06/2003, p. 38).
 
 
56

--------------------------------------------------------------------------------

 
 
"Tax Credit" means a credit against, relief or remission from, or repayment of,
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 18.2 (Tax gross-up) or a payment under Clause 18.3
(Tax indemnity).
 
"Treaty Lender", with respect to a jurisdiction, means a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a "Treaty") in force on that date to receive payments of
interest from a person resident for the purposes of the relevant Treaty in such
jurisdiction without a Tax Deduction (subject to the completion of any necessary
procedural formalities, such as application by a Lender to HM Revenue & Customs
or the Irish Revenue Commissioners, as appropriate, that payments may be made to
that Lender without a Tax Deduction).
 
 
(B)
Unless a contrary indication appears, in this Clause 18 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 
18.2
Tax gross-up

 
 
(A)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
 
(B)
The Parent Company shall promptly upon becoming aware that an Obligor is
required by law to make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Facility Agent accordingly.

 
 
(C)
Each Lender as at the date of this Agreement confirms that it is a  UK
Qualifying Lender, an Irish Qualifying Lender, a US Qualifying Lender, a Swiss
Qualifying Lender and a Luxembourg Qualifying Lender. This confirmation is given
as at the date of this Agreement.  A Lender which becomes party to this
Agreement by means of a Transfer Certificate or Increase Confirmation or which
becomes a New Lender by virtue of execution of an Assignment Agreement shall
confirm therein whether it is or is not a UK Qualifying Lender, an Irish
Qualifying Lender, a US Qualifying Lender, a Swiss Qualifying Lender and a
Luxembourg Qualifying Lender.  Each Lender which confirmed that it was any of a
UK Qualifying Lender, an Irish Qualifying Lender, a US Qualifying Lender, a
Swiss Qualifying Lender or a Luxembourg Qualifying Lender undertakes to notify
the Facility Agent and the Parent Company promptly upon becoming aware of it
ceasing to be a UK Qualifying Lender, an Irish Qualifying lender, a US
Qualifying Lender, a Swiss Qualifying Lender or a Luxembourg Qualifying Lender
(as applicable) (other than as a result of any change after it became a Lender
under this Agreement in (or in the interpretation, administration or application
of) any law or Treaty, or any published practice or concession of any
 

 
 
57

--------------------------------------------------------------------------------

 
 
relevant Tax authority). If the Facility Agent receives such notification from a
Lender it shall notify the Parent Company and the relevant Obligor.
 
 
(D)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
 
(E)
An Obligor is not required to make an increased payment to a Lender under
paragraph (D) above for a Tax Deduction in respect of Tax imposed:

 
 
(i)
by the United Kingdom from a payment of interest on a Loan if, on the date on
which the payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a UK Qualifying Lender (other than a Treaty Lender with respect to the
UK), but on that date that Lender is not or has ceased to be a UK Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or concession of
any relevant Tax authority; or

 
 
(b)
the relevant Lender is a Treaty Lender with respect to the United Kingdom and
the Obligor making the payment is able to demonstrate that the payment could
have been made to the Lender without the Tax Deduction had that Lender complied
with its obligations, if any, under paragraph (I) below; or

 
 
(ii)
by Ireland from a payment of interest on a Loan if, on the date on which the
payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was an Irish Qualifying Lender (other than a Treaty Lender with respect to
Ireland) but on that date that Lender is not or has ceased to be an Irish
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or concession of
any relevant Tax authority; or

 
 
(b)
the relevant Lender is a Treaty Lender with respect to Ireland and the Obligor
making the payment is able to demonstrate that the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations, if any, under paragraph (I) below;

 
 
58

--------------------------------------------------------------------------------

 
 
 
(iii)
by the US from a payment of interest on a Loan if, on the date on which the
payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a US Qualifying Lender (other than a Treaty Lender with respect to the
US) but on that date that Lender is not or has ceased to be a US Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or concession of
any relevant Tax authority; or

 
 
(b)
the relevant Lender is a Treaty Lender with respect to the US and the Obligor
making the payment is able to demonstrate that the payment could have been made
to the Lender without the Tax Deduction had that Lender complied with its
obligations, if any, under paragraph (I) below;

 
 
(iv)
by Luxembourg from a payment of interest on a Loan if, on the date on which the
payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Luxembourg Qualifying Lender (other than a Treaty Lender with
respect to Luxembourg) but on that date that Lender is not or has ceased to be a
Luxembourg Qualifying Lender other than as a result of any change after the date
it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant Tax authority;

 
 
(b)
the relevant Lender is a Treaty Lender with respect to Luxembourg and the
Obligor making the payment is able to demonstrate that the payment could have
been made to the Lender without the Tax Deduction had that Lender complied with
its obligations, if any, under paragraph (I) below;

 
 
(v)
by Switzerland from a payment of interest on a Loan if, on the date on which the
payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Swiss Qualifying Lender (other than a Treaty Lender with respect to
Switzerland) but on that date that Lender is not or has ceased to be a Swiss
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice of concession of
any relevant Tax authority; or

 
 
59

--------------------------------------------------------------------------------

 
 
 
(b)
the relevant Lender is a Treaty Lender with respect to Switzerland and the
Obligor making the payment is able to demonstrate that the payment could have
been made to the Lender without the Tax Deduction had that Lender complied with
its obligations, if any, under paragraph (I) below; or

 
 
(vi)
that would not have been imposed but for FATCA.

 
 
(F)
If an Obligor is required by law to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 
 
(G)
Within thirty days of making either a Tax Deduction or any payment to the
relevant Tax authority required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Facility Agent for the
Finance Party entitled to the payment evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant authority.

 
 
(H)
If a payment made to a Finance Party under any Finance Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Finance Party were to
fail to comply with the applicable reporting requirements of FATCA, such Finance
Party shall deliver to the relevant US Obligor at such time or times reasonably
requested by such US Obligor such documentation prescribed by FATCA and such
additional documentation reasonably requested by such US Obligor as may be
necessary for US Obligor to comply with its obligations under FATCA and to
determine whether such Finance Party has complied with such Finance Party’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

 
(I)         (i) 
Subject to paragraph (I)(ii) below, a Treaty Lender and each Obligor which makes
a payment to which that Treaty Lender is entitled shall co-operate in completing
as soon as reasonably practicable any procedural formalities necessary for that
Obligor to obtain authorisation to make that payment without a Tax Deduction.

 
 
(ii)
Nothing in this paragraph (I) shall require a Treaty Lender with respect to the
UK (a “UK Treaty Lender”) to:

 
 
(a)
register under the HMRC DT Treaty Passport Scheme;

 
 
(b)
apply the HMRC DT Treaty Passport Scheme to any Loan if it has so registered; or

 
 
(c)
file Treaty forms if it has made, or is deemed to have made, a notification in
accordance with paragraphs (J) or (K) below and either: (1) the UK Borrower
making that payment has not complied with its obligations under paragraph (L)
below ; or (2) the application made by the UK Borrower using form DTTP2 has been
unsuccessful, unless in the case of (2) only, the UK

 
 
60

--------------------------------------------------------------------------------

 
 
Borrower notifies the UK Treaty Lender in writing to that effect, in which case
the UK Treaty Lender shall co-operate in completing as soon as reasonably
practicable from the date of such written notification any procedural
formalities necessary to comply with its obligations under this paragraph (I).
 
 
(J)
Each Original Lender which is a UK Treaty Lender and which wishes the HMRC DT
Treaty Passport Scheme to apply to each Loan made by it to a UK Borrower
pursuant to this Agreement undertakes as at the date of this Agreement
shall  notify the Facility Agent and the Parent Company , within ten days of the
date of this Agreement, that it holds a passport under the HMRC DT Treaty
Passport Scheme and that it wishes the HMRC DT Treaty Passport Scheme to apply
to each such Loan (and such notification shall include the scheme reference
number of that passport and the jurisdiction of Tax residence of the Lender),
provided that such Lender can satisfy such notification requirements by
including its scheme reference number and jurisdiction of Tax residence opposite
its name in Part II of Schedule 1 (The Original Parties).

 
 
(K)
Each New Lender (as defined in Clause 29.1) which becomes a Party in accordance
with Clause 29 (Changes to the Lenders) and each Increase Lender which becomes a
Party in accordance with Clause 2.2 (Increase) that, in each case, is a UK
Treaty Lender and which wishes the HMRC DT Treaty Passport Scheme to apply to
each Loan made by it to a UK Borrower pursuant to this Agreement or made by
another person to a UK Borrower under this Agreement and assigned or otherwise
transferred to it shall notify the Facility Agent and the Parent Company within
ten days of the date it becomes a Party that it holds a passport under the HMRC
DT Treaty Passport Scheme and that it wishes the HMRC DT Treaty Passport to
apply to each such Loan (and such notification shall include the scheme
reference number of that passport and the jurisdiction of Tax residence of the
Lender) provided that such Lender can satisfy such notification requirements by
including its scheme reference number and jurisdiction of Tax residence opposite
its name in the Transfer Certificate, Assignment Agreement or Increase
Confirmation (as applicable) that it executes on becoming a Party as long as the
Parent Company receives that Transfer Certificate, Assignment Agreement or
Increase Confirmation within ten days of execution.

 
 
(L)
Where a UK Treaty Lender makes, or is deemed to make, a notification pursuant to
either of paragraph (J) or paragraph (K) above:

 
 
(i)
each UK Borrower which is a Party as a Borrower as at the date of this Agreement
(in the case of a notification pursuant to paragraph(J) above) or as at the
relevant Transfer Date or the date on which the increase in the relevant
Commitment described in the relevant Increase Confirmation takes effect (in the
case of a notification pursuant to paragraph (K) above) shall file a duly
completed form DTTP2 in respect of such UK Treaty Lender with HM Revenue &
Customs within 20 days of the Parent Company receiving (or being deemed to
receive) the relevant notification and shall promptly provide that UK Treaty
Lender with a copy of that filing; and

 
 
61

--------------------------------------------------------------------------------

 
 
 
(ii)
each Additional Borrower which is a UK Borrower (and, in the case of a
notification pursuant to paragraph (K) above, which becomes an Additional
Borrower after the relevant Transfer Date or the date on which the increase in
the relevant Commitment described in the relevant Increase Confirmation takes
effect) shall file a duly completed form DTTP2 in respect of such UK Treaty
Lender with HM Revenue & Customs within 30 days of its becoming a Party and
shall promptly provide that UK Treaty Lender with a copy of that filing,

 
and, for the purposes of this  paragraph (L), a form DTTP2 which contains
erroneous information shall not be regarded as not being “duly completed” to the
extent that erroneous information has been provided to the UK Borrower in
question by the relevant UK Treaty Lender.
 
 
(M)
Where a UK Treaty Lender does not make, and is not deemed to have made, any
notification pursuant to either of paragraph (J) or (K) above, no UK Borrower or
Additional Borrower which is a UK Borrower shall file any forms relating to the
HMRC DT Treaty Passport Scheme in respect of that UK Treaty Lender.

 
18.3
Tax indemnity

 
 
(A)
The Parent Company shall (within three Business Days of demand by the Facility
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document or the transactions occurring under such Finance Document.

 
 
(B)
Paragraph (A) above shall not apply:

 
 
(i)
with respect to any Tax assessed on a Finance Party:

 
 
(a)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for Tax purposes; or

 
 
(b)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 
if in either such case that Tax is imposed on or calculated by reference to the
net income, profit or gains received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party or Facility Office; or
 
 
(ii)
to the extent a loss, liability or cost:

 
 
62

--------------------------------------------------------------------------------

 
 
 
(a)
is compensated for by an increased payment under Clause 18.2 (Tax gross-up) or
under Clause 14.5 (Minimum interest); or

 
 
(b)
would have been compensated for by an increased payment under Clause 14.5
(Minimum interest) or Clause 18.2 (Tax gross-up) but was not so compensated for
solely because any or all of the exclusions in paragraph (C) of Clause 14.5
(Minimum interest) or paragraph (E) of Clause 18.2 (Tax gross-up) applied; or

 
 
(c)
relates to any Tax assessed prior to the date which is 365 days prior to the
date on which the Protected Party requests such payment from the Parent Company,
unless a determination of the amount claimed could be made only on or after the
earlier of those dates; or

 
 
(d)
is a US Tax with respect to a payment that would have been described by
paragraph (E)(iii) or (E)(vi) of Clause 18.2 (Tax gross-up) if such payment had
been made directly by the Obligor.

 
 
(C)
A Protected Party making, or intending to make, a claim under paragraph (A)
above shall promptly notify the Facility Agent of the loss, liability or cost
which will give, or has given, rise to the claim, following which the Facility
Agent shall reasonably promptly notify the Parent Company.

 
 
(D)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 18.3, notify the Facility Agent.

 
18.4
Tax Credit

 
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 
 
(A)
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to the circumstances giving rise to that Tax
Payment; and

 
 
(B)
that Finance Party has obtained, utilised and retained that Tax Credit in whole
or in part,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines (acting reasonably) will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.
 
18.5
Stamp taxes

 
The Parent Company shall pay and, within five Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration, excise and other similar Taxes
payable in respect of any
 
 
63

--------------------------------------------------------------------------------

 
 
Finance Document or the transaction occurring under any of them other than in
respect of:
 
 
(A)
an assignment or transfer by a Lender; or

 
 
(B)
any registration duty payable in Luxembourg in the case of voluntary
registration of the Finance Documents by a Finance Party where such registration
is made on a voluntary basis and is not required by law or by any public
authority to preserve or enforce the rights of the Finance Party.

 
18.6
VAT

 
 
(A)
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any amounts in respect of
VAT. If VAT is chargeable on any supply made by any Finance Party to any Party
in connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT against delivery of an appropriate VAT invoice.

 
 
(B)
If VAT is chargeable on any supply made by any Finance Party (the "Supplier") to
any other Finance Party (the "Recipient") under a Finance Document, and any
Party (the "Relevant Party") is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.
The Recipient will promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant Tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 
 
(C)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that obligation shall be deemed to extend to all amounts in
respect of VAT incurred by the Finance Party in respect of the costs or expenses
to the extent that the Finance Party reasonably determines that neither the
Finance Party nor any other member of any group of which it is a member for VAT
purposes is entitled to credit or repayment of the amount in respect of the VAT.

 
18.7
Survival of obligations

 
Without prejudice to the survival of any other section of this Agreement, the
agreements and obligations of each Obligor and each Finance Party contained in
this Clause 18 shall survive the payment in full by the Obligors of all
obligations under this Agreement and the termination of this Agreement.
 
19
INCREASED COSTS

 
19.1
Increased Costs

 
 
64

--------------------------------------------------------------------------------

 
 
 
(A)
Subject to Clause 19.3 (Exceptions) the Parent Company shall, within five
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the judicial or generally accepted interpretation or the administration
or application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement.

 
 
(B)
In this Agreement "Increased Costs" means:

 
 
(i)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 
 
(ii)
an additional or increased cost; or

 
 
(iii)
a reduction of any amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
 
19.2
Increased Costs claims

 
 
(A)
A Finance Party intending to make a claim pursuant to Clause 19.1 (Increased
Costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Parent Company.

 
 
(B)
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.

 
19.3
Exceptions

 
 
(A)
Clause 19.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 
 
(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

 
 
(ii)
compensated for by Clause 14.5 (Minimum interest), Clause 18.3 (Tax indemnity),
Clause 18.5 (Stamp taxes) or Clause 18.6 (VAT) (or would have been compensated
for under those clauses but was not so compensated for because any of the
exclusions, exceptions or carve-outs to such clauses applied);

 
 
(iii)
incurred prior to the date which is 365 days prior to the date on which the
Finance Party makes a claim in accordance with Clause 19.2 (Increased Costs
claims), unless a determination of the amount incurred could only be made on or
after the earlier of those dates;

 
 
65

--------------------------------------------------------------------------------

 
 
 
(iv)
compensated for by the payment of the Mandatory Cost;

 
 
(v)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 
 
(vi)
attributable to the application of or compliance with the "International
Convergence of Capital Measurement and Capital Standards, a Revised Framework"
published by the Basel Committee on Banking Supervision in June 2004 ("Basel
II"), or any implementation or transposition thereof, as such implementation or
transposition is generally envisaged to take place as at the date of this
Agreement, whether by an EC Directive or the FSA Integrated Prudential
Sourcebook or other law or regulation, including (without limitation) any
Increased Cost attributable to Pillar 2 (The Supervisory Review Process) of
Basel II.

 
 
(B)
In this Clause 19.3, a reference to a "Tax Deduction" has the same meaning given
to the term in Clause 18.1 (Definitions).

 
20.
OTHER INDEMNITIES

 
20.1
Currency indemnity

 

 
(A)  
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 

 
(i)  
making or filing a claim or proof against that Obligor; or

 

 
(ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 

 
(B)  
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 
 
66

--------------------------------------------------------------------------------

 
 
20.2  
Other indemnities

 
The Parent Company shall (or shall procure that an Obligor will), within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:
 

 
(A)  
the occurrence of any Event of Default;

 

 
(B)  
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including, without limitation, any cost, loss or liability arising as
a result of Clause 33 (Sharing among the Finance Parties);

 

 
(C)  
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower (or the Parent Company on behalf of a Borrower) in a Utilisation
Request but not made by reason of the operation of any one or more of the
provisions of this Agreement (other than by reason of default or negligence by
that Finance Party alone); or

 

 
(D)  
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower or the Parent Company.

 
20.3  
Indemnity to the Facility Agent

 
The Parent Company shall, within five days of demand, indemnify the Facility
Agent against any cost, loss or liability incurred by the Facility Agent (acting
reasonably) as a result of:
 

 
(A)  
investigating any event which it reasonably believes is a Default;

 

 
(B)  
entering into or performing any foreign exchange contract for the purposes of
Clause 8.3 (Revocation of Currency); or

 

 
(C)  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 
21.  
MITIGATION BY THE LENDERS

 
21.1  
Mitigation

 

 
(A)  
Each Finance Party shall, in consultation with the Parent Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 11.1 (Illegality), Clause 18 (Tax gross-up and
indemnities) or Clause 19 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 

 
(B)  
Paragraph (A) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 
 
67

--------------------------------------------------------------------------------

 
 

 
(C)  
Each Finance Party shall notify the Facility Agent as soon as reasonably
practicable after it becomes aware that any circumstances of the kind described
in paragraph (A) above have arisen or may arise. The Facility Agent shall notify
the Parent Company promptly of any such notification from a Finance Party.

 
21.2  
Limitation of liability

 

 
(A)  
The Parent Company shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 21.1 (Mitigation).

 

 
(B)  
A Finance Party is not obliged to take any steps under Clause 21.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 
22.  
COSTS AND EXPENSES

 
22.1  
Transaction expenses

 
The Parent Company shall promptly on demand pay each Agent and the Arrangers
reasonable professional fees and all out of pocket expenses (including legal
fees subject to any cap referred to in a Fee Letter) properly incurred by any of
them in connection with the negotiation, preparation, printing and execution of:
 

 
(A)  
this Agreement and any other documents referred to in this Agreement; and

 

 
(B)  
any other Finance Documents executed after the date of this Agreement.

 
22.2  
Amendment costs

 
If:
 

 
(A)  
an Obligor requests an amendment, waiver or consent; or

 

 
(B)  
an amendment is required pursuant to Clause 34.10 (Change of currency),

 
the Parent Company shall, within five Business Days of demand, reimburse each
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by that Agent in responding to, evaluating, negotiating or complying
with that request or requirement.
 
22.3  
Enforcement costs

 
The Parent Company shall, within five Business Days of demand, pay to each
Finance Party the amount of all:
 

 
(A)  
reasonable costs and expenses (including legal fees) incurred by that Finance
Party in connection with the preservation; and

 
 
68

--------------------------------------------------------------------------------

 
 

 
(B)  
costs and expenses (including legal fees) incurred by that Finance Party in
connection with the enforcement,

 
of any rights under any Finance Document.
 
 
69

--------------------------------------------------------------------------------

 
 
SECTION 7
GUARANTEE
 
23.  
GUARANTEE AND INDEMNITY

 
23.1  
Guarantee and indemnity

 
Each Guarantor irrevocably and unconditionally jointly and severally:
 

 
(A)  
guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower's obligations under the Finance Documents;

 

 
(B)  
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;
and

 

 
(C)  
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

 
23.2  
Continuing guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
 
23.3  
Reinstatement

 
If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 

 
(A)  
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

 
(B)  
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 
23.4  
Waiver of defences

 
The obligations of each Guarantor under this Clause 23 (Guarantee and indemnity)
will not be affected by an act, omission, matter or thing which, but for this
Clause 23.4, would reduce, release or prejudice any of its obligations under
this Clause 23 (Guarantee and indemnity) (without limitation and whether or not
known to it or any Finance Party) including:
 
 
70

--------------------------------------------------------------------------------

 
 

 
(A)  
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

 
(B)  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

 
(C)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 

 
(D)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

 
(E)  
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

 

 
(F)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 

 
(G)  
any insolvency or similar proceedings.

 
23.5  
Immediate recourse

 
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 23 (Guarantee and indemnity). This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
 
23.6  
Appropriations

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
 

 
(A)  
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

 
(B)  
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 23
(Guarantee and indemnity).

 
 
71

--------------------------------------------------------------------------------

 
 
23.7  
Deferral of Guarantors' rights

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:
 

 
(A)  
to be indemnified by an Obligor;

 

 
(B)  
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents; and/or

 

 
(C)  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

 
23.8  
Release of Guarantor's right of contribution

 
If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
 

 
(A)  
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

 
(B)  
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 
23.9  
Additional security

 
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
23.10  
Limitation on US Guarantors

 
Any term or provision of this Clause 23 or any other term in this Agreement or
any other Finance Document notwithstanding, the maximum aggregate amount of the
obligations for which any US Guarantor shall be liable under this Agreement
shall in no event exceed an amount equal to the largest amount that would not
render such US Guarantor's obligations under this Agreement and any other
Finance Document subject to avoidance under US Bankruptcy Law or to being set
aside, avoided or annulled under any Fraudulent Transfer Law.
 
 
72

--------------------------------------------------------------------------------

 
 
23.11  
Limitation on Swiss Guarantors

 

 
(A)  
If and to the extent that a payment in fulfilling the guarantee obligations
under Clause 23 (Guarantee and indemnity) of a Guarantor incorporated under the
laws of Switzerland ("Swiss Guarantor") would, at the time payment is due, under
Swiss law and practice (inter alia, prohibiting capital repayments or
restricting profit distributions) not be permitted, and in particular if and to
the extent that a Swiss Guarantor guarantees obligations other than obligations
of one of its subsidiaries (i.e. obligations of its direct or indirect parent
companies (up-stream guarantee) or sister companies (cross-stream guarantee))
("Restricted Obligations"), then such obligations and payment amount shall from
time to time be limited to the amount of such Swiss Guarantor's profits and
reserves available for the distribution as dividends (being the balance sheet
profits and any reserves available for this purpose, in each case in accordance
with art. 675(2) and art. 671(1) and (2), no. 3 and (4), of the Swiss Federal
Code of Obligations) if and to the extent required by Swiss law and practice
applicable at the time or times payment under or pursuant to Clause 23
(Guarantee and indemnity) is requested from the Swiss Guarantor, and further
provided that such limitation (as may apply from time to time or not) shall not
(generally or definitively) free the Swiss Guarantor from payment obligations
hereunder in excess thereof, but merely postpone the payment date therefor until
such times as payment is again permitted notwithstanding such limitation. Any
and all indemnities and guarantees contained in the Finance Documents including,
in particular, Clause 18.3 (Tax indemnity) of this Agreement shall be construed
in a manner consistent with the provisos herein contained.

 

 
(B)  
In respect of Restricted Obligations, a Swiss Guarantor shall:

 

 
(i)  
if and to the extent required by applicable law in force at the relevant time:

 

 
(a)  
subject to any applicable double taxation treaty, deduct Swiss Withholding Tax
at the rate of 35 per cent. (or such other rate as in force from time to time)
from any payment made by it in respect of Restricted Obligations; and

 

 
(b)  
pay any such deduction to the Swiss Federal Tax Administration; and

 

 
(ii)  
notify (or procure that the Parent Company notifies) the Facility Agent that
such a deduction has been made and provide the Facility Agent with evidence that
such a deduction has been paid to the Swiss Federal Tax Administration, all in
accordance with Clause 18.2 (Tax gross-up); and

 

 
(iii)  
to the extent such a deduction is made, not be obliged either to gross-up in
accordance with Clause 14.5 (Minimum interest) or Clause 18.2 (Tax gross-up) or
to indemnify the Finance Parties in accordance with Clause 18.3 (Tax indemnity)
in relation to any such payment made by it in respect of Restricted Obligations
unless such payment is permitted

 
 
73

--------------------------------------------------------------------------------

 
 
 

 
 
under the laws of Switzerland then in force. This paragraph (iii) is without
prejudice to the gross-up or indemnification obligations of any Obligor other
than a Swiss Guarantor.

 

 
(C)  
If and to the extent requested by the Facility Agent and if and to the extent
this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Facility Agent (and the Finance Parties)
to obtain a maximum benefit under this Guarantee, the relevant Swiss Guarantor
shall, and any parent company of the Swiss Guarantor being a party to this
Agreement shall procure that the Swiss Guarantor will, promptly implement all
such measures and/or to promptly procure the fulfilment of all prerequisites
allowing it promptly to make the (requested) payment(s) hereunder from time to
time, including the following:

 

 
(i)  
preparation of an up-to-date audited balance sheet of the Swiss Guarantor;

 

 
(ii)  
confirmation of the auditors of the Swiss Guarantor that the relevant amount
represents (the maximum of) freely distributable profits;

 

 
(iii)  
approval by a shareholders' meeting of the Swiss Guarantor of the (resulting)
profit distribution;

 

 
(iv)  
if the enforcement of Restricted Obligations would be limited due to the effects
referred to in this Clause 23 (Guarantee and indemnity) and if any asset of the
Swiss Guarantor has a book value that is less than its market value (an
“Undervalued Asset”), then the Swiss Guarantor shall to the extent permitted by
applicable law (a) write up the book value of such Undervalued Asset such that
its balance sheet reflects a book value that is at least equal to the market
value of such Undervalued Asset or (b) realise the Undervalued Asset for a sum
which exceeds the book value of such asset, provided, however, that the Swiss
Guarantor will only be required to realise an Undervalued Asset if such asset is
not necessary for the Swiss Guarantor's and/or the Group’s business (nicht
betriebsnotwendig); and

 

 
(v)  
all such other measures necessary to allow the Swiss Guarantor to make the
payments and perform the obligations agreed hereunder with a minimum of
limitations.

 
23.12  
Waiver of defences under Jersey law

 
Each Obligor irrevocably and unconditionally waives such right as it may have or
claim under Jersey law:
 

 
(A)  
whether by virtue of the droit de discussion or otherwise to require that
recourse be had by any Finance Party to the assets of any other Obligor or any
other person before any claim is enforced against that Obligor in respect of the
obligations assumed by it under any of the Finance Documents;

 
 
74

--------------------------------------------------------------------------------

 
 

 
(B)  
whether by virtue of the droit de division or otherwise to require that any
liability under any of the Finance Documents be divided or apportioned with any
other Obligor or any other person or reduced in any manner whatsoever; and

 

 
(C)  
to require that any other Obligor and/or any other person be joined in, or
otherwise made a party to, any proceedings brought against it in respect of its
obligations under any Finance Document,

 
and each Obligor irrevocably agrees to be bound by its obligations under the
Finance Documents irrespective of whether or not the formalities required by
Jersey law relating to the rights or obligations of sureties have been complied
with or observed.
 
23.13  
Limitation on Luxembourg Guarantors

 

 
(A)  
Notwithstanding anything to the contrary in this Clause 23, the obligations and
liabilities of any Luxembourg Guarantor shall with respect to any entities whose
obligations are guaranteed and which are not the Luxembourg Guarantor’s direct
or indirect wholly-owned subsidiaries (where “direct or indirect wholly-owned
subsidiary” shall mean any company the majority of share capital of which is
owned by the Luxembourg Guarantor or in which the Luxembourg Guarantor controls
the appointment of the majority of the board members, either directly or
indirectly, through or other entities), shall be limited, at any time, to an
aggregate amount not exceeding 95 per cent. of the greater of:

 

 
(i)  
the sum of such Guarantor’s capitaux propres (where “capitaux propres” shall
mean the net assets of such Luxembourg Guarantor, i.e. its shareholder’s equity
(including the share capital, share premium, legal and statutory reserves, other
reserves, profits or losses carried forward, investment subsidies and regulated
provisions, and the debt owed by such Luxembourg Guarantor to any of its direct
or indirect shareholders) as determined by article 34 of the Luxembourg law of
19 December 2002 on the register of commerce and companies, accounting and
companies annual accounts, as amended, as reflected in its most recent annual
accounts approved by the competent organ of such Luxembourg Guarantor (and as
audited by its external auditor (réviseur d’entreprises), if required by law) at
the time the guarantee is called; and

 

 
(ii)  
the sum of such Luxembourg Guarantor’s capitaux propres as determined by article
34 of the Luxembourg law of 19 December 2002 on the register of commerce and
companies, accounting and companies annual accounts, as amended, as reflected in
its most recent annual accounts approved by the competent organ of such
Luxembourg Guarantor (and as audited by its external auditor (réviseur
d’entreprises), if required by law), as at the date of this Agreement.

 

 
(B)  
If and for so long as the Luxembourg Guarantor has not complied with its
statutory obligations in respect of approval and filing of its annual accounts,
the Facility Agent shall be entitled to determine the amount of the Luxembourg
Guarantor’s capitaux propres at its reasonable discretion.

 
 
75

--------------------------------------------------------------------------------

 
 

 
(C)  
The limitation in paragraph (A) above shall not apply to any amounts borrowed
under this Agreement and in each case made available, in any form whatsoever, to
such Luxembourg Guarantor or any direct or indirect wholly-owned subsidiary.

 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
24.  
REPRESENTATIONS

 
24.1  
Time of Representations

 
Each Obligor makes the representations and warranties set out in this Clause 24
to each Finance Party on the date of this Agreement.
 
24.2  
Status

 

 
(A)  
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

 
(B)  
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 
24.3  
Binding obligations

 
The obligations expressed to be assumed by it in each Finance Document are,
subject to laws or legal procedures affecting the enforceability of creditors'
rights generally and any other reservations set out in the legal opinions listed
in Schedule 2 (Conditions precedent) or delivered in connection with an
Obligor's accession to this Agreement, legal, valid, binding and enforceable
obligations.
 
24.4  
Non-conflict with other obligations

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
 

 
(A)  
any law or regulation applicable to it;

 

 
(B)  
its or any of its Subsidiaries' constitutional documents; or

 

 
(C)  
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets which conflict would reasonably be likely
to have a Material Adverse Effect.

 
24.5  
Power and authority

 
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated for it by
those Finance Documents.
 
 
77

--------------------------------------------------------------------------------

 
 
24.6  
Validity and admissibility in evidence

 
All Authorisations required:
 

 
(A)  
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 

 
(B)  
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

 
(other than as disclosed in a legal opinion delivered to the Facility Agent
pursuant to Part I of Schedule 2 (Conditions precedent) or in connection with an
Obligor's accession to this Agreement) have been obtained or effected and are in
full force and effect.
 
24.7  
Governing law and enforcement

 

 
(A)  
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 

 
(B)  
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 
24.8  
Deduction of Tax

 
It is not required to make any deduction for or on account of:
 

 
(A)  
United Kingdom Tax from any payment it may make under any Finance Document to a
Lender so long as the Lender is a UK Qualifying Lender falling within Clause
18.1(A)(a)(i);

 

 
(B)  
Irish Tax from any payment it may make under any Finance Document to a Lender so
long as the Lender is an Irish Qualifying Lender falling within Clause
18.1(A)(b)(i);

 

 
(C)  
US Tax from any payment it may make under any Finance Document to a Lender so
long as the Lender is a US Qualifying Lender falling within Clause
18.1(A)(c)(i);

 

 
(D)  
Swiss Tax from any payment it may make under any Finance Document to a Lender so
long as the Lender is a Qualifying Bank and there has been no breach of the
Twenty-Non Bank Rule;

 

 
(E)  
Luxembourg Tax from any payment it may make under any Finance Document to a
Lender so long as the Lender is a Luxembourg Qualifying Lender; and

 

 
(F)  
Jersey Tax from any payment it may make under any Finance Document to a Lender.

 
 
78

--------------------------------------------------------------------------------

 
 
24.9  
No filing or stamp taxes

 
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar Tax be
paid in such jurisdiction on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents except that, in the case of
proceedings in a Luxembourg court, the presentation of any Finance Document,
either directly or by way of reference to a court or autorité consitituée, where
such court or autorité consitituée may require registration of all or part of
the Finance Documents with the Administration de l’Enregistrement et des
Domaines in Luxembourg, registration duties at a fixed rate of EUR12 or at an ad
valorem rate depending on the nature of the Finance Document may become due and
payable and further provided that this representation shall not apply to an
assignment by, or transfer by, a Lender.
 
24.10  
No default

 
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.
 
24.11  
No misleading information

 

 
(A)  
Any factual information, including any information which discloses evidence of
material litigation which is pending or threatened, provided by any member of
the Group to any of the Finance Parties prior to the date of this Agreement in
connection with its entry into this Agreement was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated.

 

 
(B)  
No information has been given or withheld that results in the information
referred to in paragraph (A) above being untrue or misleading in any material
respect.

 

 
(C)  
As of the date of this Agreement, there has been no change in the business or
the consolidated financial condition of the Group since the date of its last
audited financial statements that would have a Material Adverse Effect.

 
24.12  
Financial statements

 
In the case of the Parent Company only:
 

 
(A)  
Its Original Financial Statements were prepared in accordance with US GAAP
consistently applied.

 

 
(B)  
Its Original Financial Statements fairly represent its financial condition and
operations (consolidated) during the relevant financial year.

 
 
79

--------------------------------------------------------------------------------

 
 
24.13  
Pari passu ranking

 
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 
24.14  
ERISA and Multiemployer Plans

 

 
(A)  
Each Employee Plan is in compliance in form and operation with ERISA and the
Code and all other applicable laws and regulations save where any failure to
comply would not reasonably be expected to have a Material Adverse Effect.

 

 
(B)  
Each Employee Plan which is intended to be qualified under Section 401(a) of the
Code has been determined by the IRS to be so qualified or is in the process of
being submitted to the IRS for approval or will be so submitted during the
applicable remedial amendment period, and nothing has occurred since the date of
such determination that would reasonably be expected to adversely affect such
determination (or, in the case of an Employee Plan with no determination,
nothing has occurred that would materially adversely affect such qualification)
except, in each case, to the extent the same would not reasonably be expected to
have a Material Adverse Effect.

 

 
(C)  
There exists no Unfunded Pension Liability with respect to any Employee Plan,
except as would not have a Material Adverse Effect.

 

 
(D)  
Neither any US Obligor nor any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan, and if each of the US Obligors
and each ERISA Affiliate were to withdraw in a complete withdrawal as of the
date hereof, the aggregate withdrawal liability that would be incurred would not
reasonably be expected to have a Material Adverse Effect.

 

 
(E)  
There are no actions, suits or claims pending against or involving an Employee
Plan (other than routine claims for benefits) or, to the knowledge of the Parent
Company, any US Obligor or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Employee Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to have a Material Adverse Effect.

 

 
(F)  
Each US Obligor and any ERISA Affiliate has made all material contributions to
or under each such Employee Plan required by law within the applicable time
limits prescribed thereby, by the terms of such Employee Plan or any contract or
by agreement requiring contributions to an Employee Plan save where any failure
to comply would not reasonably be expected to have a Material Adverse Effect.

 

 
(G)  
Neither any US Obligor nor any ERISA Affiliate has ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Employee Plan
subject to Section 4064(a) of ERISA to which it is obligated to make

 
 
80

--------------------------------------------------------------------------------

 
 
contributions except, in each case, to the extent the same would not reasonably
be expected to have a Material Adverse Effect.
 

 
(H)  
Neither any US Obligor nor any ERISA Affiliate has incurred or reasonably
expects to incur any liability to PBGC save for any liability for premiums due
in the ordinary course or other liability which would not reasonably be expected
to have a Material Adverse Effect.

 
24.15  
Federal Reserve regulations

 
None of the proceeds of the Loans or other extensions of credit under this
Agreement will be used, directly or indirectly, in violation of Regulation U or
Regulation X.
 
24.16  
Investment Companies

 
No Obligor or Subsidiary of an Obligor is required to be registered as an
"investment company" under the US Investment Company Act 1940.
 
24.17  
Anti-Terrorism and Anti-Money Laundering Laws

 

 
(A)  
No Obligor or Subsidiary of any Obligor, so far as such Obligor is aware:

 

 
(i)  
is, or is controlled by, a Designated Person; or

 

 
(ii)  
is in breach of, or is the subject of any action or investigation under, any
Anti-Terrorism/Anti-Money Laundering Law.

 

 
(B)  
Each Obligor has taken reasonable measures to ensure that:

 

 
(i)  
it will comply with applicable Anti-Terrorism/Anti-Money Laundering Laws in all
material respects; and

 

 
(ii)  
it will not use Loans by US Lenders hereunder to finance transactions with a
Designated Person.

 
24.18  
Compliance with Twenty Non-Bank Rule

 
Each Swiss Obligor is at all times in compliance with the Twenty Non-Bank Rule,
provided that a Swiss Obligor shall not be in breach of this representation if
the Twenty Non-Bank Rule is violated solely by reason of a breach by one or more
Lenders of a confirmation contained in Clause 18.2 (Tax gross-up) or a failure
by one or more Lenders to comply with their obligations under Clause 29.2
(Conditions of assignment or transfer).
 
 
81

--------------------------------------------------------------------------------

 
 
24.19  
The Company

 
As a matter of Irish law, the Company is resident for tax purposes in the
Republic of Ireland on the basis that its place of central management and
control is in the Republic of Ireland.
 
24.20  
Repetition

 
The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on:
 

 
(A)  
the date of each Utilisation Request and the first day of each Interest Period;

 

 
(B)  
in the case of an Additional Obligor, the day on which such company becomes (or
it is proposed that such company becomes) an Additional Obligor; and

 

 
(C)  
each Newco Scheme Date.

 
25.  
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
25.1  
Financial statements

 
The Parent Company shall supply to the Facility Agent in sufficient copies for
all the Lenders:
 

 
(A)  
as soon as the same are made public, but in any event within 120 days after the
end of each of its financial years, its audited consolidated financial
statements for that financial year; and

 

 
(B)  
as soon as the same are made public, but in any event within 90 days after the
end of the first half of each of its financial years, its unaudited consolidated
financial statements for that financial half year.

 
25.2  
Compliance Certificate

 

 
(A)  
The Parent Company shall supply to the Facility Agent, with each set of
financial statements delivered pursuant to paragraphs (A) and (B) of Clause 25.1
(Financial statements), a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 26 (Financial covenants) as at
the date as at which those financial statements were drawn up.

 

 
(B)  
Each Compliance Certificate shall be signed by two signatories of the Parent
Company authorised pursuant to the resolutions and by reference to specified
signatures, in each case as referred to in Schedule 2 (Conditions Precedent) and
as may be updated from time to time in a manner satisfactory to the Facility
Agent (acting reasonably).

 
 
82

--------------------------------------------------------------------------------

 
 
25.3  
Requirements as to financial statements

 

 
(A)  
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause 25.1 (Financial statements) is prepared using US GAAP.

 

 
(B)  
Following the completion of any Newco Scheme, Top Newco shall supply to the
Facility Agent, together with its audited consolidated financial statements for
the financial year in which the relevant Newco Scheme has completed and required
to be delivered pursuant to paragraph (A) of Clause 25.1 (Financial statements),
a reconciliation between those consolidated financial statements and the
consolidated financial statements of the Company or, as applicable, the
previously interposed Top Newco relevant to the financial year in which the
Newco Scheme has completed.

 

 
(C)  
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause 25.1 (Financial statements) is prepared using US GAAP and
accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements unless, in
relation to any set of financial statements:

 

 
(i)  
there has been a change in US GAAP or accounting practices which is relevant to
the preparation of that set of financial statements but which does not have any
impact upon calculations for the purposes of establishing compliance with Clause
26.2 (Financial condition), and such change has been disclosed in a Form 10K or
10Q statement filed by (or on behalf of) the Parent Company with the SEC; or

 

 
(ii)  
there has been a change in:

 

 
(a)  
US GAAP or accounting practices which has an impact upon calculations for the
purposes of establishing compliance with Clause 26.2 (Financial condition); or

 

 
(b)  
financial reference periods; and

 
the Parent Company notifies the Facility Agent that there has been such change
and delivers to the Facility Agent, if and to the extent reasonably necessary
for the purposes of establishing compliance with Clause 26.2 (Financial
condition) taking into account any disclosure which has been made in any
relevant Form 10K or 10Q filed by (or on behalf of) the Parent with the SEC:
 

 
(1)  
a description of any change necessary for those financial statements to reflect
the US GAAP, accounting practices and reference periods upon which those
Original Financial Statements were prepared; and

 

 
(2)  
sufficient information, in form and substance as may reasonably be required by
the Facility Agent, to enable the Lenders to determine whether Clause 26
(Financial covenants) has been complied with and

 
 
83

--------------------------------------------------------------------------------

 
 
make an accurate comparison between the financial position indicated in those
financial statements and those Original Financial Statements.
 
Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
 

 
(D)  
If the Parent Company notifies the Facility Agent of a change in accordance
with  paragraph (C)(ii)(a) above, the Parent Company and Facility Agent shall
enter into negotiations in good faith with a view to agreeing:

 

 
(i)  
whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

 

 
(ii)  
if so, any amendments to this Agreement which may be necessary to ensure that
the change does not result in any material alteration in the commercial effect
of those terms,

 
and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.
 
25.4  
Information: miscellaneous

 
The Parent Company shall supply to the Facility Agent (in sufficient copies for
all the Lenders, if the Facility Agent so requests):
 

 
(A)  
all documents dispatched by the Parent Company to its shareholders (or any class
of them) or its creditors generally at the same time as they are dispatched;

 

 
(B)  
copies of any public announcement made by the Parent Company which discloses the
details of any material litigation, arbitration or administrative proceedings
which are current, threatened or pending against any member of the Group; and

 

 
(C)  
promptly, such further information as any Finance Party (through the Facility
Agent) may reasonably request at reasonable times and at reasonable intervals.

 
25.5  
Notification of default

 
Each Obligor shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification regarding such Default has
already been provided by another Obligor).
 
 
84

--------------------------------------------------------------------------------

 
 
25.6  
"Know your customer" checks

 

 
(A)  
If:

 

 
(i)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

 
(ii)  
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 

 
(iii)  
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender (which would be
permitted under Clause 29 (Changes to the Lenders)) prior to such assignment or
transfer,

 
obliges an Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of any
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is within that Obligor's possession or control reasonably
requested by that Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for such Agent, such Lender or,
in the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary "know
your customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 

 
(B)  
Each Lender shall promptly upon the request of an Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
such Agent (for itself) in order for such Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
required under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

 
(C)  
The Parent Company shall, by not less than ten Business Days' prior written
notice to the Facility Agent, notify the Facility Agent (which shall promptly
notify the Lenders) of its intention to request that one of its Subsidiaries
becomes an Additional Obligor pursuant to Clause 30 (Changes to the Obligors).

 

 
(D)  
Following the giving of any notice pursuant to paragraph (C) above, if the
accession of such Additional Obligor obliges an Agent or any Lender to comply
with "know your customer" or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent
Company shall promptly upon the request of that Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by that Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for such Agent
or

 
 
85

--------------------------------------------------------------------------------

 
 
such Lender or any prospective new Lender to carry out and be satisfied it has
complied with the results of all necessary "know your customer" or other similar
checks under all applicable laws and regulations pursuant to the accession of
such Subsidiary to this Agreement as an Additional Obligor.
 
25.7  
"Know your customer" confirmation

 
Each Lender confirms as at the date of this Agreement that, under "know your
customer" requirements in existence as at the date of this Agreement, it does
not require financial statements for Obligors other than the Company.
 
26.  
FINANCIAL COVENANTS

 
26.1  
Financial definitions

 

 
(A)  
For the purpose of this Clause 26, amounts computed for the Group shall
represent those assets, liabilities, income and expenses contained in the
accounting records of the Parent Company and its Subsidiaries.  For the
avoidance of doubt, such amounts and the financial covenants shall not include
any assets, liabilities, income and expenses recorded in any variable interest
entity which the Group consolidates under US GAAP pursuant to Accounting
Standards Codification 810, Consolidation (formerly FIN 46(R)), Consolidation of
Variable Interest Entities - An Interpretation of ARB No. 51, as amended by FSA
167, Amendments to FASB Interpretation No. 46(R)).

 

 
(B)  
In this Clause 26 (Financial covenants):

 
“Acquisition Costs” means all fees, costs and expenses, stamp, registration and
other Taxes incurred by the Parent Company or any other member of the Group in
connection with any acquisition following the date of this Agreement.
 
"Borrowings" means, at any time, any indebtedness in respect of:
 
 
(a)
the principal amount of moneys borrowed and any net debit balances at banks
after application of applicable account pooling arrangements;

 
 
(b)
the principal amount raised under acceptance credit facilities other than
acceptances relating to the purchase or sale of goods in the ordinary course of
trading;

 
 
(c)
the principal amount of any debenture, bond, note, loan stock, commercial paper
or other securities;

 
 
(d)
the capitalised element of indebtedness under finance leases or capital leases
entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;

 
 
(e)
receivables sold or discounted other than receivables sold or discounted in the
ordinary course of trading or on non-recourse terms;

 
 
86

--------------------------------------------------------------------------------

 
 
 
(f)
indebtedness arising from deferred payment agreements except in the ordinary
course of trading (and excluding, for the avoidance of doubt, milestone and
deferred consideration payments in respect of acquisitions of shares or other
assets which are the subject of any acquisition);

 

 
(g) 
any fixed or minimum premium payable on repayment of any debt instrument;

 
 
(h)
principal amounts raised under any other transaction having the commercial
effect of a borrowing; or

 
 
(i)
(without double counting) any guarantee, indemnity or similar assurance for any
of the items referred to in paragraphs (a) to (h) above.

 
"Cash" means, at any time:
 
 
(a)
cash at bank denominated in sterling, dollars, euro or other currency freely
convertible into the Base Currency and freely transferable and credited to an
account in the name of a member of the Group with a reputable financial
institution and to which a member of the Group is alone beneficially entitled
and for so long as that cash is repayable on demand, provided that:

 
 
(i)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any Group member or of any other person whatsoever or on the
satisfaction of any other condition;

 
 
(ii)
there is no Security over that cash except Security created or constituted
pursuant to a Finance Document or Security securing obligations of a member of
the Group granted in favour of another member of the Group; and

 
 
(iii)
such cash is freely and immediately available and convertible into the Base
Currency to be applied in repayment or prepayment of the Borrowings; and

 

 
(b)
to the extent the relevant indebtedness is included in Borrowings, cash
collateral provided for such indebtedness up to a maximum amount equal to the
principal amount of such indebtedness.

 
"Cash Equivalent Investments" means:
 
 
(a)
debt securities denominated in sterling, dollars, euro or other currency freely
convertible into the Base Currency issued by, or unconditionally guaranteed by,
the United Kingdom or the United States of America which are not convertible
into any other form of security and having not more than three months to final
maturity;

 
 
87

--------------------------------------------------------------------------------

 
 
 
(b)
debt securities denominated in sterling, dollars or euro or other currency
freely convertible into the Base Currency which are not convertible into any
other form of security, and having not more than three months to final maturity,
at all times rated P-1 (Moody's Investor Services Inc.) or A-1 (Standard &
Poor's Corporation) and which are not issued or guaranteed by any member of the
Group;

 
 
(c)
certificates of deposit denominated in sterling, dollars or euro or other
currency freely convertible into the Base Currency issued by, and acceptances
by, banking institutions authorised under applicable legislation of the United
Kingdom rated P-1 (Moody's Investor Services Inc.) or A-1 (Standard & Poor's
Corporation); and

 

 
(d) 
other securities (if any) approved in writing by the Facility Agent,

 
provided that:
 
 
(i)
there is no Security over the investments referred to in paragraphs (a) to (d)
above except Security created or constituted pursuant to a Finance Document or
Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(ii)
cash proceeds of the investments referred to in paragraphs (a) to (d) above are
freely and immediately available and convertible into the Base Currency to be
applied in repayment or prepayment of the Borrowings.

 
"EBITDA" means, in respect of any Relevant Period, consolidated operating income
for such period (after giving effect to the following adjustments, if
applicable):
 
 
(a)
before deducting any corporation tax or other taxes on income, profits or gains;

 
 
(b)
before deducting interest payable and before adding interest receivable;

 
 
(c)
before deducting unusual or non-recurring losses or charges, provided that any
accruals or reserves in the ordinary course of business shall be excluded (and,
for the avoidance of doubt, up-front milestone and licensing payments which have
been charged to the income statement on initial recognition under US GAAP shall
constitute unusual or non-recurring losses or charges and accordingly shall not
be deducted from EBITDA);

 
 
(d)
before adding extraordinary gains and non-cash gains;

 
 
(e)
after deducting the amount of net profit (or adding back the amount of net loss)
of any Group company (other than the Parent Company) which is attributable to
any third party (other than another Group company) which is a shareholder in
that Group company;

 
 
88

--------------------------------------------------------------------------------

 
 
 
(f)
after adding back the amount of any loss and after deducting the amount of any
gain against book value arising on a disposal of any asset (other than stock
disposed of in the ordinary course of trading);

 
 
(g)
after deducting any income (to the extent not received in cash) and adding back
any loss from any associate or joint venture or any other companies in which a
Group company has a minority interest;

 
 
(h)
before deducting any depreciation or amortisation;

 
 
(i)
before deducting any distributions; and

 
 
(j)
before deducting any non-cash write-offs of in-process research and development,
goodwill, non-cash stock compensation charges, non-cash stock revaluation
charges arising on an acquisition and non-cash write-offs of any investments,
intellectual property or fixed assets; and

 
 
(k)
before deducting any Acquisition Costs.

 
For the purposes of paragraph (A) of Clause 26.2 (Financial condition) only,
EBITDA shall be adjusted, at any time, on a pro-forma basis to include
businesses or assets acquired in the period and exclude businesses or assets
disposed of in the period.
 
"Liquid Investments" means at any time:
 
 
(a)
any investment in marketable debt obligations for which a recognised trading
market exists and which are not convertible or exchangeable to any other
security provided that:

 
 
(i)
each obligation has a credit rating of either A or A-1 or higher by Standard &
Poor's Corporation (or in each case the equivalent rating including the
equivalent money market fund rating by Standard & Poor's Corporation) or A2 or
P-1 or higher by Moody's Investor Services Inc. (or in each case the equivalent
rating including the equivalent money market fund rating by Moody's Investor
Services Inc.) and further provided that no more than 25 per cent. of all such
investments shall be rated A and A-1 by Standard & Poor's Corporation (and in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) and A2 and P-1 by Moody's Investor
Services Inc. (and in each case the equivalent rating including the equivalent
money market fund rating by Moody's Investor Services Inc.);

 
 
(ii)
each obligation is beneficially owned by a member of the Group;

 
 
(iii)
no obligation is issued by or guaranteed by a member of the Group; and

 
 
89

--------------------------------------------------------------------------------

 
 
 
(iv)
there is no Security over such obligation save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(b)
any investment accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by Standard & Poor's Corporation (or in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor's Corporation) or P-1 or higher by Moody's Investor
Services Inc. (or in each case the equivalent rating including the equivalent
money market fund rating by Moody's Investor Services Inc.) or Rule 2a7 Money
Market Funds as defined in the US Investment Company Act 1940 provided that:

 
 
(i)
such investment is beneficially owned by a member of the Group; and

 
 
(ii)
there is no Security over such investment save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group,

 
provided that the cash proceeds of the investments referred to in paragraphs (a)
and (b) above, either through sale or redemption, are freely and immediately
available and convertible into the Base Currency to be applied in repayment or
prepayment of the Borrowings.
 
"Net Debt" means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.
 
"Net Interest" means, in respect of any Relevant Period, the sum of (i) the
amount of interest and similar charges payable in respect of Borrowings by the
Group during such period less (ii) the amount of interest received or receivable
and any similar income of the Group during such period excluding any payment or
amortisation of front end or arrangement fees payable under or in connection
with this Agreement or any Fee Letter. For the purposes of this definition:
 
 
(a)
prior to the delivery of a valuation judgment by the relevant court in
connection with any "appraisal" or similar proceedings brought by former common
stockholders or shareholders of any company acquired by any member of the Group
after the date of this Agreement, the amount of interest and similar charges
payable by the Group in respect of any potential award in such proceedings shall
be deemed to be as recorded in the Group's financial statements for the Relevant
Period; and

 
 
(b)
following the delivery of a valuation judgment by the relevant court in
connection with the proceedings described in paragraph (a) above, and

 
 
90

--------------------------------------------------------------------------------

 
 
following any revised valuation judgment on appeal from such proceedings, the
amount of interest and similar charges payable by the Group in respect of the
court's valuation shall be as determined by the court, but allocated on a pro
rata basis from (and including) the calendar month in which the relevant
acquisition is consummated to (but excluding) the calendar month in which such
interest or similar charges are actually paid.
 
"Relevant Period" means each period of twelve months ending on the last day of
the Parent Company's financial year and each period of twelve months ending on
the last day of the first half of the Parent Company's financial year with the
first such period ending on 31 December 2010.
 
26.2  
Financial condition

 
The Parent Company shall ensure that:
 

 
(A)  
the ratio of Net Debt to EBITDA of the Group in respect of the most recently
ended Relevant Period (the "Leverage Ratio") shall not at any time exceed 3.5:1,
except that, following an acquisition by the Group for a consideration which
includes a cash element of at least US$ 250,000,000, the Parent Company may
elect to increase the Leverage Ratio to 4.0:1 for the Relevant Period in which
the acquisition was completed and the immediately following Relevant Period
(except in the case of an In-licensing Acquisition (as defined below)). The
election must be made by no later than the date on which the Compliance
Certificate for the first Relevant Period to which that election relates is
delivered pursuant to Clause 25.2 (Compliance Certificate) (or the date on which
such Compliance Certificate was due to have been delivered if earlier). For the
avoidance of doubt, an acquisition includes an in-licensing agreement under
which the Group acquires certain rights to products and projects (an
"In-licensing Acquisition") which would require the Group to pay licence fees,
milestone payments or other similar fees or payments ("In-licensing Fees and
Payments"). Notwithstanding the above, where the acquisition is an In-licensing
Acquisition the Parent Company may elect to increase the Leverage Ratio to 4.0:1
where the aggregate In-licensing Fees and Payments in respect of that
In-licensing Acquisition totals at least US$ 250,000,000 in any one Relevant
Period. The increase in the Leverage Ratio shall apply to the Relevant Period in
which such In-licensing Fees and Payments were paid and the immediately
following Relevant Period and the election must be made by no later than the
date on which the Compliance Certificate for the first Relevant Period to which
that election relates is delivered pursuant to Clause 25.2 (Compliance
Certificate) (or the date on which such Compliance Certificate was due to have
been delivered if earlier). Only one election under this paragraph (A) may be
made; and

 

 
(B)  
the ratio of EBITDA of the Group to Net Interest in respect of the most recently
ended Relevant Period shall not be less than 4.0:1.

 
 
91

--------------------------------------------------------------------------------

 
 
26.3  
Financial testing

 

 
(A)  
The financial covenants set out in Clause 26.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 25.2 (Compliance Certificate).

 

 
(B)  
If paragraph (D) of Clause 25.3 (Requirements as to financial statements)
applies (and for so long as no amendments to the contrary have been agreed
pursuant to paragraph (D) of Clause 25.3 (Requirements as to financial
statements)), then the financial covenants set out in Clause 26.2 (Financial
condition) shall be tested by reference to the relevant financial statements as
adjusted pursuant to paragraph (C) of Clause 25.3 (Requirements as to financial
statements) (and/or relevant Compliance Certificate delivered in accordance with
Clause 25.2  (Compliance Certificate)) to reflect the basis upon which the
Original Financial Statements were prepared and, to the extent relevant, any
other information delivered to the Facility Agent in accordance with paragraph
(C) of Clause 25.3 (Requirements as to financial statements).

 
27.  
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
27.1  
Authorisations

 
Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of its jurisdiction of incorporation to enable it to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability and admissibility in evidence in its jurisdiction of
incorporation of any Finance Document subject to any applicable bankruptcy,
insolvency, reorganisation, moratorium and other similar laws or legal
procedures affecting the enforceability of creditors' rights generally and any
other reservations set out in any of the legal opinions listed in Schedule 2
(Conditions precedent) or delivered in connection with an Obligor's accession to
this Agreement.
 
27.2  
Compliance with laws

 
Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would have a Material Adverse Effect.
 
27.3  
Negative pledge

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.

 

 
(B)  
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will):

 
 
92

--------------------------------------------------------------------------------

 
 

 
(i)  
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 

 
(ii)  
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 

 
(iii)  
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

 
(iv)  
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 

 
(C)  
Paragraphs (A) and (B) above do not apply to:

 

 
(i)  
any Security (or transaction ("Quasi-Security") described in paragraph (B)
above) created with the prior written consent of the Majority Lenders;

 

 
(ii)  
any Security or Quasi-Security listed in Schedule 9 (Existing Security) except
to the extent the principal amount secured by that Security exceeds the amount
stated in that Schedule;

 

 
(iii)  
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting or
setting-off debit and credit balances;

 

 
(iv)  
any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;

 

 
(v)  
any future title retention provisions to which a member of the Group is subject
entered into in the ordinary course of trading;

 

 
(vi)  
any netting or set-off arrangement entered into by any member of the Group under
any treasury transaction entered into in the ordinary course of business;

 

 
(vii)  
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement if:

 

 
(a)  
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 
 
93

--------------------------------------------------------------------------------

 
 

 
(b)  
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

 

 
(c)  
the Security or Quasi-Security is removed or discharged within six months of the
date of acquisition of such asset;

 

 
(viii)  
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

 

 
(a)  
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

 
(b)  
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 

 
(c)  
the Security or Quasi-Security is removed or discharged within six months of
that company becoming a member of the Group;

 

 
(ix)  
any Security entered into pursuant to any Finance Document;

 

 
(x)  
any Security or Quasi-Security created in connection with a Permitted
Securitisation;

 

 
(xi)  
any Security or Quasi-Security created or subsisting over cash or Cash
Equivalent Investments deposited in an escrow account or subject to escrow or
similar agreements or arrangements in connection with any acquisition of an
undertaking or company by a member of the Group after the date of this Agreement
provided that such requirements for escrow arrangements are entered into (a) on
an arm’s length basis and (b) such that the Security or Quasi-Security is
removed or discharged within one month following the discharge in full of the
liabilities supported by such accounts, agreements or arrangements.

 

 
(xii)  
any Security or Quasi-Security arising as a consequence of any credit support or
collateral provision arrangement (including without limitation initial
margining) on arm’s length terms in relation to any derivative transaction which
falls within paragraph (B)(vii) of Clause 27.8 (Financial Indebtedness);

 

 
(xiii)  
any Security or Quasi-Security constituted by any lease or hire purchase
contract which falls within the exclusion to paragraph (d) of the definition of
Financial Indebtedness; or

 

 
(xiv)  
any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under

 
 
94

--------------------------------------------------------------------------------

 
 
paragraphs (i) to (xii) above) does not exceed at any time US$ 200,000,000 (or
its equivalent in another currency or currencies).
 

 
(D)  
Paragraph (B) above does not apply to any Quasi-Security granted by a member of
the Group or to any Security granted by a member of the Group in favour of
another wholly owned member of the Group but only in respect of liabilities
owing to the Group.

 
27.4  
Disposals

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer, dispose by way of de-merger or otherwise dispose of any asset.

 

 
(B)  
Paragraph (A) above does not apply to any sale, lease, transfer or other
disposal:

 

 
(i)  
made in the ordinary course of business of the disposing entity;

 

 
(ii)  
of assets in exchange for other assets which are comparable or superior as to
value;

 

 
(iii)  
in the form of out-licensing arrangements entered into by a member of the Group
in the ordinary course of trading;

 

 
(iv)  
of obsolete assets on normal commercial terms;

 

 
(v)  
of assets by one member of the Group to another member of the Group;

 

 
(vi)  
of cash for any purpose permitted under the Finance Documents;

 

 
(vii)  
of assets held by any member of the Group if such member of the Group has
already contracted to dispose of such assets at the time such member of the
Group is acquired;

 

 
(viii)  
made with the prior written consent of the Majority Lenders;

 

 
(ix)  
of cash by the payment of dividends and other distributions in respect of share
capital which are not contrary to law;

 

 
(x)  
made in connection with a Permitted Securitisation; or

 

 
(xi)  
at market value and on arm's length terms,

 
provided that no sale, lease, transfer or other disposal which would otherwise
be permitted pursuant to the terms of any of paragraphs (i) to (v) and (vii) to
(xi) (inclusive) above which would be deemed to be a class 1 transaction under
the Listing Rules of the Financial Services Authority shall be permitted without
the consent of the Majority Lenders.
 
 
95

--------------------------------------------------------------------------------

 
 
For the purpose of this Clause 27.4, "ordinary course of business" means the
ordinary course of trading of the relevant entity or made as part of the day to
day operation of the relevant entity as carried on at the date hereof or as part
of any activities ancillary to the ordinary course of trading.
 
27.5  
Change of business

 
The Parent Company shall procure that no substantial change is made to the
general nature of the business of the Group from that carried on at the date of
this Agreement.
 
27.6  
Insurance

 
Each Obligor shall (and the Parent Company shall ensure that each member of the
Group will) maintain material insurances on and in relation to its business and
assets against those risks and to the extent as is usual for companies carrying
on the same or substantially similar business (and each member of the Group may
maintain insurances with a captive insurer for this purpose).
 
27.7  
Loans

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) make any loans or grant any credit.

 

 
(B)  
Paragraph (A) above does not apply to:

 

 
(i)  
loans existing at the date of this Agreement and listed in Schedule 10 (Existing
Loans) except to the extent the principal amount of the loans exceeds the amount
stated in that Schedule;

 

 
(ii)  
trade credit in the ordinary course of trading;

 

 
(iii)  
loans to directors or employees in the ordinary course of business not exceeding
US$ 10,000,000 in aggregate;

 

 
(iv)  
loans or credit made by one member of the Group to another member of the Group;

 

 
(v)  
loans entered into pursuant to any Finance Documents;

 

 
(vi)  
loans or credit made with the consent of the Majority Lenders; or

 

 
(vii)  
loans or credit the principal amount of which (when aggregated with the
principal amount of any other loans given by any member of the Group other than
any permitted under paragraphs (i) to (vi) above) does not exceed US$
250,000,000 (or its equivalent in another currency or currencies).

 
 
96

--------------------------------------------------------------------------------

 
 
27.8  
Financial Indebtedness

 

 
(A)  
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

 

 
(B)  
Paragraph (A) above does not apply to:

 

 
(i)  
any Financial Indebtedness incurred under the Finance Documents;

 

 
(ii)  
any Existing Financial Indebtedness and any refinancing thereof (to the extent
the aggregate amount outstanding is not increased as a result of or pursuant to
the refinancing);

 

 
(iii)  
trade credit in the ordinary course of trading;

 

 
(iv)  
Financial Indebtedness to the extent owed by one member of the Group to another
member of the Group;

 

 
(v)  
Financial Indebtedness incurred by a Guarantor;

 

 
(vi)  
any Financial Indebtedness not otherwise described in this paragraph (B) to the
extent it is applied in voluntary prepayment and cancellation of the Facilities
pursuant to Clause 11 (Illegality, voluntary prepayment and cancellation);

 

 
(vii)  
any derivative transaction entered into in the ordinary course of treasury
operations and not for speculative purposes, and any liability of any member of
the Group in relation to any collateral, margin or other form of credit support
posted or otherwise provided to or for the benefit of any member of the Group
under or in relation to any such derivative transaction;

 

 
(viii)  
Financial Indebtedness incurred with the consent of the Majority Lenders;

 

 
(ix)  
any Permitted Securitisation;

 

 
(x)  
until such time as the Total Commitments have been reduced to US$ 500,000,000 in
accordance with Clause 11.2 (Voluntary cancellation) or Clause 11.3 (Voluntary
prepayment of Loans), other Financial Indebtedness, the principal amount of
which (when aggregated with the principal amount of any other Financial
Indebtedness incurred by any member of the Group other than any permitted under
paragraphs (i) to (ix) above) does not, at any time, exceed US$ 200,000,000 (or
its equivalent in another currency or currencies); and

 

 
(xi)  
following the reduction of the Total Commitments to US$ 500,000,000 (in
accordance with Clause 11.2 (Voluntary Cancellation) or Clause 11.3 (Voluntary
Prepayment of Loans)), other Financial Indebtedness, the principal amount of
which (when aggregated with the principal amount

 
 
97

--------------------------------------------------------------------------------

 
 
of any other Financial Indebtedness incurred by any member of the Group other
than any permitted under paragraphs (i) to (ix) above) does not, at any time,
exceed US$ 500,000,000 (or its equivalent in another currency or currencies).
 
27.9  
Compliance with ERISA

 
No Obligor shall:
 

 
(A)  
allow, or permit any of its ERISA Affiliates to allow, (i) any Employee Plan
with respect to which any Obligor or any of its ERISA Affiliates may have any
liability to be voluntarily terminated, (ii) any Obligor or ERISA Affiliates to
withdraw from any Employee Plan, (iii) any ERISA Event to occur with respect to
any Employee Plan, or (iv) any of its Employee Plans to be in “at-risk” status
(as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), to
the extent that any of the events described in (i), (ii), (iii) or (iv), singly
or in the aggregate, could have a Material Adverse Effect;

 

 
(B)  
allow, or permit any of its ERISA Affiliates to allow, the aggregate amount of
any Unfunded Pension Liabilities among all Employee Plans (taking into account
only Employee Plans with Unfunded Pension Liabilities existing at the time) at
any time to exceed an amount which would be reasonably likely to have a Material
Adverse Effect;

 

 
(C)  
fail, or permit any of its ERISA Affiliates to fail, to comply in any material
respect with ERISA or the related provisions of the Code, if any such
non-compliance, singly or in the aggregate, would be reasonably likely to have a
Material Adverse Effect; or

 

 
(D)  
establish or become part of a Multiemployer Plan.

 
27.10  
Top Newco

 
The Finance Parties hereby consent to the Parent Company entering into any Newco
Scheme, provided that each Top Newco interposed by such Newco Scheme accedes as
a Guarantor to this Agreement in accordance with Clause 30.4 (Additional
Guarantors) by no later than the Newco Scheme Date.
 
 
98

--------------------------------------------------------------------------------

 
 
28.  
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in this Clause 28 is an Event of
Default (save for Clause 28.14 (Clean-up Period) and Clause 28.15
(Acceleration)).
 
28.1  
Non-payment

 
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
 

 
(A)  
its failure to pay is caused by administrative or technical error; and

 

 
(B)  
payment is made within five Business Days of its due date.

 
28.2  
Financial covenants

 
Any requirement of Clause 26 (Financial covenants) is not satisfied.
 
28.3  
Other obligations

 

 
(A)  
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 28.1 (Non-payment) and Clause 28.2 (Financial
covenants)).

 

 
(B)  
No Event of Default under paragraph (A) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
Facility Agent giving notice to the Parent Company or the Parent Company
becoming aware of the failure to comply.

 
28.4  
Misrepresentation

 
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made and which, if the circumstances
giving rise to the misrepresentation or the misrepresentation are capable of
remedy, are not remedied within 20 Business Days of the Facility Agent giving
notice to the Parent Company or the Parent Company becoming aware of the
misrepresentation.
 
28.5  
Cross default

 

 
(A)  
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 

 
(B)  
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 
 
99

--------------------------------------------------------------------------------

 
 

 
(C)  
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 

 
(D)  
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 

 
(E)  
No Event of Default will occur under this Clause 28.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (A) to (D) above is less than US$ 50,000,000 (or its equivalent in
any other currency or currencies).

 
28.6  
Insolvency

 

 
(A)  
A Material Company is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 

 
(B)  
The value of the assets of any Material Company is less than its liabilities
(taking into account contingent and prospective liabilities).

 

 
(C)  
A moratorium is declared in respect of any indebtedness of any Material Company.

 
28.7  
Insolvency proceedings

 

 
(A)  
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

 
(i)  
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Material Company other than a solvent
liquidation or reorganisation of any Material Company which is not an Obligor;

 

 
(ii)  
a composition, compromise, assignment or arrangement with any creditor of any
Material Company;

 

 
(iii)  
the appointment of a liquidator (other than in respect of a solvent liquidation
of a Material Company which is not an Obligor), receiver, administrative
receiver, administrator, compulsory manager, viscount or other similar officer
in respect of any Material Company or any of its assets;

 

 
(iv)  
enforcement of any Security over any assets of any Material Company;

 

 
(v)  
declaration of "en désastre" being made in respect of any assets of any Material
Company; or

 
 
100

--------------------------------------------------------------------------------

 
 

 
(vi)  
the "bankruptcy" of a Material Company within the meaning of the Interpretation
(Jersey) Law 1954,

 
or any analogous procedure or step is taken in any jurisdiction.
 

 
(B)  
Notwithstanding paragraphs (A)(i) to (A)(v) above, an Event of Default will
occur under this Clause 28.7 only if, in the case of a petition being presented
or an application made for the appointment of a liquidator or administrator or
other similar officer, it is not discharged within 21 days.

 
28.8  
Creditors' process

 
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Material Company which has an aggregate value of not less
than US$ 10,000,000.
 
28.9  
Ownership of the Obligors

 
An Obligor (other than the Parent Company) is not or ceases to be a Subsidiary
of the Parent Company.
 
28.10  
Unlawfulness

 
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.
 
28.11  
Repudiation

 
An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
 
28.12  
Material adverse change

 

 
(A)  
A material adverse change occurs in the business, operations, assets or
financial condition of the Group, considered as a whole, which is likely to have
a material adverse effect on the ability of the Obligors, taken as a whole, or
the Parent Company to meet their respective payment obligations under this
Agreement.

 

 
(B)  
For the purpose of a determination in respect of paragraph (A) above, any
litigation, arbitration, administrative or regulatory proceedings disclosed in
the 10-Q and 10-K statements of the Parent Company most recently filed with the
SEC prior to the date of this Agreement will be considered not to have a
material adverse effect described under paragraph (A) above, and, for the
avoidance of doubt, a product coming off patent or orphan designation in the
normal course of its life cycle (including the financial effects thereof) shall
not constitute a material adverse change under this Clause 28.12.

 
 
101

--------------------------------------------------------------------------------

 
 
28.13  
Employee Plans

 
Any ERISA Event shall have occurred or Clause 27.9 (Compliance with ERISA) shall
be breached, and the liability of a US Obligor or its ERISA  Affiliates, either
individually or in the aggregate, related to such ERISA Event or breaches,
individually or when aggregated with all other ERISA Events and all other such
breaches, would have or would be reasonably expected to have a Material Adverse
Effect.
 
28.14  
Clean-up Period

 

 
(A)  
Notwithstanding any other provision of this Agreement, if, during any period
(each, a "Clean-up Period") of three months from (and including) the date on
which a member of the Group becomes the owner of record of the shares or other
assets which are the subject of any acquisition after the date of this
Agreement, any event or circumstance arises or becomes apparent which would
otherwise constitute a Default or an Event of Default (other than under Clause
28.1 (Non-payment)) (a "Clean-up Default"), that Clean-up Default will not,
during the relevant Clean-up Period:

 

 
(i)  
constitute a Default or an Event of Default (or any other actual or potential
breach of any term of this Agreement);

 

 
(ii)  
operate to prevent any Utilisation or the making of any Loan; or

 

 
(iii)  
allow any Finance Party to accelerate or take any other action contemplated by
Clause 28.15 (Acceleration) or to take any enforcement action,

 
provided that the Clean-up Default:
 

 
(a)  
is capable of remedy within the Clean-up Period and reasonable steps are taken
to remedy it;

 

 
(b)  
relates to the target company or target undertaking of that acquisition or the
Subsidiaries of such target company or target undertaking; and

 

 
(c)  
is not reasonably likely to have a Material Adverse Effect.

 
28.15  
Acceleration

 

 
(A)  
On and at any time after the occurrence of an Event of Default which is
continuing, the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Parent Company:

 

 
(i)  
cancel the Total Commitments whereupon they shall immediately be cancelled;

 

 
(ii)  
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents

 
 
102

--------------------------------------------------------------------------------

 
be immediately due and payable, whereupon they shall become immediately due and
payable; and/or
 

 
(iii)  
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Facility Agent on the instructions
of the Majority Lenders.

 

 
(B)  
If an Event of Default under Clause 28.7 (Insolvency proceedings) shall occur in
respect of any US Obligor as a result of the filing by or against such US
Obligor of a petition for relief under the United States Bankruptcy Code, then,
without notice to such US Obligor or any other act by the Facility Agent or any
other person, the Loans to such US Obligor, interest thereon and all other
amounts owed by such US Obligor under the Finance Documents shall become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived.

 
 
103

--------------------------------------------------------------------------------

 
 
SECTION 9
CHANGES TO PARTIES
 
29.  
CHANGES TO THE LENDERS

 
29.1  
Assignments and transfers by the Lenders

 

 
(A)  
Subject to this Clause 29, a Lender (the "Existing Lender") may:

 

 
(i)  
assign any of its rights; or

 

 
(ii)  
transfer by novation any of its rights and obligations (provided any such
transfer is pro rata to such Existing Lender's participations in outstanding
Loans and Commitments),

 
only to another bank or financial institution which is a Qualifying Bank (the
"New Lender"), and provided that:
 

 
(1)  
any Revolving Lender which transfers all or any part of its Revolving Commitment
shall in addition transfer or procure its Affiliate to transfer, as the case may
be, a pro rata proportion of its or its Affiliate's Swingline Commitment (if
any); and

 

 
(2)  
any Swingline Lender which transfers all or any part of its Available Swingline
Commitment shall in addition transfer or procure its Affiliate to transfer, as
the case may be, a pro rata portion of its or its Affiliate's Revolving
Commitment (if any).

 

 
(B)  
A Lender may not enter into a Restricted Sub-Participation, unless that
Restricted Sub-Participation:

 

 
(i)  
is entered into only with another bank or financial institution which is a
Qualifying Bank; and

 

 
(ii)  
complies with the requirements set out in Clause 29.10 (Restricted
Sub-Participation).

 
29.2  
Conditions of assignment or transfer

 

 
(A)  
A transfer of part of a Commitment or the rights and obligations under this
Agreement by an Existing Lender must be in a minimum amount of US$ 10,000,000.

 

 
(B)  
The consent of the Parent Company is required for an assignment or transfer by
an Existing Lender, unless:

 

 
(i)  
the assignment or transfer is to another Lender or an Affiliate of a Lender; or

 
 
104

--------------------------------------------------------------------------------

 
 

 
(ii)  
at the time of the assignment or transfer, an Event of Default has occurred and
is continuing.

 
 
(C)
(i)
The consent of the Parent Company to an assignment or transfer must not be
unreasonably withheld or delayed.  For the avoidance of doubt, it shall not be
unreasonable for the Parent Company to withhold its consent in the event the New
Lender is not an Acceptable Bank.

 

 
(ii)  
The Parent Company may request from a prospective New Lender a copy of a tax
ruling confirmation of the Swiss Federal Tax Administration obtained by the New
Lender in connection with the proposed assignment or transfer of rights and/or
obligations under this Agreement if the Parent Company believes (acting
reasonably) that the representation in paragraph 6 of the Transfer Certificate
or the analogous representation in an Assignment Agreement or Increase
Confirmation, as applicable, is not accurate.

 

 
(iii)  
The Parent Company will be deemed to have given its consent ten Business Days
after the Existing Lender has requested it unless consent is expressly refused
by the Parent Company within that time.

 

 
(D)  
In the event an Existing Lender enters into an assignment or transfer without
the consent of the Parent Company (if required pursuant to paragraph (B) above),
such assignment or transfer shall be void and not be valid and effective towards
the other Finance Parties and the Obligors (including any Swiss Obligor).

 

 
(E)  
An assignment will be effective only on:

 

 
(i)  
receipt by the Facility Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Facility Agent) that the New Lender will
assume the same obligations to the other Finance Parties as it would have been
under if it was an Original Lender;

 

 
(ii)  
performance by the relevant Agent of all "know your customer" or other checks
relating to any person that it is required to carry out in relation to such
assignment to a New Lender, the completion of which that Agent shall promptly
notify to the Existing Lender and the New Lender;

 

 
(iii)  
entry by the New Lender into a Confidentiality Undertaking with the Parent
Company; and

 

 
(iv)  
the New Lender making a representation in the Assignment Agreement that it is a
Qualifying Bank.

 

 
(F)  
A transfer will be effective only if the procedure set out in Clause 29.5
(Procedure for transfer) is complied with and if the New Lender has, prior to
the Transfer Date, entered into a Confidentiality Undertaking with the Parent
Company and if the New Lender makes the representation in the Transfer
Certificate that it is a Qualifying Bank.

 
 
105

--------------------------------------------------------------------------------

 
 

 
(G)  
If:

 

 
(i)  
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

 
(ii)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment (or increased
payment) to the New Lender or Lender acting through its new Facility Office
under Clause 14.5 (Minimum interest) or Clause 18 (Tax gross-up and indemnities)
or Clause 19 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is entitled
to receive payment (or increased payment) under those Clauses only to the same
extent as the Existing Lender or Lender acting through its previous Facility
Office would have been if the assignment, transfer or change had not occurred.
 
29.3  
Assignment or transfer fee

 
The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of US$ 3,000.
 
29.4  
Limitation of responsibility of Existing Lenders

 

 
(A)  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

 
(i)  
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

 
(ii)  
the financial condition of any Obligor;

 

 
(iii)  
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

 
(iv)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 

 
(B)  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

 
(i)  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 
 
106

--------------------------------------------------------------------------------

 
 

 
(ii)  
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

 
(C)  
Nothing in any Finance Document obliges an Existing Lender to:

 

 
(i)  
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 29 (Changes to Lenders); or

 

 
(ii)  
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 
29.5  
Procedure for transfer

 

 
(A)  
Subject to the conditions set out in Clause 29.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (C) below when the
Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Facility Agent
shall, subject to paragraph (B) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.

 

 
(B)  
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is reasonably
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.

 

 
(C)  
Subject to Clause 29.9 (Pro rata interest settlement), on the Transfer Date:

 

 
(i)  
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the "Discharged Rights and Obligations");

 

 
(ii)  
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

 
(iii)  
the Facility Agent, the Arrangers, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations

 
 
107

--------------------------------------------------------------------------------

 
 
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Facility Agent, the
Arrangers and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and
 

 
(iv)  
the New Lender shall become a Party as a "Lender".

 
29.6  
Procedure for assignment

 

 
(A)  
Subject to the conditions set out in Clause 29.2 (Conditions of assignment or
transfer) an assignment may be effected in accordance with paragraph (C) below
when the Facility Agent executes an otherwise duly completed Assignment
Agreement delivered to it by the Existing Lender and the New Lender. The
Facility Agent shall, subject to paragraph (B) below, as soon as reasonably
practicable after receipt by it of a duly completed Assignment Agreement
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Assignment
Agreement

 

 
(B)  
The Facility Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations in relation to the assignment to such New Lender

 

 
(C)  
Subject to Clause 29.9 (Pro rata interest settlement), on the Transfer Date:

 

 
(i)  
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement

 

 
(ii)  
the Existing Lender will be released by each Obligor and the other Finance
Parties from the obligations owed by it (the "Relevant Obligations") and
expressed to be the subject of the release in the Assignment Agreement; and

 

 
(iii)  
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 

 
(D)  
Lenders may utilise procedures other than those set out in this Clause 29.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 29.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 29.2
(Conditions of assignment or transfer).

 
29.7  
Copy of Assignment Agreement, Transfer Certificate, Increase Confirmation to

 
 
108

--------------------------------------------------------------------------------

 
 
Parent Company
 
The Facility Agent shall, as soon as reasonably practicable after it has
executed an Assignment Agreement, Transfer Certificate or Increase Confirmation,
send to the Parent Company (for itself and on behalf of each Obligor) a copy
thereof.
 
29.8  
Security over Lenders' rights

 
In addition to the other rights provided to Lenders under this Clause 29
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time charge, assign or otherwise create
Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender
including, without limitation:
 

 
(A)  
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank or any government authority, department or agency,
including HM Treasury; and

 

 
(B)  
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 
except that no such charge, assignment or Security shall:
 

 
(i)  
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

 

 
(ii)  
require any payments to be made by an Obligor other than or in excess of or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 
29.9  
Pro rata interest settlement

 
If the Facility Agent has notified the Lenders and the Parent Company that it is
able to distribute interest payments on a pro rata basis to Existing Lenders and
New Lenders then in respect of any transfer pursuant to Clause 29.5 (Procedure
for transfer) or any assignment pursuant to Clause 29.6 (Procedure for
assignment) the Transfer Date of which, in each case, is after the date of such
notification and is not on the last day of an Interest Period):
 

 
(A)  
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period

 
 
109

--------------------------------------------------------------------------------

 
 
(or, if the Interest Period is longer than six Months, on the next of the dates
which falls at six Monthly intervals after the first day of that Interest
Period); and
 

 
(B)  
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

 

 
(i)  
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 

 
(ii)  
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 29.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 
29.10  
Restricted Sub-Participation

 

 
(A)  
A Lender that enters into a Restricted Sub-Participation shall ensure that the
terms of such sub-participation agreement:

 

 
(i)  
include a representation from the sub-participant that it is a Qualifying Bank;

 

 
(ii)  
prohibit the new sub-participant from entering into a further assignment,
transfer or sub-participation agreement with a Non-Qualifying Bank in relation
to its rights agreed to between the Existing Lender and itself under the
Restricted Sub-Participation;

 

 
(iii)  
oblige the sub-participant, in respect of any further assignment, transfer or
sub-participation, to include a term identical to the provisions of this Clause
29.10 mutatis mutandis including a requirement that any further sub-participant,
assignee or grantee shall agree to the same undertaking, mutatis mutandis; and

 

 
(iv)  
ensure that the identity of such sub-participant is permitted to be disclosed to
the Swiss Federal Tax Administration by the Swiss Obligor (if so requested by
the Swiss Federal Tax Administration).

 

 
(B)  
For the avoidance of doubt, nothing in this Agreement shall restrict
Non-Restricted Sub-Participations.

 
30.  
CHANGES TO THE OBLIGORS

 
30.1  
Assignment and transfers by Obligors

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
 
30.2  
Additional Borrowers

 

 
(A)  
Subject to compliance with the provisions of paragraphs (C) and (D) of Clause
25.6 ("Know your customer" checks), the Parent Company may request that any

 
 
110

--------------------------------------------------------------------------------

 
 
of its Subsidiaries becomes an Additional Borrower. That Subsidiary shall become
an Additional Borrower if:
 

 
(i)  
all the Lenders approve the addition of that Subsidiary (which approval is not
to be unreasonably withheld) other than in the case of a Subsidiary incorporated
in the United Kingdom or the United States of America, in which case no approval
by the Lenders is required;

 

 
(ii)  
the Parent Company delivers to the Facility Agent a duly completed and executed
Accession Letter;

 

 
(iii)  
the Parent Company confirms that no Default is continuing or will occur as a
result of that Subsidiary becoming an Additional Borrower; and

 

 
(iv)  
the Facility Agent has received all of the documents and other evidence listed
in Part II of Schedule 2 (Conditions precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Facility Agent, acting
reasonably.

 

 
(B)  
The Facility Agent shall notify the Parent Company and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

 
30.3  
Resignation of a Borrower

 

 
(A)  
The Parent Company may request that a Borrower (other than the Parent Company)
ceases to be a Borrower by delivering to the Facility Agent a Resignation
Letter.

 

 
(B)  
The Facility Agent shall accept a Resignation Letter and notify the Parent
Company and the Lenders of its acceptance if:

 

 
(i)  
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 

 
(ii)  
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

 
whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.
 

 
(C)  
Upon becoming an Additional Borrower, that Subsidiary shall make any filings
(and provide copies of such filings) as required by, and in accordance with,
Clause 18.2 (Tax gross up).

 
 
111

--------------------------------------------------------------------------------

 
 
30.4  
Additional Guarantors

 

 
(A)  
Subject to compliance with the provisions of paragraphs (C) and (D) of Clause
25.6 ("Know your customer" checks), the Parent Company may request that any of
its Subsidiaries or, in the case of any Newco Scheme, the proposed Top Newco,
become an Additional Guarantor. That Subsidiary or, as the case may be, Top
Newco, shall become an Additional Guarantor if:

 

 
(i)  
the Parent Company delivers to the Facility Agent a duly completed and executed
Accession Letter; and

 

 
(ii)  
the Facility Agent has received all of the documents and other evidence listed
in Part III of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance reasonably satisfactory to the Facility
Agent.

 

 
(B)  
The Facility Agent shall notify the Parent Company and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it,
acting reasonably) all the documents and other evidence listed in Part II of
Schedule 2 (Conditions precedent).

 
30.5  
Repetition of representations

 
Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary or, as the case may be, Top Newco, that the Repeating Representations
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.
 
30.6  
Resignation of a Guarantor

 

 
(A)  
The Parent Company may request that a Guarantor (other than the Parent Company)
ceases to be a Guarantor by delivering to the Facility Agent a Resignation
Letter.

 

 
(B)  
The Facility Agent shall accept a Resignation Letter (whereupon that company
shall cease to be a Guarantor and shall have no further rights or obligations as
a Guarantor under the Finance Documents) and notify the Parent Company and the
Lenders of its acceptance if:

 

 
(i)  
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 

 
(ii)  
all the Lenders have consented to the Parent Company's request.

 
 
112

--------------------------------------------------------------------------------

 
 
 
 
SECTION 10
THE FINANCE PARTIES
 
31.  
ROLE OF THE AGENTS AND THE ARRANGERS

 
31.1  
Appointment of the Agents

 

 
(A)  
Each other Finance Party appoints each of the Agents to act as its agent under
and in connection with the Finance Documents.

 

 
(B)  
Each other Finance Party authorises each Agent to exercise the rights, powers,
authorities and discretions specifically given to that Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 
31.2  
Duties of the Agents

 

 
(A)  
An Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to such Agent for that Party by any other Party.

 

 
(B)  
Without prejudice to Clause 29.7 (Copy of Assignment Agreement, Transfer
Certificate, Increase Confirmation to Parent Company), paragraph (A) above shall
not apply to any Assignment Agreement, Transfer Certificate or Increase
Confirmation.

 

 
(C)  
Except where a Finance Document specifically provides otherwise, an Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

 
(D)  
If an Agent receives notice from a Party referring to this Agreement, describing
a Default and stating that the circumstance described is a Default, it shall
promptly notify the other Finance Parties.

 

 
(E)  
If an Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agents or the
Arrangers) under this Agreement it shall promptly notify the other Finance
Parties.

 

 
(F)  
Each Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

 
31.3  
Role of the Arrangers

 
Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.
 
 
113

--------------------------------------------------------------------------------

 
 
31.4  
No fiduciary duties

 

 
(A)  
Nothing in this Agreement constitutes any Agent or Arranger as a trustee or
fiduciary of any other person.

 

 
(B)  
Neither an Agent nor an Arranger shall be bound to account to any Lender for any
sum or the profit element of any sum received by it for its own account.

 
31.5  
Business with the Group

 
An Agent or Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
 
31.6  
Rights and discretions of the Agents

 

 
(A)  
An Agent may rely on:

 

 
(i)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 

 
(ii)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 

 
(B)  
An Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

 
(i)  
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));

 

 
(ii)  
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 

 
(iii)  
any notice or request made by the Parent Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 

 
(C)  
An Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.

 

 
(D)  
An Agent may act in relation to the Finance Documents through its personnel and
agents.

 

 
(E)  
An Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

 

 
(F)  
Without prejudice to the generality of paragraph (E) above, the Facility Agent
may disclose the identity of a Defaulting Lender to the other Finance Parties
and the Parent Company and shall disclose the same upon the written request of
the Parent Company or the Majority Lenders.

 
 
114

--------------------------------------------------------------------------------

 
 

 
(G)  
Notwithstanding any other provision of any Finance Document to the contrary,
neither an Agent nor an Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 

 
(H)  
Without prejudice to paragraph (B)(iii) of Clause 16.2 (Market disruption), an
Agent is not obliged to disclose to any Finance Party any details of the rate
notified to the Facility Agent by any Lender for the purpose of paragraph
(A)(ii) of Clause 16.2 (Market disruption) or the identity of such Lender.

 
31.7  
Majority Lenders' instructions

 

 
(A)  
Unless a contrary indication appears in a Finance Document, each Agent shall

 

 
(i)  
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent); and

 

 
(ii)  
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

 

 
(B)  
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 

 
(C)  
An Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with an
amount in respect of any associated VAT) which it may incur in complying with
the instructions.

 

 
(D)  
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), each Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.

 

 
(E)  
An Agent is not authorised to act on behalf of a Lender (without first obtaining
that Lender's consent) in any legal or arbitration proceedings relating to any
Finance Document.

 
31.8  
Responsibility for documentation

 
Neither an Agent nor an Arranger:
 

 
(A)  
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by an Agent, an Arranger, an Obligor or any
other person given in or in connection with any Finance Document;

 

 
(B)  
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document

 
 
115

--------------------------------------------------------------------------------

 
 
entered into, made or executed in anticipation of or in connection with any
Finance Document; or
 

 
(C)  
is responsible for any determination as to whether any information provided or
to be provided to any Finance Party is non-public information the use of which
may be regulated or prohibited by applicable law or regulation relating to
insider dealing or otherwise.

 
31.9  
Exclusion of liability

 

 
(A)  
Without limiting paragraph (B) below, an Agent will not be liable for any action
taken by it under or in connection with any Finance Document, unless directly
caused by its gross negligence or wilful misconduct.

 

 
(B)  
No Party (other than an Agent) may take any proceedings against any officer,
employee or agent of an Agent in respect of any claim it might have against such
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of an Agent may rely on this paragraph (B) subject to Clause 1.4 (Third party
rights) and the provisions of the Third Parties Act.

 

 
(C)  
No Agent will be liable for any delay (or any related consequences) in crediting
an account with an amount required under the Finance Documents to be paid by an
Agent if such Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by such Agent for that purpose.

 

 
(D)  
Nothing in this Agreement shall oblige an Agent or Arranger to carry out any
"know your customer" or other checks in relation to any person on behalf of any
Lender and each Lender confirms to the Agents and the Arrangers that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agents or
the Arrangers.

 
31.10  
Lenders' indemnity to the Agents

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Agent, within three
Business Days of demand, against any cost, loss or liability incurred by that
Agent (otherwise than by reason of that Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless such Agent
has been reimbursed by an Obligor pursuant to a Finance Document).
 
 
116

--------------------------------------------------------------------------------

 
 
31.11  
Resignation of an Agent

 

 
(A)  
An Agent may resign and appoint one of its Affiliates as successor by giving
notice to the other Finance Parties and the Parent Company.

 

 
(B)  
Alternatively an Agent may resign by giving notice to the other Finance Parties
and the Parent Company, in which case the Majority Lenders (after consultation
with the Parent Company) may appoint a successor Agent.

 

 
(C)  
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (B) above within 30 days after notice of resignation was given, the
retiring Agent (after consultation with the Parent Company) may appoint a
successor Agent.

 

 
(D)  
A retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

 
(E)  
An Agent's resignation notice shall only take effect upon the appointment of a
successor.

 

 
(F)  
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 31. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 
31.12  
Replacement of an Agent

 

 
(A)  
After consultation with the Parent Company, the Majority Lenders may, by giving
30 days' notice to the relevant Agent (and, if different, the Facility Agent)
(or, at any time such Agent is an Impaired Agent, by giving any shorter notice
determined by the Majority Lenders) replace any Agent by appointing a successor
Agent (acting through an office in the United Kingdom).

 

 
(B)  
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as an Agent
under the Finance Documents.

 

 
(C)  
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 31 (Role of the Agents and the Arrangers) (and any agency fees for
the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date).

 
 
117

--------------------------------------------------------------------------------

 
 

 
(D)  
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 
31.13  
Confidentiality

 

 
(A)  
In acting as agent for the Finance Parties, each Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

 
(B)  
If information is received by another division or department of an Agent, it may
be treated as confidential to that division or department and the relevant Agent
shall not be deemed to have notice of it.

 
31.14  
Relationship with the Lenders

 

 
(A)  
Subject to Clause 29.9 (Pro rata interest settlement), and without prejudice to
Clause 31.19 (The Register), each Agent may treat the person shown in the
Facility Agent's record (including, for the avoidance of doubt, the Register) as
Lender at the opening of business (in the place of the Facility Agent's
principal office as notified to the Finance Parties from time to time) as the
Lender acting through its Facility Office:

 

 
(i)  
entitled to or liable for any payment due under any Finance Document on that
day; and

 

 
(ii)  
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day.

 

 
(B)  
Each Lender shall supply the Facility Agent with any information required by the
Facility Agent in order to calculate the Mandatory Cost in accordance with
Schedule 4 (Mandatory Cost formulae).

 

 
(C)  
Without prejudice to Clause 31.19 (The Register), any Lender may by notice to
the Facility Agent appoint a person to receive on its behalf all notices,
communications, information and documents to be made or despatched to that
Lender under the Finance Documents. Such notice shall contain the address, fax
number and (where communication by electronic mail or other electronic means is
permitted under Clause 36.6 (Electronic communication)) electronic mail address
and/or any other information required to enable the sending and receipt of
information by that means (and, in each case, the department or officer, if any,
for whose attention communication is to be made) and be treated as a
notification of a substitute address, fax number, electronic mail address,
department and officer by that Lender for the purposes of Clause 36.2
(Addresses) and paragraph (A)(iii) of Clause 36.6 (Electronic communication) and
the Facility Agent shall be entitled to treat such person as the person entitled
to receive all such notices, communications, information and documents as though
that person were that Lender.

 
 
118

--------------------------------------------------------------------------------

 
 
31.15  
Credit appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each Agent and Arranger that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:
 

 
(A)  
the financial condition, status and nature of each member of the Group;

 

 
(B)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

 
(C)  
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

 
(D)  
the adequacy, accuracy and/or completeness of any information provided by an
Agent, any other Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

 
31.16  
Reference Banks

 
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Parent Company) appoint another Lender or an Affiliate of
a Lender to replace that Reference Bank.
 
31.17  
Agents' management time

 
Any amount payable to an Agent under Clause 20.3 (Indemnity to the Facility
Agent), Clause 22 (Costs and expenses) and Clause 31.10 (Lenders' indemnity to
the Agents) shall include the cost of utilising such Agent's extraordinary
management time or other extraordinary resources not contemplated at the date of
this Agreement (in connection with any Default, any request for or granting of a
waiver or consent, or amendment to a Finance Document or the preservation or
enforcement of any right arising under the Finance Documents) and will be
calculated on the basis of such reasonable daily or hourly rates as such Agent
may notify to the Parent Company and the Lenders, and is in addition to any fee
paid or payable to such Agent under Clause 17 (Fees).
 
 
119

--------------------------------------------------------------------------------

 
 
31.18  
Deduction from amounts payable by the Agents

 
If any Party owes an amount to an Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which an Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
 
31.19  
The Register

 
The Facility Agent, acting for these purposes solely as an agent of the
Borrowers, will maintain (and make available for inspection by the Obligors and
the Lenders upon reasonable prior notice at reasonable times) a register for the
recordation of, and will record, the names and addresses of the Lenders and the
respective amounts of the Commitments and Loans of each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive and binding,
absent manifest error, for all purposes and the Obligors, each Agent, the
Lenders and each other Finance Party shall treat each person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.
 
31.20  
USA Patriot Act

 
Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act, such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identity such Obligor in accordance with the USA Patriot Act.
 
32.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
No provision of this Agreement will:
 

 
(A)  
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 

 
(B)  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

 
(C)  
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.

 
 
120

--------------------------------------------------------------------------------

 
 
33.  
SHARING AMONG THE FINANCE PARTIES

 
33.1  
Payments to Finance Parties

 
If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 34 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
 

 
(A)  
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the relevant Agent;

 

 
(B)  
that Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 34 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

 
(C)  
the Recovering Finance Party shall, within three Business Days of demand by that
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 34.6 (Partial payments).

 
33.2  
Redistribution of payments

 
The relevant Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 34.6 (Partial payments).
 
33.3  
Recovering Finance Party's rights

 

 
(A)  
On a distribution by an Agent under Clause 33.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

 

 
(B)  
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (A) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 
33.4  
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 

 
(A)  
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 33.2 (Redistribution of payments) shall, upon request of the
relevant Agent, pay to that Agent for the account of that Recovering Finance
Party an amount equal to the appropriate part of its share

 
 
121

--------------------------------------------------------------------------------

 
 
of the Sharing Payment (together with an amount as is necessary to reimburse
that Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and
 

 
(B)  
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 
33.5  
Exceptions

 

 
(A)  
This Clause 33 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

 
(B)  
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings if:

 

 
(i)  
it notified that other Finance Party of the legal or arbitration proceedings;
and

 

 
(ii)  
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
 
122

--------------------------------------------------------------------------------

 
 
SECTION 11
ADMINISTRATION
 
34.  
PAYMENT MECHANICS

 
34.1  
Payments to each Agent

 

 
(A)  
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
relevant Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the relevant
Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 

 
(B)  
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the relevant
Agent specifies.

 
34.2  
Distributions by an Agent

 
Each payment received by an Agent under the Finance Documents for another Party
shall, subject to Clause 34.3 (Distributions to an Obligor), Clause 34.4
(Clawback) and Clause 31.18 (Deduction from amounts payable by the Agents) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
 
34.3  
Distributions to an Obligor

 
An Agent may (with the consent of the Obligor or in accordance with Clause 35
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 
34.4  
Clawback

 

 
(A)  
Where a sum is to be paid to an Agent under the Finance Documents for another
Party, an Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

 
(B)  
If an Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on

 
 
123

--------------------------------------------------------------------------------

 
 
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds. that amount from the date
of payment to the date of receipt by the Agent, calculated by the Agent to
reflect its cost of funds.
 
34.5  
Impaired Agent

 

 
(A)  
If, at any time, an Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents (the "Paying
Party") to that Agent in accordance with Clause 34.1 (Payments to each Agent)
may instead either pay that amount direct to the required recipient or pay that
amount to an interest-bearing account held with an Acceptable Bank and in
relation to which no Insolvency Event has occurred and is continuing, in the
name of the Obligor or the Lender making the payment and designated as a trust
account for the benefit of the Party or Parties beneficially entitled to that
payment under the Finance Documents (the "Recipient Party" or "Recipient
Parties"). In each case such payments must be made on the due date for payment
under the Finance Documents.

 

 
(B)  
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Parties pro rata to their respective
entitlements.

 

 
(C)  
A Party which has made a payment in accordance with this Clause 34.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

 

 
(D)  
If a Lender makes a payment into a trust account pursuant to paragraph (A) above
to which an Obligor is beneficially entitled, the Lender shall promptly notify
the Parent Company.  Promptly upon request by the relevant Obligor, and to the
extent that it has been provided with the necessary information by that Obligor,
the Lender shall give all requisite instructions to the bank with whom the trust
account is held to transfer the amount (together with any accrued interest) to
the relevant Obligor.

 

 
(E)  
Promptly upon the appointment of a successor Agent in accordance with Clause
31.12 (Replacement of an Agent), and without prejudice to paragraph (D)  above,
each Paying Party shall give all requisite instructions to the bank with whom
the trust account is held to transfer the amount (together with any accrued
interest) to the successor Agent for distribution to the Recipient Parties in
accordance with Clause 34.2 (Distributions by an Agent).

 
34.6  
Partial payments

 

 
(A)  
If an Agent receives a payment that is insufficient to discharge all the amounts
then due and payable by an Obligor under the Finance Documents, the Agent shall
apply that payment towards the obligations of that Obligor under the Finance
Documents in the following order:

 

 
(i)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
each Agent and Arranger under the Finance Documents;

 
 
124

--------------------------------------------------------------------------------

 
 
 

 
(ii)  
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

 
(iii)  
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 

 
(iv)  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

 
(B)  
An Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (A)(i) to (A)(iv) above.

 

 
(C)  
Paragraphs (A) and (B) above will override any appropriation made by an Obligor.

 
34.7  
No set-off by Obligors

 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
34.8  
Business Days

 

 
(A)  
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

 
(B)  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
34.9  
Currency of account

 

 
(A)  
Subject to paragraphs (B) to (E) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 

 
(B)  
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

 

 
(C)  
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

 
(D)  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

 
(E)  
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 
 
125

--------------------------------------------------------------------------------

 
 
34.10  
Change of currency

 

 
(A)  
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

 
(i)  
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Facility Agent (after consultation with the Parent Company); and

 

 
(ii)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

 

 
(B)  
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (acting reasonably and after consultation with the
Parent Company) specifies to be necessary, be amended to comply with any
generally accepted conventions and market practice in the Relevant Interbank
Market and otherwise to reflect the change in currency.

 
35.  
SET-OFF

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 
36.  
NOTICES

 
36.1  
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
36.2  
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 

 
(A)  
in the case of the Parent Company, the Obligors' Agent and each other Original
Obligor, that identified with its name below;

 

 
(B)  
in the case of each Original Lender, that identified with its name below;

 
 
126

--------------------------------------------------------------------------------

 
 

 
(C)  
in the case of each other Lender and any other Obligor, that notified in writing
to the Facility Agent on or prior to the date on which it becomes a Party; and

 

 
(D)  
in the case of an Agent, that identified with its name below,

 
or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days' notice.
 
36.3  
Delivery

 

 
(A)  
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 

 
(i)  
if by way of fax, when received in legible form; or

 

 
(ii)  
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 36.2 (Addresses), if addressed to that department
or officer.
 

 
(B)  
Any communication or document to be made or delivered to an Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent's signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

 
(C)  
All notices from or to an Obligor shall be sent through an Agent.

 

 
(D)  
Any communication or document made or delivered to the Parent Company in
accordance with this Clause 36 (Notices) will be deemed to have been made or
delivered to each of the Obligors.

 
36.4  
Notification of address and fax number

 
Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 36.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.
 
36.5  
Communication when an Agent is an Impaired Agent

 
If an Agent is an Impaired Agent the Parties may, instead of communicating with
each other through such Agent (if and to the extent that the same is required
pursuant to the terms of this Agreement), communicate with each other directly
and (while such Agent is an Impaired Agent) all the provisions of the Finance
Documents which require communications to be made or notices to be given to or
by such Agent shall be varied so that communications may be made and notices
given to or by the relevant Parties
 
 
127

--------------------------------------------------------------------------------

 
 
directly. This provision shall not operate after a replacement Agent has been
appointed unless such replacement Agent becomes an Impaired Agent.
 
36.6  
Electronic communication

 

 
(A)  
Any communication to be made between an Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if that Agent and the relevant Lender:

 

 
(i)  
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

 
(ii)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 

 
(iii)  
notify each other of any change to their address or any other such information
supplied by them.

 

 
(B)  
Any electronic communication made between an Agent and a Lender will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to that Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.

 
36.7  
English language

 

 
(A)  
Any notice given under or in connection with any Finance Document must be in
English.

 

 
(B)  
All other documents provided under or in connection with any Finance Document
must be:

 

 
(i)  
in English; or

 

 
(ii)  
if not in English, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 
37.  
CALCULATIONS AND CERTIFICATES

 
37.1  
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
 
128

--------------------------------------------------------------------------------

 
 
37.2  
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.
 
37.3  
Day count convention

 
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
38.  
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
39.  
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
 
40.  
AMENDMENTS AND WAIVERS

 
40.1  
Required consents

 

 
(A)  
Subject to Clause 40.2 (Exceptions) and Clause 40.4 (Exclusion of Commitments of
Defaulting Lender) any term of the Finance Documents may be amended or waived
only with the consent of the Majority Lenders and the Obligors and any such
amendment or waiver will be binding on all Parties.

 

 
(B)  
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 40 (Amendments and waivers).

 
40.2  
Exceptions

 

 
(A)  
An amendment or waiver that has the effect of changing or which relates to:

 

 
(i)  
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 

 
(ii)  
an extension to the date of payment of any amount under the Finance Documents;

 
 
129

--------------------------------------------------------------------------------

 
 

 
(iii)  
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

 
(iv)  
an increase in or an extension of any Commitment;

 

 
(v)  
a change to the Borrowers or Guarantors other than in accordance with Clause 30
(Changes to the Obligors);

 

 
(vi)  
any provision which expressly requires the consent of all the Lenders;

 

 
(vii)  
Clause 2.3 (Finance Parties' rights and obligations), Clause 29 (Changes to the
Lenders) or this Clause 40 (Amendments and waivers); or

 

 
(viii)  
the nature or scope of the guarantee and indemnity granted by the Parent Company
(and any Newco, if applicable) under Clause 23 (Guarantee and indemnity).

 
shall not be made without the prior consent of all the Lenders. This provision
is subject to Clause 40.3 (Disenfranchisement of Defaulting Lenders) and Clause
40.4 (Exclusion of Commitments of Defaulting Lender).
 

 
(B)  
An amendment or waiver which relates to the rights or obligations of an Agent or
Arranger may not be effected without the consent of that Agent or Arranger.

 
40.3  
Disenfranchisement of Defaulting Lenders

 

 
(A)  
Subject to paragraph (C) below, for so long as a Defaulting Lender has any
Available Commitment, in ascertaining the Majority Lenders or whether any given
percentage (including, without limitation, unanimity) of the Total Commitments
or whether the approval of all Lenders has been obtained in relation to any
request for a consent, waiver, amendment or other vote under the Finance
Documents:

 

 
(i)  
that Defaulting Lender's Commitments will be reduced by the amount of its
Available Commitments; and

 

 
(ii)  
that Defaulting Lender will not be treated as a Lender for the purposes of
paragraph (A) of Clause 40.2 (Exceptions) if it has no participation in an
outstanding Loan.

 

 
(B)  
Subject to paragraph (C) below, for the purposes of this Clause 40.3, the
Facility Agent may assume that the following Lenders are Defaulting Lenders:

 

 
(i)  
any Lender which has notified any Agent that it has become a Defaulting Lender;

 

 
(ii)  
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
"Defaulting Lender" has occurred,

 
 
130

--------------------------------------------------------------------------------

 
 
unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.
 

 
(C)  
For the avoidance of doubt nothing in this Clause 40.3 or otherwise shall
relieve, reduce or affect any obligation of a Defaulting Lender under Clauses
7.3 (Repayment) or 33 (Sharing among the Finance Parties) or any other
obligation owed by such Defaulting Lender to a Finance Party and the
Commitments, and participations in any Loan, of a Defaulting Lender shall not be
reduced or excluded for the purposes of any calculation to that extent.

 
40.4  
Exclusion of Commitments of Defaulting Lender

 
Subject to paragraph (C) of Clause 40.3 (Disenfranchisement of Defaulting
Lenders), if any Defaulting Lender fails to respond to a request for a consent,
waiver, amendment of or in relation to any of the terms of any Finance Document
or other vote of Lenders under this Agreement within five Business Days (or any
longer period for response expressly stipulated by the Parent Company in or in
relation to the relevant consent, waiver or amendment request ) of that request
being made:
 

 
(A)  
its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of the Total
Commitments has been obtained to approve that request; and

 

 
(B)  
it will not count as a Lender for the purposes of Clause 40.2 (Exceptions).

 
40.5  
Replacement of Defaulting Lender

 

 
(A)  
The Parent Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving not less than five Business Days' prior written
notice to the Facility Agent and such Lender:

 

 
(i)  
replace such Lender (and, as applicable, any Affiliate of that Lender which is a
Swingline Lender) by requiring such Lender to (and to the extent permitted by
law such Lender shall) transfer (and, as applicable, procure the transfer of)
pursuant to and in accordance with Clause 29 (Changes to the Lenders) all (and
not part only) of its rights and obligations (and, as applicable, the rights and
obligations of any Affiliate of that Lender which is a Swingline Lender) under
this Agreement;

 

 
(ii)  
require such Lender to (and to the extent permitted by law such Lender shall)
transfer (and, as applicable, procure the transfer of) pursuant to Clause 29
(Changes to the Lenders) all (and not part only) of the undrawn Revolving
Facility Commitment of the Lender, including for the avoidance of doubt any
undrawn Swingline Commitment of that Lender and (as applicable) of any Affiliate
of that Lender which is a Swingline Lender; or

 
 
131

--------------------------------------------------------------------------------

 
 

 
(iii)  
require such Lender to (and to the extent permitted by law such Lender shall)
transfer (and, as applicable, procure the transfer of) pursuant to Clause 29
(Changes to the Lenders) all (and not part only) of its rights and obligations
in respect of the Revolving Facility, including for the avoidance of doubt the
Swingline Facility, and (as applicable) the rights and obligations of any
Affiliate of that Lender which is a Swingline Lender in respect of the Swingline
Facility,

 
to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Parent Company, and which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender (and, as applicable, its Affiliate which
is a Swingline Lender) in accordance with Clause 29 (Changes to the Lenders) for
a purchase price in cash payable at the time of transfer equal to the
outstanding principal amount of such Lender's (and, as applicable, its
Affiliate's which is a Swingline Lender) participation in the outstanding
Utilisations and all accrued interest (to the extent that the Facility Agent has
not given a notification under Clause 29.9 (Pro-rata interest settlement) Break
Costs and other amounts payable thereto under the Finance Documents, or such
other purchase price as may be agreed by the Defaulting Lender with the
Replacement Lender and the Parent Company.
 

 
(B)  
Each Lender hereby instructs the Facility Agent to execute on its behalf any
Transfer Certificate which is required to give effect to the terms of this
Clause if that Lender is a Defaulting Lender due to the occurrence of an
Insolvency Event.

 

 
(C)  
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

 

 
(i)  
the Parent Company shall have no right to replace an Agent;

 

 
(ii)  
neither an Agent nor the Defaulting Lender shall have any obligation to the
Parent Company to find a Replacement Lender; and

 

 
(iii)  
in no event shall the Defaulting Lender (or, as applicable, its Affiliate which
is a Swingline Lender) be required to pay or surrender to such Replacement
Lender any of the fees received by the Defaulting Lender (or, as applicable, its
Affiliate which is a Swingline Lender) pursuant to the Finance Documents.

 
40.6  
Replacement of Non-Consenting Lender

 

 
(A)  
If at any time any Lender becomes a Non-Consenting Lender (as defined in
paragraph (C) below), then the Parent Company may, on five Business Days prior
written notice to the Facility Agent and such Lender:

 

 
(i)  
cancel the Commitment of the Non-Consenting Lender at the next interest payment
or rollover date; or

 
 
132

--------------------------------------------------------------------------------

 
 

 
(ii)  
require such Lender to (and such Lender shall) transfer pursuant to Clause 29
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to another Lender (a "Replacement Lender") which confirms
its willingness to assume and does assume all the obligations of the
transferring Lender (including the assumption of the transferring Lender's
participations on the same basis as the transferring Lender) in accordance with
Clause 29 (Changes to the Lenders) for a purchase price in cash payable at the
time of transfer equal to the outstanding principal amount of such Lender's
participation in the outstanding Utilisations and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 

 
(B)  
The replacement of a Lender pursuant to this Clause 40.6 shall be subject to the
following conditions:

 

 
(i)  
the Parent Company shall have no right to replace the Facility Agent;

 

 
(ii)  
neither the Facility Agent nor the Lender shall have any obligation to the
Parent Company to find a Replacement Lender;

 

 
(iii)  
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than ten Business Days after the date the Non-Consenting
Lender notifies the Parent Company and the Facility Agent of its failure or
refusal to agree to any consent, waiver or amendment to the Finance Documents
requested by the Parent Company; and

 

 
(iv)  
in no event shall the Lender replaced under this Clause 40.6 be required to pay
or surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents.

 

 
(C)  
In the event that:

 

 
(i)  
the Parent Company or the Facility Agent (at the request of the Parent Company)
has requested the Lenders to consent to a waiver or amendment of any provisions
of the Finance Documents;

 

 
(ii)  
the waiver or amendment in question requires the consent of all the Lenders; and

 

 
(iii)  
Lenders whose Commitments aggregate 85 per cent. or more of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
85 per cent. or more of the Total Commitments prior to that reduction) have
consented to such waiver or amendment,

 
then any Lender who has declined or failed to consent or provide approval by the
later of (a) the date nominated by the Facility Agent in the request to the
Lenders as a deadline for response, and (b) three Business Days after such 85
 
 
133

--------------------------------------------------------------------------------

 
 
per cent. Lender approval or consent has been received, shall be deemed a
"Non-Consenting Lender".
 
40.7  
No split voting

 
In relation to any consent or exercise of discretion in connection with any
waiver, amendment or otherwise by any Lender under or in connection with a
Finance Document, such Lender shall only be entitled to a single vote
representing, as the case may be, its Commitment and/or participations in the
Loans and shall not be entitled to split such vote.
 
41.  
CONFIDENTIALITY

 
41.1  
Confidential Information

 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 41.2
(Disclosure of Confidential Information) and Clause 41.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
 
41.2  
Disclosure of Confidential Information

 
Any Finance Party may disclose:
 

 
(A)  
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives such Confidential
Information as that Finance Party shall reasonably consider appropriate if any
person to whom the Confidential Information is to be given pursuant to this
paragraph (A) is informed in writing of its confidential nature and that some or
all of such Confidential Information may be price-sensitive information except
that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of the information
or is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

 

 
(B)  
to any person:

 

 
(i)  
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Representatives and
professional advisers;

 

 
(ii)  
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Representatives and professional advisers;

 
 
134

--------------------------------------------------------------------------------

 
 

 
(iii)  
appointed by any Finance Party or by a person to whom paragraph (i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (C) of Clause 31.14
(Relationship with the Lenders));

 

 
(iv)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph (i)
or (ii) above;

 

 
(v)  
to whom and to the extent that information is required or requested to be
disclosed by any court of competent jurisdiction or any governmental, banking,
taxation or other regulatory authority or similar body, the rules of any
relevant stock exchange or pursuant to any applicable law or regulation;

 

 
(vi)  
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 29.8 (Security over Lenders'
rights);

 

 
(vii)  
to whom and to the extent that information is required to be disclosed in
connection with, and for the purposes of, any litigation, arbitration,
administrative or other investigations, proceedings or disputes concerning the
Finance Documents;

 

 
(viii)  
who is a Party; or

 

 
(ix)  
with the prior written consent of the Parent Company;

 
in each case, such Confidential Information as that Finance Party shall
reasonably consider appropriate if:
 

 
(a)  
in relation to paragraphs (i), (ii) and (iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

 
(b)  
in relation to paragraph (iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

 
(c)  
in relation to paragraphs (v), (vi) and (vii) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that in the case of paragraph (v) only there shall be no
requirement to so inform if, in the reasonable opinion

 
 
135

--------------------------------------------------------------------------------

 
 
of that Finance Party, it is not practicable so to do in the circumstances; and
 

 
(C)  
to any person appointed by that Finance Party or by a person to whom paragraph
(B)(i) or paragraph (B)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents
including, without limitation, in relation to the trading of participations in
respect of the Finance Documents, such Confidential Information as may be
required to be disclosed to enable such service provider to provide any of the
services referred to in this paragraph (C) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent Company and
the relevant Finance Party; and

 

 
(D)  
to any rating agency (including its professional advisers), such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents.

 
41.3  
Disclosure to numbering service providers

 

 
(A)  
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information:

 

 
(i)  
names of Obligors;

 

 
(ii)  
country of domicile of Obligors;

 

 
(iii)  
place of incorporation of Obligors;

 

 
(iv)  
date of this Agreement;

 

 
(v)  
the names of the Agent and the Arranger;

 

 
(vi)  
date of each amendment and restatement of this Agreement;

 

 
(vii)  
amount of Total Commitments;

 

 
(viii)  
currencies of the Facilities;

 

 
(ix)  
type of Facilities;

 

 
(x)  
ranking of Facilities;

 

 
(xi)  
Termination Date for Facilities;

 
 
136

--------------------------------------------------------------------------------

 
 

 
(xii)  
changes to any of the information previously supplied pursuant to paragraphs (i)
to (xi) above; and

 

 
(xiii)  
such other information agreed between such Finance Party and the Parent Company
to be disclosable expressly for the purposes of this Clause 41.3,

 
to enable such numbering service provider to prove its usual syndicated loan
numbering identification services.
 

 
(B)  
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of the numbering service provider.

 

 
(C)  
The Facility Agent shall notify the Parent Company and the other Finance Parties
of:

 

 
(i)  
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facilities and/or one or more Obligors; and

 

 
(ii)  
the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

 
(D)  
Each Obligor represents that none of the information set out in paragraphs
(A)(i) to (A)(xiii) above is, nor will at any time be, unpublished price
sensitive information.

 
41.4  
Entire agreement

 
This Clause 41 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
 
41.5  
Inside information

 
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
 
41.6  
Notification of disclosure

 
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent Company:
 
 
137

--------------------------------------------------------------------------------

 
 

 
(A)  
in advance of the circumstances of any disclosure of Confidential Information
made pursuant to paragraph (B)(v) (except where such disclosure is made to any
of the persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function) and paragraph (B)(vii), in each case of
Clause 41.2 (Disclosure of Confidential Information); and

 

 
(B)  
promptly upon becoming aware that Confidential Information has been disclosed in
breach of this Clause 41 (Confidentiality).

 
41.7  
Continuing obligations

 
The obligations in this Clause 41 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of 24 months from the earlier of:
 

 
(A)  
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

 
(B)  
the date on which such Finance Party otherwise ceases to be a Finance Party.

 
42.  
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
 
138

--------------------------------------------------------------------------------

 
 
SECTION 12
GOVERNING LAW AND ENFORCEMENT
 
43.  
GOVERNING LAW

 
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
 
44.  
ENFORCEMENT

 
44.1  
Jurisdiction

 

 
(A)  
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of or any non-contractual
obligation arising out of or in connection with this Agreement) (a "Dispute").

 

 
(B)  
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 
44.2  
Service of process

 
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):
 

 
(A)  
irrevocably appoints the Obligors' Agent as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

 

 
(B)  
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned,

 
and the Obligors' Agent hereby accepts such appointment on the terms of this
Clause 44.2.
 
44.3  
Waiver of jury trial

 
Each of the Parties to this Agreement irrevocably waives trial by jury in any
action or proceeding with respect to this Agreement or any of the Finance
Documents.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
 
139

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
THE PARTIES
 
PART I
THE OBLIGORS
 
The Original Borrowers
Registration number
(or equivalent, if any)
Country / state of incorporation
     
Shire PLC
99854
Jersey
     
Shire Global Finance
05418960
England and Wales
     
Shire Biopharmaceuticals Holdings
05492592
England and Wales
     
Shire Holdings Europe No. 2 S.à r.l.
B138468
Luxembourg
     
Shire Holdings Luxembourg S.à r.l.
B153625
Luxembourg
     
Shire AG
CH-170.3.034.425-7
Switzerland



 
The Original Guarantor
Registration number (or equivalent, if any)
Country / state of incorporation
     
Shire PLC
99854
Jersey



 
140

--------------------------------------------------------------------------------

 
 
PART II
THE ORIGINAL REVOLVING LENDERS
 
Name of
Original Revolving Lender
Revolving Facility Commitment
(US$)
Facility Office
Treaty Passport Number1
Jurisdiction of Tax Residence2
Abbey National Treasury Services Plc (trading as Santander Global Banking and
Markets)
150,000,000
     
Bank of America, N.A.
150,000,000
5 Canada Square
Canary Wharf
London
E14 5AQ
 
United States
of America
Barclays Bank PLC
150,000,000
5 The North Colonnade
Canary Wharf
London
E14 4BB
 
United Kingdom
Citibank, N.A., London Branch
150,000,000
33 Canada Sq
London
E14 5LB
   
Lloyds TSB Bank plc
150,000,000
     
The Royal Bank of Scotland plc
150,000,000
     
Credit Suisse AG,
London Branch
60,000,000
One Cabot Square
London
E14 4QJ
 
Switzerland

--------------------------------------------------------------------------------

1 If applicable.
2 If applicable.


 
141

--------------------------------------------------------------------------------

 
 
Deutsche Bank AG,
London Branch
60,000,000
   
Germany
Goldman Sachs Bank USA
60,000,000
200 West Street
New York
NY 10282
USA
013/G/0351779/DTTP
United States of America
Morgan Stanley Bank, N.A.
60,000,000
     
Sumitomo Mitsui Banking Corporation,
Brussels Branch
60,000,000
Neo Building
Rue Montoyer 51, Box 6
1000 Brussels
Belgium
 
Japan

 
 
142

--------------------------------------------------------------------------------

 
 
PART III
THE ORIGINAL DOLLAR SWINGLINE LENDERS
 
Name of
Original Dollar Swingline Lender
Swingline Commitment
(US$)
Facility Office
Treaty Passport Number3
Jurisdiction of Tax Residence4
Abbey National Treasury Services Plc (trading as Santander Global Banking and
Markets)
31,250,000
     
Bank of America, N.A.
31,250,000
2001 Clayton Road
Concord
CA 94520-2405
USA
 
United States
of America
Barclays Bank PLC
31,250,000
c/o Barclays Capital Services LLC
Global Services Unit as US Dollar Funding Administrator
10th Floor
70 Hudson Street
Jersey City
NJ 07302, USA
 
United Kingdom
Citibank, N.A.
31,250,000
399 Park Avenue
16th Floor S
NY NY 10043
Tel. No.
001 302 894 6052
Fax. No.
001 212 994 0847
 
United States
of America

--------------------------------------------------------------------------------

3 If applicable.
4 If applicable.
 
 
143

--------------------------------------------------------------------------------

 
 
Lloyds TSB Bank plc
31,250,000
     
The Royal Bank of Scotland plc
31,250,000
     
Credit Suisse AG, Cayman Islands Branch
12,500,000
Eleven Madison Avenue
New York
NY 10010
USA
 
Switzerland
Deutsche Bank AG, New York Branch
12,500,000
 
7/D/70006/DTTP
Germany
Goldman Sachs Bank USA
12,500,000
200 West Street
New York
NY 10282
USA
013/G/0351779/DTTP
United States
of America
Morgan Stanley Bank, N.A.
12,500,000
     
Sumitomo Mitsui Banking Corporation, Brussels Branch
12,500,000
Neo Building
Rue Montoyer 51, Box 6
1000 Brussels
Belgium
 
Japan

 
 
144

--------------------------------------------------------------------------------

 
 
PART IV
THE ORIGINAL EURO SWINGLINE LENDERS
 
Name of
Original Euro Swingline Lender
Swingline Commitment
(US$)
Facility Office
Treaty Passport Number5
Jurisdiction of Tax Residence6
Abbey National Treasury Services Plc (trading as Santander Global Banking and
Markets)
31,250,000
     
Bank of America, N.A.
31,250,000
5 Canada Square
Canary Wharf
London
E14 5AQ
 
United States
of America
Barclays Bank PLC
31,250,000
5 The North Colonnade
Canary Wharf
London
E14 4BB
 
United Kingdom
Citibank, N.A.,
London Branch
31,250,000
33 Canada Sq
London
E14 5LB
   
Lloyds TSB Bank plc
31,250,000
     
The Royal Bank of Scotland plc
31,250,000
     
Credit Suisse AG,
London Branch
12,500,000
One Cabot Square London
E14 4QJ
 
Switzerland
Deutsche Bank AG,
London Branch
12,500,000
   
Germany

--------------------------------------------------------------------------------

5 If applicable.
6 If applicable.
 
 
145

--------------------------------------------------------------------------------

 
 
Goldman Sachs Bank USA
12,500,000
200 West Street
New York
NY 10282
USA
013/G/0351779/DTTP
United States of America
Morgan Stanley Bank, N.A.
12,500,000
     
Sumitomo Mitsui Banking Corporation,
Brussels Branch
12,500,000
Neo Building
Rue Montoyer 51, Box 6
1000 Brussels
Belgium
 
Japan

 
 
146

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
CONDITIONS PRECEDENT
 
PART I
CONDITIONS PRECEDENT TO INITIAL UTILISATION
 
1. 
Original Obligors

 
(a)
A copy of the constitutional documents of each Original Obligor.

 
(b)
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of:

 

 
(i)
each Original Obligor (other than the Parent Company):

 
 
(A)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 
 
(B)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 
 
(C)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party; and

 
 
(ii)
in the case of the Parent Company, resolving in writing to delegate all powers,
authorities and discretions of the Parent Company in relation to the negotiation
and entry into this Agreement and all documents and matters related, ancillary
or incidental thereto, to a named delegate, with full powers of sub-delegation,
and confirming that signature of any document by such delegate constitutes
conclusive evidence of its approval by him (together with, in the case of any
such sub-delegation, written confirmation by the delegate of such sub-delegation
to a named sub-delegate or sub-delegates, and confirming that signature of any
document by such sub-delegate constitutes conclusive evidence of its approval by
him).

 
(c) 
For each Original Obligor which is a Luxembourg Obligor:

 
 
(i)
an up-to-date excerpt (or similar document) for each Original Obligor from the
relevant trade register (or similar register); and

 
 
(ii)
an up-to-date certificate (or similar document) for each Original Obligor from
the competent public authorities stating that the relevant Original Obligor has
not been declared bankrupt or made subject to any reorganisation (or similar)
measures.

 
(d)
For each Original Obligor which is a Swiss Obligor, an up-to-date certified
excerpt for each such Original Obligor from the relevant commercial register

 
 
147

--------------------------------------------------------------------------------

 
 
(e)
An extract from a resolution of the board of directors of each Original Obligor
evidencing due appointment of the committee of the board of directors referred
to in paragraph (b) above, if applicable.

 
(f)
A copy of a resolution of all shareholders of each Original Obligor which is a
Swiss Obligor unanimously approving the terms of, and the transactions
contemplated by, the Finance Documents to which it is a party and unanimously
resolving that it execute the Finance Documents to which it is a party.

 
(g)
[INTENTIONALLY LEFT BLANK]

 
(h)
A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (b) above.

 
(i)
A certificate of the Parent Company (signed by a director or other authorised
signatory) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on any Original Obligor to be exceeded.

 
(j)
A certificate of an authorised signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in this Part I of
Schedule 2 (Conditions precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 
2. 
Legal opinions

 
(a)
A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the
Agents in England.

 
(b)
A legal opinion of Niederer Kraft & Frey AG, legal advisers to the Arrangers and
the Agents in Switzerland.

 
(c)
A legal opinion of Ogier, legal advisers to the Arrangers and the Agents in
Jersey.

 
(d)
A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the
Agents in Luxembourg.

 
3. 
Other documents and evidence

 
(a)
Duly executed Fee Letters and this Agreement.

 
(b)
Evidence that any agent for service of process referred to in Clause 44.2
(Service of process), if not an Original Obligor, has accepted its appointment.

 
(c)
The Original Financial Statements and interim financial statements of the Parent
Company.

 
(d)
Evidence that the fees, costs and expenses then due from the Parent Company
pursuant to Clause 17 (Fees) and Clause 22 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

 
 
148

--------------------------------------------------------------------------------

 
 
(e)
Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable "know your customer" requirements.

 
(f)
Evidence that all outstanding amounts (if any) under the 2007 Agreement have
been paid or will be paid on or prior to the first Utilisation Date and that the
facilities under the 2007 Agreement have been or will be irrevocably cancelled
on or prior to the first Utilisation Date.

 
(g)
A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent reasonably considers to be necessary or desirable (if it has
notified the Parent Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 
(h)
Evidence that the annual accounts for year ending 2009 for Shire Holdings Europe
No. 2 S.à r.l. have been filed with the Luxembourg Register of Commerce and
Companies.

 
 
149

--------------------------------------------------------------------------------

 
 
PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR
 
1. 
An Accession letter, duly executed by the Additional Obligor and the Parent
Company.

 
2. 
A copy of the constitutional documents of the Additional Obligor.

 
3.
If the Additional Obligor is a US Obligor, a copy of a good standing certificate
(including verification of tax status) with respect to the Additional Obligor,
issued as of a recent date by the secretary of state or other appropriate
official of the Additional Obligor's jurisdiction of incorporation or
organisation.

 
4.
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of the Additional Obligor:

 
 
(a)
approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 
 
(b)
authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 
 
(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 
5.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 4 above.

 
6.
A certificate of the Additional Obligor (signed by a director or other
authorised signatory) confirming that borrowing or guaranteeing, as appropriate,
the total commitments would not cause any borrowing, guaranteeing or similar
limit binding on it to be exceeded.

 
7.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part II of Schedule 2 (Conditions
precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter.

 
8.
A copy of any other authorisation or other document, opinion or assurance which
the Facility Agent reasonably considers to be necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the accession letter or for the validity and enforceability of any Finance
Document.

 
9.
If available, the latest audited financial statements of the Additional Obligor.

 
10.
A legal opinion of Linklaters LLP, legal advisers to the Arrangers and the
Agents in England.

 
11.
If the Additional Obligor is incorporated in a jurisdiction other than England
and Wales, a legal opinion of the legal advisers to the Arrangers and the Agents
or the Parent

 
 
150

--------------------------------------------------------------------------------

 
 
Company, as the case may be, in the jurisdiction in which the Additional Obligor
is incorporated.
 
12.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the agent for service of process specified in
Clause 44.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.

 
13.
Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable “know your customer” requirements.

 
 
151

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
REQUESTS
 
PART I
UTILISATION REQUEST – REVOLVING LOAN
 
From:
[Borrower]/[[Parent Company]/[Obligors' Agent] on behalf of [Borrower] as
Borrower]]

 
To: 
[Facility Agent]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 1,200,000,000 Multi-Currency Facilities Agreement
dated [   ] November 2010 (the "Agreement")
 
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2. 
We wish to borrow a Revolving Loan on the following terms:

 
Proposed Utilisation Date:
[           ] (or, if that is not a Business Day, the next Business Day)
   
Facility to be utilised:
Revolving Facility
   
Currency of Loan:
[           ]
   
Amount:
[      ] or, if less, the Available Facility
   
Interest Period
[           ]

 
3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

 
4.
[We confirm that the fees, costs and expenses due from the Parent Company
pursuant to Clause 17 (Fees) and Clause 22 (Costs and expenses) of the Agreement
have been paid, or if not, will be paid out of the amount specified in paragraph
2 above]*

 
5.
The proceeds of this Revolving Loan should be credited to [account].

 
6. 
This Utilisation Request is irrevocable.

 
Yours faithfully
 
 
152

--------------------------------------------------------------------------------

 


 
…………………………………
Authorised signatory for
[Name of relevant Borrower]/
[[Parent Company]/[Obligors' Agent] on behalf of [Borrower] as Borrower]]
 
* To be included in the first Utilisation Request
 
 
153

--------------------------------------------------------------------------------

 
 
PART II  
UTILISATION REQUEST – SWINGLINE LOAN
 
From: 
[Borrower]/[[Parent Company]/[Obligors' Agent] on behalf of [Borrower] as
Borrower]]

 
To: 
[Swingline Agent]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 1,200,000,000 Multi-Currency Facilities Agreement
dated [   ] November 2010 (the "Agreement")
 
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2. 
We wish to borrow a Swingline Loan on the following terms:

 
Proposed Utilisation Date:
[           ] (or, if that is not a Business Day, the next Business Day)
   
Facility to be utilised:
Swingline Facility
   
Currency of Loan:
[           ]
   
[Base Currency] Amount:7
[      ] or, if less, the Available Facility
   
Interest Period
[           ]

 
3.
We confirm that each condition specified in Clause 6.4 (Swingline Lenders'
participation) of the agreement is satisfied on the date of this Utilisation
Request.

 
4. 
The proceeds of this Swingline Loan should be credited to [account].

 
5. 
This Utilisation Request is irrevocable.

 
Yours faithfully
 
…………………………………
Authorised signatory for
 
 

--------------------------------------------------------------------------------

7  For Euro Swingline Loans, this will be an amount in euro (and the relevant
Agent will notify the Base Currency Amount per Clause 6.4 (Swingline Lenders’
participation)).  For Dollar Swingline Loans, this will be a Base Currency
Amount.
 
 
154

--------------------------------------------------------------------------------

 
 
[Name of relevant Borrower]/
[[Parent Company]/[Obligors' Agent] on behalf of [Borrower] as Borrower]]
 
 
155

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Facility Agent shall calculate, as a percentage rate, a rate (the "Additional
Cost Rate") for each Lender, in accordance with the paragraphs set out below.
The Mandatory Cost will be calculated by the Facility Agent as a weighted
average of the Lenders' Additional Cost rates (weighted in proportion to the
percentage participation of each Lender in the relevant loan) and will be
expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent. This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender's participation in all loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 

 
(a) 
in relation to a sterling Loan:

 



AB + C(B - D) + E x 0.01
          100 - (A + C)
    per cent. per annum

 

 
(b) 
in relation to a Loan in any currency other than sterling:

 

E x 0.01
   300
    per cent. per annum.

 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
paragraph (A) of Clause 14.3 (Default interest)) payable for the relevant
Interest Period on the Loan.

 
 
156

--------------------------------------------------------------------------------

 
 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 
5. 
For the purposes of this Schedule:

 
 
(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
"Fees Rules" means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 
 
(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under Column 1
of the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and

 
 
(d)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of its Facility Office; and

 
 
157

--------------------------------------------------------------------------------

 
 
 
(b)
any other information that the Facility Agent may reasonably require for such
purpose.

 
Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Facility Agent to the contrary, each Lender's obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
10
The Facility Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 
11.
The Facility Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Facility Agent pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
13.
The Facility Agent may from time to time, after consultation with the Parent
Company and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions), such changes being consistent with any generally accepted
conventions and market practice in the Relevant Interbank Market, and any such
determination shall, in the absence of manifest or proven error, be conclusive
and binding on all Parties.

 
 
158

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
PART I
FORM OF ASSIGNMENT AGREEMENT
 
To: 
[       ] as Facility Agent

 
[       ] as the Parent Company, for and on behalf of each Obligor
 
From: 
[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)

 
Dated:
 
Shire PLC - US$ 1,200,000,000 Multi-Currency
Facilities Agreement dated [   ] November 2010 (the “Agreement”)
 
1.
We refer to the Agreement.  This is an Assignment Agreement.  Terms defined in
the Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

 
2. 
We refer to Clause 29.6 (Procedure for assignment).

 
 
(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender's Commitments and participations in Loans
under the Agreement as specified in the Schedule.

 
 
(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitments and
participations in Loans under the Agreement specified in the Schedule.

 
 
(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

 
3. 
The proposed Transfer Date is [ ].

 
4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

 
5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 36.2 (Addresses) are set out in the
Schedule.

 
6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of Clause 29.4 (Limitation of
responsibility of Existing Lenders).

 
7.
The New Lender confirms that [it is [a UK Qualifying Lender,] [an Irish
Qualifying Lender,] [a US Qualifying Lender,] [a Swiss Qualifying Lender] [and a
Luxembourg Qualifying Lender]] [and it is not a [a UK Qualifying Lender,] [an
Irish Qualifying Lender,]

 
 
159

--------------------------------------------------------------------------------

 
 
[a US Qualifying Lender,] [a Swiss Qualifying Lender] [or a Luxembourg
Qualifying Lender]].8
 
8. 
The New Lender confirms that it is not a Defaulting Lender.

 
9.
The New Lender confirms that it is a Qualifying Bank at the date this Assignment
Agreement becomes effective.

 
10.
The New Lender confirms that it is [not]9 an Acceptable Bank.

 
11.
[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number [         ]), so that
interest payable to it by a UK Borrower is generally subject to full exemption
from UK withholding tax and its jurisdiction of Tax residence is [          ]
and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under a Facility which is
made available to that Borrower pursuant to Clause 2 (The Facilities) of the
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
30 days of the Transfer Date; and

 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Transfer Date must make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]10

 
12.
This Assignment Agreement acts as notice to the Facility Agent (on behalf of
each Finance Party) and, upon delivery in accordance with Clause 29.7 (Copy of
Assignment Agreement, Transfer Certificate, Increase Confirmation to Parent
Company), to the Parent Company (on behalf of each Obligor) of the assignment
referred to in this Assignment Agreement.

 
13.
The Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

 
13.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

--------------------------------------------------------------------------------

8  Delete/amend as applicable.  Note that, pursuant to paragraph (C) of Clause
18.2 (Tax gross-up), the New Lender must confirm whether or not it is a UK
Qualifying Lender, an Irish Qualifying Lender, a US Qualifying Lender, a Swiss
Qualifying Lender and a Luxembourg Qualifying Lender.
 
9   Include/delete as applicable.
 
10 This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Transfer Certificate must be sent to the Parent
Company at the same time as the Facility Agent.
 
 
160

--------------------------------------------------------------------------------

 
 
14.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

 
 
161

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Rights to be assigned and obligations to be released and undertaken
 
[insert relevant details]
 
[Facility office address, email address, fax number and attention details for
notices and account details for payments]
 
[Existing Lender]
[New Lender]
   
Branch: [  ]
Branch MEI: [  ]
   
By:
By:

 
This Assignment Agreement is accepted by the Facility Agent and the Transfer
Date is confirmed as [   ].
 
Signature of this Assignment Agreement by the Facility Agent constitutes
confirmation by the Facility Agent of receipt of notice of the assignment
referred to herein, which notice the Facility Agent receives on behalf of each
Finance Party.
 
[Facility Agent]
 
Facility Agent MEI: [  ]
 
By:
 
 
162

--------------------------------------------------------------------------------

 
 
SCHEDULE 5
PART II
FORM OF TRANSFER CERTIFICATE
 
To: 
[            ] as Facility Agent

 
[            ] as the Parent Company, for and on behalf of each Obligor
 
From:
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

 
Dated:
 
Shire PLC – US$ 1,200,000,000 Multi-Currency Facilities Agreement
dated [   ] November 2010 (the "Agreement")
 
1.
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2. 
We refer to Clause 29.5 (Procedure for transfer) of the Agreement:

 
 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
29.5 (Procedure for transfer) of the Agreement.

 
 
(b)
The proposed Transfer Date is [            ].

 
 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 36.2 (Addresses) of the Agreement are
set out in the Schedule.

 
3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of Clause 29.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 
4.
The New Lender confirms that [it is [a UK Qualifying Lender,] [an Irish
Qualifying Lender,] [a US Qualifying Lender,] [a Swiss Qualifying Lender] [and a
Luxembourg Qualifying Lender]] [and it is not [a UK Qualifying Lender,] [an
Irish Qualifying Lender,]

 
 
163

--------------------------------------------------------------------------------

 
 
[a US Qualifying Lender,] [a Swiss Qualifying Lender] [or a Luxembourg
Qualifying Lender].11
 
5. 
The New Lender confirms that it is not a Defaulting Lender.

 
6.
The New Lender confirms that it is a Qualifying Bank at the date this Transfer
Certificate becomes effective.

 
7. 
The New Lender confirms that it is [not]12 an Acceptable Bank.

 
8.
[The New Lender confirms that it is a UK Treaty Lender that holds a passport
under the HMRC DT Treaty Passport Scheme (reference number [         ]), so that
interest payable to it by a UK Borrower is generally subject to full exemption
from UK withholding tax and its jurisdiction of Tax residence is [          ]
and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Transfer Date must,
to the extent that the New Lender becomes a Lender under a Facility which is
made available to that Borrower pursuant to Clause 2 (The Facilities) of the
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
30 days of the Transfer Date; and

 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Transfer Date must make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]13

 
9.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
10.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

--------------------------------------------------------------------------------

11 Delete/amend as appropriate.  Note that, pursuant to paragraph (C) of Clause
18.2 (Tax gross-up), the New Lender must confirm whether or not it is a UK
Qualifying Lender, an Irish Qualifying Lender, a US Qualifying Lender, a Swiss
Qualifying Lender, a Luxembourg Qualifying Lender
 
12 Include/delete as applicable.
 
13 This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Increase Confirmation must be sent to the Parent
Company at the same time as the Facility Agent.
 
 
164

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Commitment/rights and obligations to be transferred
 
[insert relevant details]
 
[Facility Office address, email address, fax number and attention details for
notices and account details for payments]
 
 
 

[Existing Lender] [New Lender]    
Branch: [  ]
Branch: [  ]    
Branch MEI: [  ]
Branch MEI: [  ]     By: By:

                                                                      
 
This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [           ].
 
[Facility Agent]
 
Facility Agent MEI: [  ]
 
By:
 
 
165

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
FORM OF ACCESSION LETTER
 
To: 
[            ] as Facility Agent

 
From:
[Subsidiary] [Top Newco] and [Parent Company]/[[Obligors' Agent] on behalf of
[Subsidiary] [Top Newco] and [Parent Company]]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 1,200,000,000 Multi-Currency Facilities Agreement
dated [   ] November 2010 (the "Agreement")
 
1.
We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 
2.
[Subsidiary] [Top Newco] agrees to become an Additional [Borrower]/[Guarantor]
and to be bound by the Terms of the Agreement as an Additional
[Borrower]/[Guarantor] pursuant to Clause [30.2 (Additional Borrowers)]/[Clause
30.4 (Additional Guarantors)] of the Agreement. [Subsidiary] [Top Newco] is a
company duly incorporated under the laws of [name of relevant jurisdiction].

 
3. 
[Subsidiary's] [Top Newco’s] administrative details are as follows:

 
Address:
 
Fax No:
 
Attention:
 
4.
This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 
[5. 
This [Guarantor] Accession Letter is entered into by a deed.]

 
 

[[Parent Company] [[Subsidiary]   [Top Newco]     By:] By:]

 
 
166

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
FORM OF RESIGNATION LETTER
 
To: 
[        ] as Facility Agent

 
From:
[resigning Obligor] and [Parent Company]/[[Obligors' Agent] on behalf of
[resigning Obligor] and [Parent Company]]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 1,200,000,000 Multi-Currency Facilities Agreement
dated [   ] November 2010 (the "Agreement")
 
1.
We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 
2.
Pursuant to [Clause 30.3 (Resignation of a Borrower)]/[Clause 30.6 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Agreement.

 
3. 
We confirm that:

 
 
(a)
no Default is continuing or will result from the acceptance of this Resignation
Letter; and

 

 
(b) 
[                     ]

 
4.
This Resignation Letter and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

 
[[Parent Company]
[[resigning Obligor]

 

 
By:] 
By:]

 
[or]
 
[[Obligors' Agent] on behalf of [resigning Obligor] and [Parent Company]
 
By:]
 
 
167

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE
 
To: 
[           ] as Facility Agent

 
From: 
[Parent Company]

 
Dated:
 
Dear Sirs
 
Shire PLC – US$ 1,200,000,000 Multi-Currency Facilities Agreement
dated [   ] November 2010 (the "Agreement")
 
1.
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 
2. 
We confirm that:

 
[Insert details of financial covenants and whether the Parent Company is in
compliance with those covenants]
 
3. 
[We confirm that no Default is continuing.]

 
4.
We confirm that the ratio of Net Debt to EBITDA is [    ]:1, and that therefore
the Margin should be [    ] per cent..

 
 
 

Signed:.…………………….. Signed:.……………………..     Authorised signatory Authorised
signatory     of of     [Parent Company] [Parent Company]

 
 
168

--------------------------------------------------------------------------------

 
 
SCHEDULE 9
EXISTING SECURITY
 


 
Name of
member of the Group
Security
Total Principal Amount of Indebtedness Secured
Pharma International Insurance Limited
Collateral against letters of credit
US$ 9,200,000

 
 
 
169

--------------------------------------------------------------------------------

 
 
SCHEDULE 10
EXISTING LOANS
 


 
Name of
member of the Group
Loan
Total Principal Amount
of Existing Loans
None
   



 
170

--------------------------------------------------------------------------------

 
 
SCHEDULE 11
EXISTING FINANCIAL INDEBTEDNESS
 


 
Name of
member of the Group
Financial Indebtedness
Total Principal Amount
of Existing Financial Indebtedness
Pharma International Insurance Limited
Counter indemnity obligations related to bank issued
letters of credit
US$ 9,200,000
Shire Italy S.p.A.
Counter indemnity obligations related to bank issued guarantees
EUR 8,269,000
Shire HGT Inc.
US property capital lease
US$ 7,300,000



 
171

--------------------------------------------------------------------------------

 
 
SCHEDULE 12
FORM OF CONFIDENTIALITY UNDERTAKING
 
CONFIDENTIALITY AGREEMENT
 
DATED:
 
PARTIES:
 
(1) 
[  ] ("Discloser"); and

 
(2) 
[  ] ("Recipient").

 
RECITALS:
 
The Discloser is willing to disclose to the Recipient and the Recipient wishes
to receive certain Confidential Information (as defined below) for the Purpose
(as defined below) on the terms and conditions set out in this Agreement.
 
OPERATIVE PROVISIONS:
 
1. 
DEFINITIONS

 
1.2 
In this Agreement:

 

 
“Affiliates”
means any company or other entity which directly or indirectly controls, is
controlled by or is under common control with a Party, where 'control' means the
ownership of more than 50 per cent. of the issued share capital or other equity
interest or the legal power to direct or cause the direction of the general
management and policies of such Party, company or other entity;

 

 
“Confidential Information”
means all information, data and any other material relating to Shire's and its
Affiliates' business, projects or products, being information:

 

 
(i)
disclosed by the Discloser or its Representatives to the Recipient or its
Representatives or acquired directly or indirectly from the Discloser or its
Representatives by the Recipient or its Representatives in each case for the
purposes of or in connection with the Purpose and whether in written,
electronic, oral, visual or other form;

 

  (ii) generated by way of any analysis, compilations, data studies or other
documents prepared by the Recipient or its Representatives containing,
reflecting or based in whole or in part on

 
 
172

--------------------------------------------------------------------------------

 
 

    information referred to in (i) above; and

 

  (iii) regarding the existence, nature or status of any discussions between the
Parties or their Representatives with respect to the Purpose, including the
existence and terms of this Agreement;

     

Confidential Information shall not include information, data and any other
material that:
 

  (a) is public knowledge at the time of disclosure under this Agreement or
which subsequently becomes public knowledge (other than as a result of a breach
of this Agreement or other fault on the part of the Recipient or its
Representatives); or

 

  (b) was lawfully in the possession of the Recipient or its Representatives
prior to its disclosure under this Agreement or which subsequently comes into
its or their possession from a third party (to the best of its or their
knowledge having made due enquiry, otherwise than in breach of any obligation of
confidentiality owed to the Discloser or its Representatives, either directly or
indirectly);

 

 
“Party” and “Parties”
means respectively the Discloser or the Recipient or, as the case may be, both
such parties;

     

 
“Purpose”
means the use of the Confidential Information to allow [the Parties to discuss
the possibility of the Recipient acquiring] / [the Recipient to acquire]  an
interest in a financial facility to Shire;

     

 
“Representatives”
means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party's
Affiliates; and

     

 
“Shire”
means Shire PLC, a company incorporated in Jersey under the Companies (Jersey)
Law 1991 with registered number 99854.

 
1.2 
In this Agreement, unless the context otherwise requires:

 

 
(A)
references to "persons" includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

 
 
173

--------------------------------------------------------------------------------

 
 

 
(B)
the headings are inserted for convenience only and do not affect the
construction of the Agreement;

 

 
(C) 
references to one gender includes both genders; and

 

 
(D) 
a "Party" includes references to that party's successors and permitted assigns.

 
2. 
USE AND NON-DISCLOSURE

 
2.1
Subject to the terms of this Agreement, in consideration of the disclosure of
the Confidential Information by or on behalf of the Discloser to the Recipient
or its Representatives, the Recipient undertakes:

 

 
(A)
not to use the Confidential Information nor allow it to be used by its
Representatives for any purpose other than the Purpose and to cease to use it
upon request by the Discloser;

 

 
(B)
to treat and maintain the Confidential Information in strict confidence and not
to directly or indirectly communicate or disclose it in any way to any other
person without the Discloser's express prior written consent, except to such of
the Recipient's Representatives who reasonably require access to the
Confidential Information for the Purpose and who are notified of the terms of
this Agreement and who owe a duty of confidence to the Recipient in respect the
Confidential Information;

 

 
(C)
to assume responsibility and liability for any breach of the terms of this
Agreement by any of the Recipient's Representatives (or actions which would
amount to such a breach if the same were party to this Agreement) who have
access to the Confidential Information; and

 

 
(D)
to take all reasonable measures and appropriate safeguards commensurate with
those which the Recipient employs for the protection of its confidential
information (and to procure that all such steps are taken by its
Representatives) to maintain the confidentiality of the Confidential
Information, to copy the Confidential Information only to the extent reasonably
necessary to achieve the Purpose and not to permit unsupervised copying of the
Confidential Information.

 
2.2
No disclosure or announcement to any third party of the Confidential Information
may be made by the Recipient or on its behalf except where:

 

 
(A)
such disclosure is compelled by a court of law, statute, regulation or
securities exchange;

 

 
(B)
the Discloser has, where practicable, been given sufficient written notice in
advance to enable it to seek protection or confidential treatment of such
Confidential Information; and

 

 
(C) 
such disclosure is limited to the extent actually so required.

 
 
174

--------------------------------------------------------------------------------

 
 
3. 
RIGHTS TO CONFIDENTIAL INFORMATION

 
3.1
The Recipient acknowledges that nothing in this Agreement is intended to amount
to or implies any transfer, licence or other grant of rights in relation to the
Confidential Information or any other patents, design rights, trade marks,
copyrights or other intellectual property rights owned or used by the Discloser.

 
3.2
The Discloser and its Representatives give no warranty as to the completeness,
sufficiency or accuracy of the Confidential Information and accept no liability
howsoever arising from the Recipient's or its Representatives' use of the
Confidential Information. Accordingly, neither the Discloser nor its
Representatives shall be liable for any direct, indirect or consequential loss
or damage suffered by any person howsoever arising, whether in contract or tort,
as a result of relying on any statement contained in or omitted from the
Confidential Information. For the avoidance of doubt this clause is without
prejudice to the express terms of any agreement entered into by the Discloser
and/or its Representatives in connection with the Purpose.

 
3.3
Nothing in this Agreement shall be or be construed as being an agreement between
the Parties or any of their respective Affiliates to enter into any arrangement
or further agreement relating to the subject matter of this Agreement, any such
arrangement or agreement being the subject of separate negotiations.

 
3.4
The Recipient acknowledges and agrees that all Confidential Information and all
copies thereof shall be and remain the exclusive property of the Discloser. The
Recipient shall or shall procure, on the Discloser's request and at the
Discloser's option, either the destruction or return of the Confidential
Information, without retaining any copies, extracts or other reproductions in
whole or in part thereof other than to the extent required to be retained for
legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). On the Discloser's request, all
Confidential Information comprising analyses, compilations, data studies or
other documents prepared by the Recipient or its Representatives containing or
based in whole or in part on the Confidential Information received from the
Discloser or reflecting the Recipient's view of such Confidential Information
shall be destroyed by the Recipient save to the extent required to be retained
for legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence). Upon request, such return and/or
destruction shall be certified in writing to the Discloser by an authorised
officer of the Recipient supervising such destruction or return.

 
4. 
REMEDIES

 
Due to the proprietary nature of the Confidential Information, the Parties
understand and agree that the Discloser or its Affiliates may suffer irreparable
harm in the event that the Recipient fails to comply with any of the obligations
contained herein and that monetary damages alone may not be an adequate remedy
to compensate the Discloser or its Affiliates for such breach. Accordingly, the
Parties agree that the Discloser or any of its Affiliates, as appropriate, shall
be entitled to seek the remedies of injunction, specific performance and other
equitable relief for any threatened or actual breach of the obligations
contained in this Agreement.
 
 
175

--------------------------------------------------------------------------------

 
 
5. 
DURATION

 
The term of this Agreement shall be for a period of three years from the date of
disclosure under this Agreement.
 
6. 
OTHER PROVISIONS

 
6.1
Any variation to this Agreement is only valid if it is in writing and signed by
or on behalf of each Party.

 
6.2
This Agreement may not be assigned by a Party without the prior written consent
of the other Party.

 
6.3
Any delay or failure by the Discloser in exercising any right, power or
privilege under this Agreement shall not constitute a waiver of such right,
power or privilege nor shall any single or partial exercise preclude any future
exercise.

 
6.4
The rights and remedies of each of the Parties under or pursuant to this
Agreement are cumulative, may be exercised as often as such Party considers
appropriate and are in addition to its rights and remedies under general law.

 
6.5
The provisions of this Agreement shall be severable in the event that any of the
provisions hereof are held by a court of competent jurisdiction to be invalid,
void or otherwise unenforceable, and the remaining provisions shall remain
enforceable to the fullest extent permitted by law.

 
6.6
A person who is not a party to this Agreement other than the Discloser's
Affiliate shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms. Notwithstanding the foregoing, this Agreement
may be varied or terminated by agreement in writing between the Parties or this
Agreement may be rescinded (in each case) without the consent of any such
Affiliates.

 
6.7
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of the Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Signatures
to this Agreement transmitted by facsimile transmission, by electronic mail in
"portable document format" (".pdf") form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 
6.8
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law and subject to the exclusive jurisdiction of the English courts.

 
 
176

--------------------------------------------------------------------------------

 
 
Signed for and on behalf of
[                 ]
 
)
)
)
 
………………………………
Signature
         
………………………………
Print Name
         
………………………………
Print Title



 
177

--------------------------------------------------------------------------------

 
 
Signed for and on behalf of
[                 ]
 
)
)
)
 
………………………………
Signature
         
………………………………
Print Name
         
………………………………
Print Title



 
178

--------------------------------------------------------------------------------

 
 
SCHEDULE 13
TIMETABLES
 
Revolving Loans
 
 

   
Loans in euro
 
Loans in domestic
sterling
 
Loans in dollars
 
Loans in other
currencies
Facility Agent notifies the Parent Company if a currency is approved as an
Optional Currency in accordance with Clause 4.3 (Conditions relating to Optional
Currencies)
 
-
 
-
     
U-4
                 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
 
U-3
 
2.00pm
(Brussels time)
 
U
 
9.30am
 
U-2
 
2.00pm
 
U-3
 
2.00pm
                 
Facility Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Loan, if required under Clause 5.4 (Lenders' participation)
 
U-3
 
3.30pm
(Brussels time)
 
U
 
10.00am
 
 
U-2
 
3.30pm
 
 
U-3
 
3.30pm
 
                 
Facility Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lenders' participation)
 
U-3
 
5.00pm
(Brussels time)
 
U
 
10.30am
 
 
U-2
 
3.30pm
 
 
U-3
 
5.00pm
 
                 
LIBOR or EURIBOR is fixed
 
Quotation Day as of 11.00am (London time)
in respect of LIBOR
and as of 11.00am (Brussels time) in respect of EURIBOR
 
Quotation Day as of 11.00am
 
Quotation Day as of 11.00am
 
Quotation Day as of 11.00am

 
 
179

--------------------------------------------------------------------------------

 
 

   
Swingline Loans
           
Loans in euro
 
Loans in dollars
   
Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Swingline Loans))
 
U
10.00am
 
U
11.00am
(New York time)
   
Swingline Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Swingline Loan, if required under Clause 6.4 (Swingline Lenders'
participation) and notifies each Swingline Lender of the amount of its
participation in the Swingline Loan under Clause 6.4 (Swingline Lenders'
participation)
 
U
11.00am
 
U
1.00pm
(New York time)
                 
“U” = date of utilisation
                         
“U - X” = X Business Days or, in the case of Loans in euro, TARGET Days, prior
to date of Utilisation

 
 
180

--------------------------------------------------------------------------------

 
 
SCHEDULE 14
FORM OF INCREASE CONFIRMATION
 
To:
[
] as Facility Agent

 
 
[Parent Company]/[[Obligors' Agent] as Obligors' Agent], for and on behalf of
each Obligor

 
From: 
[Increase Lender] (the "Increase Lender")

 
Dated:
 


 
Dear Sirs,
 
Shire PLC – US$ 1,200,000,000 Multi-Currency
Facilities Agreement dated [   ] November 2010 (the "Agreement")
 
1.
We refer to the Agreement. This is an Increase Confirmation. Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

 
2. 
We refer to Clause 2.2 (Increase).

 
3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the schedule (the "Relevant
Commitment") as if it was an Original Lender under the Agreement.

 
4.
The proposed date on which the Increase in relation to the Increase Lender and
the relevant Commitment is to take effect (the "Increase Date") is [insert
date].

 
5.
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

 
6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 36.2 (Addresses) are set out in
the Schedule.

 
7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in  paragraph (F) of Clause 2.2 (Increase).

 
8. 
The Increase Lender confirms that it is:

 
 
(a)
[[a UK Qualifying Lender,] [an Irish Qualifying Lender,] [a US Qualifying
Lender,] [a Swiss Qualifying Lender] [and] [a Luxembourg Qualifying Lender] and
it is not [a UK Qualifying Lender] [an Irish Qualifying Lender] [a US Qualifying
Lender] [a Swiss Qualifying Lender] [and a Luxembourg Qualifying Lender]; and

 
 
181

--------------------------------------------------------------------------------

 
 
 
(b)
[a Treaty Lender with respect to [the United Kingdom,] [Ireland,] [the US,]
[Switzerland] [and] [Luxembourg]].14

 
9. 
The Increase Lender confirms that it is not a Defaulting Lender.

 
10.
The Increase Lender confirms that it is a Qualifying Bank at the date this
Increase Confirmation becomes effective.

 
11. 
The Increase Lender confirms that it is [not]15 an Acceptable Bank.

 
12.
[The Increase Lender confirms that it is a UK Treaty Lender that holds a
passport under the HMRC DT Treaty Passport Scheme (reference number
[           ]), so that interest payable to it by a UK Borrower is generally
subject to full exemption from UK withholding tax and its jurisdiction of Tax
residence is [  ] and notifies the Parent Company that:

 
 
(a)
each UK Borrower which is a Party as a UK Borrower as at the Increase Date must,
to the extent that the Increase Lender becomes a Lender under a Facility which
is made available to that Borrower pursuant to Clause 2 (The Facilities) of the
Agreement, make an application to HM Revenue & Customs under form DTTP2 within
30 days of the Increase Date; and

 
 
(b)
each Additional Borrower which is a UK Borrower and which becomes an Additional
Borrower after the Increase Date must make an application to HM Revenue &
Customs under form DTTP2 within 30 days of becoming an Additional Borrower.]16

 
13.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

 
14.
This Increase Confirmation and any non contractual obligations arising out of or
in connection with it are governed by English law.

 
15.
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

 

--------------------------------------------------------------------------------

14 Delete/amend as applicable. Note that, pursuant to paragraph (C) of Clause
18.2 (Tax gross-up), the Increase Lender must confirm whether or not it is a UK
Qualifying Lender, an Irish Qualifying Lender, a US Qualifying Lender, a Swiss
Qualifying Lender and a Luxembourg Qualifying Lender.
 
15 Include/delete as applicable.
 
16 This confirmation must be included if the New Lender holds a passport under
the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Increase Confirmation must be sent to the Parent
Company at the same time as the Facility Agent.
 
 
182

--------------------------------------------------------------------------------

 
 
THE SCHEDULE
 
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
 
[Insert relevant details]
 
[Facility Office address, email address, fax number and attention details for
notices and account details for payments]
 
[Increase Lender]
 


 
Branch:
[         ]

 
Branch MEI:
[         ]

 
By:
 


 
This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Facility Agent and the Increase Date is
confirmed as [                   ].
 
[Facility Agent]
 
 
Facility Agent MEI:                                          [         ]
 
 
By:
 
 
183

--------------------------------------------------------------------------------

 
 
SIGNATURES
 
The Parent Company
 
SHIRE PLC
 


 
By: 
THOMAS GREENE

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894710

 
 
184

--------------------------------------------------------------------------------

 
 
The Obligors' Agent
 
SHIRE GLOBAL FINANCE
 


 
By: 
THOMAS GREENE

 
Address:
Hampshire International Business Park

 
Chineham

 
Basingstoke

 
Hampshire

 
RG24 8ED

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894710

 
 
185

--------------------------------------------------------------------------------

 
 
The Original Guarantor
 
SHIRE PLC
 


 
By: 
THOMAS GREENE

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894710

 
 
186

--------------------------------------------------------------------------------

 
 
The Original Borrowers
 
SHIRE PLC
 


 
By: 
THOMAS GREENE

 
Address:
5 Riverwalk

 
Citywest Business Campus

 
Dublin 24

 
Ireland

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894710

 


 
SHIRE GLOBAL FINANCE
 


 
By: 
THOMAS GREENE

 
Address:
Hampshire International Business Park

 
Chineham

 
Basingstoke

 
Hampshire

 
RG24 8ED

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894710

 
 
187

--------------------------------------------------------------------------------

 


 
SHIRE BIOPHARMACEUTICALS HOLDINGS
 


 
By: 
THOMAS GREENE

 
Address:
Hampshire International Business Park

 
Chineham

 
Basingstoke

 
Hampshire

 
RG24 8ED

 
Contact: 
Company Secretary

 
Facsimile: 
+44 (0)1256 894710

 


 
SHIRE HOLDINGS EUROPE NO. 2 S.À. R.L.
 


 
By: 
THOMAS GREENE

 
Address: 
7A, rue Robert Stümper

L-2557 Luxembourg
Grand Duchy of Luxembourg
 
Contact: 
Manager

 
Facsimile: 
+352 26 49 58 4464

 
 
 
SHIRE HOLDINGS LUXEMBOURG S.À. R.L.
 


 
By: 
THOMAS GREENE

 
Address: 
7A, rue Robert Stümper

L-2557 Luxembourg
Grand Duchy of Luxembourg
 
Contact: 
Manager

 
Facsimile: 
+352 26 49 58 4464

 
 
188

--------------------------------------------------------------------------------

 
 
SHIRE AG
 


 
By: 
THOMAS GREENE

 
Address:
Business Park Terre-Borne

Route de Crassier 7
1262 Eysins
Switzerland
 
Contact: 
VP Legal Counsel

 
Facsimile: 
+41 (0)22 419 4001

 
 
189

--------------------------------------------------------------------------------

 


 
The Arrangers
 
ABBEY NATIONAL TREASURY SERVICES PLC
(TRADING AS SANTANDER GLOBAL BANKING AND MARKETS)
 


 
By: 
JAMES INCHES

 
Address: 
2 Triton Square

Regent’s Place
London
NW1 3AN
 
Contact: 
Christian Sasse

 
Facsimile: 
+44 (0)845 602 7786

 


 
BANC OF AMERICA SECURITIES LIMITED
 


 
By: 
DAN NEGOITA

 
Address: 
5 Canada Square

Canary Wharf
London
E14 5AQ
 
Contact: 
Theodore Becchetti / Gautam Himatsingka

 
Facsimile: 
+44 (0)20 7174 6218

 


 
BARCLAYS CAPITAL
 


 
By: 
JANE ROME

DIRECTOR
 
Address: 
5 The North Colonnade

Canary Wharf
London
E14 4BB
 
Contact: 
Cliff Baylis

 
Facsimile: 
+44 (0)20 7773 1840

 
 
190

--------------------------------------------------------------------------------

 
 
CITIGROUP GLOBAL MARKETS LIMITED
 


 
By: 
MICHAEL LLEWELYN-JONES

 
Address: 
Citigroup Centre

33 Canada Square
London
E14 5LB
 
Contact: 
Mikkel Gronlykke

 
Facsimile: 
+44 (0)20 3364 2539

 


 
LLOYDS TSB BANK PLC
 


 
By: 
WAYNE ROBINSON

 
Address: 
Ground Floor

10 Gresham Street
London
EC2V 7AE
 
Contact: 
Carlos Lopez

 
Facsimile: 
+44 (0)20 7158 3477

 


 
THE ROYAL BANK OF SCOTLAND PLC
 


 
By: 
GUY PARKER

 
Address: 
135 Bishopsgate

London
EC2M 3UR
 
Contact: 
Fuli Manoli / Gustavo Rizzo

 
Facsimile: 
+44 (0)20 7672 6403

 
 
191

--------------------------------------------------------------------------------

 
 
CREDIT SUISSE AG, LONDON BRANCH
 


 
By:
PETER STEVENS
SIOBHAN MCGRADY

  MANAGING DIRECTOR VICE PRESIDENT

                                                     
 
Address: 
One Cabot Square

London
E14 4QJ
 
Contact: 
Garrett Lynskey / David Anthony

 
Facsimile: 
+44 (0)20 7888 4155

 


 
DEUTSCHE BANK AG, LONDON BRANCH
 


By:
MICHAEL STARMER-SMITH ALASTAIR MACDONALD

 
Address: 
Winchester House

1 Great Winchester Street
London
EC2N 2DB
 
Contact: 
Michael Starmer-Smith / Violaine Thouraud

 
Facsimile: 
+44 (0)20 7545 4735

 


 
GOLDMAN SACHS INTERNATIONAL
 


 
By: 
HOWARD RUSSELL

 
Address:
Peterborough Court

 
133 Fleet Street

 
London EC4A 2BB

 
United Kingdom

 
Contact: 
Simon Mellor / Kate Dawson

 
Facsimile: 
+44 (0)20 7552 7070

 
 
192

--------------------------------------------------------------------------------

 


 
MORGAN STANLEY BANK, N.A.
 


 
By: 
RYAN VETSCH

AUTHORIZED SIGNATORY
 
Address: 
201 South Main Street

5th Floor
Salt Lake City
UT 84111-2215
USA
 
Contact: 
Peter Gerath / Tamas Jozsa

 
Facsimile: 
+44 (0)20 7056 3484

 


 
SUMITOMO MITSUI BANKING CORPORATION, BRUSSELS BRANCH
 


 
By: 
KONSTANTINOS KARABALIS

DEPUTY GENERAL MANAGER
 
Address: 
Neo Building

Rue Montoyer 51, Box 6
1000 Brussels
Belgium
 
Contact: 
Konstantinos Karabalis

 
Facsimile: 
+32 2 502 0780

 
 
193

--------------------------------------------------------------------------------

 


 
The Original Revolving Lenders
 
ABBEY NATIONAL TREASURY SERVICES PLC
(TRADING AS SANTANDER GLOBAL BANKING AND MARKETS
 


 
By: 
JAMES INCHES

 
Address: 
2 Triton Square

Regent’s Place
London
NW1 3AN
 
Contact: 
Paul Finney

 
Facsimile: 
+44 (0)20 7756 5826

 


 
BANK OF AMERICA, N.A.
 


 
By: 
DAN NEGOITA

 
Address: 
5 Canada Square

Canary Wharf
London
E14 5AQ
 
Contact: 
Theodore Becchetti / Gautam Himatsingka

 
Facsimile: 
+44 (0)20 7174 6218

 


 
BARCLAYS BANK PLC
 


 
By: 
JANE ROME

DIRECTOR
 
Address: 
5 The North Colonnade

Canary Wharf
London
E14 4BB
 
Contact: 
Cliff Baylis

 
Facsimile: 
+44 (0)20 7773 1840

 
 
194

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A., LONDON BRANCH
 


 
By: 
MICHAEL LLEWELYN-JONES

 
Address: 
Citigroup Centre

33 Canada Square
London
E14 5LB
 
Contact: 
Mikkel Gronlykke

 
Facsimile: 
+44 (0)20 3364 2539

 


 
LLOYDS TSB BANK PLC
 


 
By: 
WAYNE ROBINSON

 
Address: 
Ground Floor

10 Gresham Street
London
EC2V 7AE
 
Contact: 
Carlos Lopez

 
Facsimile: 
+44 (0)20 7158 3477

 


 
THE ROYAL BANK OF SCOTLAND PLC
 


 
By: 
GUY PARKER

 
Address: 
135 Bishopsgate

London
EC2M 3UR
 
Contact: 
Fuli Manoli / Gustavo Rizzo

 
Facsimile: 
+44 (0)20 7672 6403

 
 
195

--------------------------------------------------------------------------------

 


 
CREDIT SUISSE AG, LONDON BRANCH
 


 
By:
PETER STEVENS SIOBHAN MCGRADY

  MANAGING DIRECTOR VICE PRESIDENT

 
 
Address: 
One Cabot Square

London
E14 4QJ
 
Contact: 
Garrett Lynskey / David Anthony

 
Facsimile: 
+44 (0)20 7888 4155

 


 
DEUTSCHE BANK AG, LONDON BRANCH
 


 
By:
MICHAEL STARMER-SMITH ALASTAIR MACDONALD



 
Address: 
Winchester House

1 Great Winchester Street
London
EC2N 2DB
 
Contact: 
Michael Starmer-Smith / Violaine Thouraud

 
Facsimile: 
+44 (0)20 7545 4735

 


 
GOLDMAN SACHS BANK USA
 


 
By: 
HOWARD RUSSELL

 
Address:
c/o Goldman Sachs International

 
Peterborough Court

 
133 Fleet Street

 
London EC4A 2BB

 
United Kingdom

 
Contact: 
Simon Mellor / Kate Dawson

 
Facsimile: 
+44 (0)20 7552 7070

 
 
196

--------------------------------------------------------------------------------

 


 
MORGAN STANLEY BANK, N.A.
 


 
By: 
RYAN VETSCH

AUTHORIZED SIGNATORY
 
Address: 
201 South Main Street

5th Floor
Salt Lake City
UT 84111-2215
USA
 
Contact: 
Peter Gerath / Tamas Jozsa

 
Facsimile: 
+44 (0)20 7056 3484

 


 
SUMITOMO MITSUI BANKING CORPORATION, BRUSSELS BRANCH
 


 
By: 
KONSTANTINOS KARABALIS

DEPUTY GENERAL MANAGER
 
Address: 
Neo Building

Rue Montoyer 51, Box 6
1000 Brussels
Belgium
 
Contact: 
Konstantinos Karabalis

 
Facsimile: 
+32 2 502 0780

 
 
197

--------------------------------------------------------------------------------

 


 
The Original Dollar Swingline Lenders
 
ABBEY NATIONAL TREASURY SERVICES PLC
(TRADING AS SANTANDER GLOBAL BANKING AND MARKETS)
 


 
By: 
JAMES INCHES

 
Address: 
Abbey National Treasury Services plc (US Branch)

400 Atlantic Street
Stamford
CT 06901
USA
 
Contact: 
Christine Johnson / Paul Finney

 
Facsimile: 
+44 (0)20 7756 5826

 
Email: 
USOPS@ABBEY.COM

 

 
 
BANK OF AMERICA, N.A.
 


 
By: 
DAN NEGOITA

 
Address: 
2001 Clayton Road

Concord
CA 94520-2405
USA
 
Contact: 
Petra Rubio

 
Facsimile: 
+1 925 675 8062

 
 
198

--------------------------------------------------------------------------------

 


 
BARCLAYS BANK PLC
 


 
By: 
JANE ROME

DIRECTOR
 
Address:
c/o Barclays Capital Services LLC

 
Global Services Unit as US Dollar Funding Administrator

 
10th Floor

 
70 Hudson Street

 
Jersey City

 
NJ 07302, USA

 
Contact: 
Diane Ching / Joann Olivencia

 
Facsimile: 
+1 212 412 7401

 

 
 
CITIBANK, N.A.
 


 
By: 
MICHAEL LLEWELLYN-JONES

 
Address: 
399 Park Avenue

16th Floor S
New York
NY 10043
USA
 
Contact: 
Mikkel Gronlykke

 
Facsimile: 
+1 212 994 0847

 


 
LLOYDS TSB BANK PLC
 


 
By: 
WAYNE ROBINSON

 
Address: 
1095 Avenue of the Americas

35th Floor
New York
NY 10036
USA
 
Contact: 
Martin Hurban / Elizabeth Taduran

 
Facsimile: 
+1 212 930 5033

 
 
199

--------------------------------------------------------------------------------

 
 
THE ROYAL BANK OF SCOTLAND PLC
 


 
By: 
GUY PARKER

 
Address:
600 Washington Boulevard

 
Stamford

 
CT 06901

 
USA

 
Contact: 
Mohamed Abdul Kadir Noorudeen

 
Facsimile: 
+1 203 873 5019

 


 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 


 
By:
CLAUDIA SIFFERT KARL M STUDER

    DIRECTOR

 
 
 
Address: 
Eleven Madison Avenue

New York
NY 10010
USA
 
Contact: 
Karl Studer

 
Facsimile: 
+1 212 743 1894

 


 
DEUTSCHE BANK AG, NEW YORK BRANCH
 


 
By:
MICHAEL STARMER-SMITH ALASTAIR MACDONALD

 


 
Address: 
60 Wall Street

New York
NY 10005
USA
 
Contact: 
Lee Joyner

 
Facsimile: 
+1 866 240 3622

 
 
200

--------------------------------------------------------------------------------

 


 
GOLDMAN SACHS BANK USA
 


 
By: 
HOWARD RUSSELL

 
Address:
c/o Goldman Sachs International

 
Peterborough Court

 
133 Fleet Street

 
London EC4A 2BB

 
United Kingdom

 
Contact: 
Simon Mellor / Kate Dawson

 
Facsimile: 
+44 (0)20 7552 7070

 


 
MORGAN STANLEY BANK, N.A.
 


 
By: 
RYAN VETSCH

AUTHORIZED SIGNATORY
 
Address: 
201 South Main Street

5th Floor
Salt Lake City
UT 84111-2215
USA
 
Contact: 
Peter Gerath / Tamas Jozsa

 
Facsimile: 
+44 (0)20 7056 3484

 


 
SUMITOMO MITSUI BANKING CORPORATION, BRUSSELS BRANCH
 


 
By: 
KONSTANTINOS KARABALIS

DEPUTY GENERAL MANAGER
 
Address: 
Neo Building

Rue Montoyer 51, Box 6
1000 Brussels
Belgium
 
Contact: 
Konstantinos Karabalis

 
Facsimile: 
+32 2 502 0780

 
 
201

--------------------------------------------------------------------------------

 
 
The Original Euro Swingline Lenders
 
ABBEY NATIONAL TREASURY SERVICES PLC
(TRADING AS SANTANDER GLOBAL BANKING AND MARKETS)
 


 
By: 
JAMES INCHES

 
Address: 
2 Triton Square

Regent’s Place
London
NW1 3AN
 
Contact: 
Paul Finney

 
Facsimile: 
+44 (0)20 7756 5826

 


 
BANK OF AMERICA, N.A.
 


 
By: 
DAN NEGOITA

 
Address: 
5 Canada Square

Canary Wharf
London
E14 5AQ
 
Contact: 
Theodore Becchetti / Gautam Himatsingka

 
Facsimile: 
+44 (0)20 7174 6218

 


 
BARCLAYS BANK PLC
 


 
By: 
JANE ROME

DIRECTOR
 
Address: 
5 The North Colonnade

Canary Wharf
London
E14 4BB
 
Contact: 
Cliff Baylis

 
Facsimile: 
+44 (0)20 7773 1840

 
 
202

--------------------------------------------------------------------------------

 
 
CITIBANK, N.A., LONDON BRANCH
 


 
By: 
MICHAEL LLEWELYN-JONES

 
Address: 
Citigroup Centre

33 Canada Square
London
E14 5LB
 
Contact: 
Mikkel Gronlykke

 
Facsimile: 
+44 (0)20 3364 2539

 


 
LLOYDS TSB BANK PLC
 


 
By: 
WAYNE ROBINSON

 
Address: 
Ground Floor

10 Gresham Street
London
EC2V 7AE
 
Contact: 
Carlos Lopez

 
Facsimile: 
+44 (0)20 7158 3477

 


 
THE ROYAL BANK OF SCOTLAND PLC
 


 
By: 
GUY PARKER

 
Address: 
135 Bishopsgate

London
EC2M 3UR
 
Contact: 
Fuli Manoli / Gustavo Rizzo

 
Facsimile: 
+44 (0)20 7672 6403

 
 
203

--------------------------------------------------------------------------------

 


 
CREDIT SUISSE AG, LONDON BRANCH
 


By:
PETER STEVENS SIOBHAN MCGRADY

  MANAGING DIRECTOR VICE PRESIDENT

 
                                                     
 
Address: 
One Cabot Square

London
E14 4QJ
 
Contact: 
Garrett Lynskey / David Anthony

 
Facsimile: 
+44 (0)20 7888 4155

 


 
DEUTSCHE BANK AG, LONDON BRANCH
 


 
By:
MICHAEL STARMER-SMITH ALASTAIR MACDONALD

 


 
Address: 
Winchester House

1 Great Winchester Street
London
EC2N 2DB
 
Contact: 
Michael Starmer-Smith / Violaine Thouraud

 
Facsimile: 
+44 (0)20 7545 4735

 


 
GOLDMAN SACHS BANK USA
 


 
By:
HOWARD RUSSELL

 
Address:
 
c/o Goldman Sachs International

 
Peterborough Court

 
133 Fleet Street

 
London EC4A 2BB

 
United Kingdom

 


 
Contact: 
Simon Mellor / Kate Dawson

 
Facsimile: 
+44 (0)20 7552 7070

 
 
204

--------------------------------------------------------------------------------

 


 
MORGAN STANLEY BANK, N.A.
 


 
By:
RYAN VETSCH

 
AUTHORIZED SIGNATORY

 
Address:
201 South Main Street

 
5th Floor

 
Salt Lake City

 
UT 84111-2215

 
USA

 
Contact: 
Peter Gerath / Tamas Jozsa

 
Facsimile: 
+44 (0)20 7056 3484

 


 
SUMITOMO MITSUI BANKING CORPORATION, BRUSSELS BRANCH
 
By:
KONSTANTINOS KARABALIS

 
DEPUTY GENERAL MANAGER

 
Address:
Neo Building

 
Rue Montoyer 51,

 
Box 6

 
1000 Brussels

 
Belgium

 
Contact: 
Konstantinos Karabalis

 
Facsimile: 
+32 2 502 0780

 
 
205

--------------------------------------------------------------------------------

 


 


 
The Agents
 
The Facility Agent
 
BARCLAYS BANK PLC
 


 
By:
JANE ROME

 
DIRECTOR

 
Address:
European Loans Agency

 
Barclays Bank PLC

 
5 The North Colonnade

 
Canary Wharf

 
London E14 4BB

 
Contact: 
Ronnie Glenn

 
Facsimile: 
+44 (0)20 7773 4893

 
Tel: 
+44 (0) 20 7773 2859

 
Email: 
ronnie.glenn@barcap.com

 
 
206

--------------------------------------------------------------------------------

 


 
The Dollar Swingline Agent
 
BARCLAYS BANK PLC
 


 
By:
JANE ROME

 
DIRECTOR

 
Address: 
Barclays Bank PLC

1301 Sixth Avenue
New York Metro Campus
New York USA 10019
 
Contact: 
Armando Herrera

 
Facsimile: 
+1 917 522 0569

 
Tel: 
+1 212 320 3467

 
Email: 
armando.herrera@barcap.com

 

 
 
The Euro Swingline Agent
 
BARCLAYS BANK PLC
 


 
By:
JANE ROME

 
DIRECTOR

 
Address: 
European Loans Agency

Barclays Bank PLC
5 The North Colonnade
Canary Wharf
London E14 4BB
 
Contact: 
Ronnie Glenn

 
Facsimile: 
+44 (0)20 7773 4893

 
Tel: 
+44 (0) 20 7773 2859

 
Email: 
ronnie.glenn@barcap.com

 


 


207

--------------------------------------------------------------------------------



 


 